



Exhibit 10.1
CREDIT AGREEMENT
by and among
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
WELLS FARGO CAPITAL FINANCE, LLC and
BANK OF AMERICA, N.A.,
as Joint Lead Arrangers,
WELLS FARGO CAPITAL FINANCE, LLC and
BANK OF AMERICA, N.A.,
as Joint Book Runners,
BANK OF AMERICA, N.A.,
as Syndication Agent,
THE LENDERS THAT ARE PARTIES HERETO,
as the Lenders,
BLUELINX HOLDINGS INC.,
as Parent,
BLUELINX CORPORATION and
BLUELINX FLORIDA LP,
as Borrowers, and
BLUELINX FLORIDA HOLDING NO. 1 and
BLUELINX FLORIDA HOLDING NO. 2,
as Guarantors
Dated as of October 10, 2017



--------------------------------------------------------------------------------





1



--------------------------------------------------------------------------------








Table of Contents
 
 
Page


1
DEFINITIONS AND CONSTRUCTION
8


 
 
 
1.1
Definitions
8


1.2
Accounting Terms
55


1.3
Code
56


1.4
Construction
56


1.5
Time References
57


1.6
Schedules and Exhibits
57


 
 
 
2
LOANS AND TERMS OF PAYMENT
57


 
 
 
2.1
Revolving Loans
57


2.2
[Reserved]
58


2.3
Borrowing Procedures and Settlements
58


2.4
Payments; Reductions of Commitments; Prepayments
63


2.5
Promise to Pay; Promissory Notes
67


2.6
Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
67


2.7
Crediting Payments
68


2.8
Designated Account
69


2.9
Maintenance of Loan Account; Statements of Obligations
69


2.10
Fees
69


2.11
Letters of Credit
69


2.12
LIBOR Option
75


2.13
Capital Requirements
77


2.14
Incremental Facilities
78


2.15
Joint and Several Liability of Borrowers
79


 
 
 
3
CONDITIONS; TERM OF AGREEMENT
82


 
 
 
3.1
Conditions Precedent to the Initial Extension of Credit
82


3.2
Conditions Precedent to all Extensions of Credit
82


3.3
Maturity
82


3.4
Effect of Maturity
82


3.5
Early Termination by Borrowers
83


3.6
Conditions Subsequent
83


 
 
 
4
REPRESENTATIONS AND WARRANTIES
83


 
 
 



2



--------------------------------------------------------------------------------





4.1
Due Organization and Qualification; Subsidiaries
83


4.2
Due Authorization; No Conflict
84


4.3
Governmental Consents
84


4.4
Binding Obligations; Perfected Liens
84


4.5
Title to Assets; No Encumbrances
84


4.6
Litigation
85


4.7
Compliance with Laws
85


4.8
No Material Adverse Effect
85


4.9
Solvency
85


4.10
Employee Benefits
85


4.11
Environmental Condition
86


4.12
Complete Disclosure
86


4.13
Patriot Act
87


4.14
Integrated Economic Enterprise
87


4.15
Payment of Taxes
87


4.16
Margin Stock
87


4.17
Governmental Regulation
87


4.18
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
88


4.19
Employee and Labor Matters
88


4.20
Parent
88


4.21
Leases
88


4.22
Eligible Accounts
88


4.23
Eligible Inventory
88


4.24
[Reserved]
89


4.25
Location of Inventory
89


4.26
Inventory Records
89


4.27
[Reserved]
89


4.28
Material Contracts
89


4.29
Hedge Agreements
89


 
 
 
5
AFFIRMATIVE COVENANTS
89


 
 
 
5.1
Financial Statements, Reports, Certificates
89


5.2
Reporting
89


5.3
Existence
89


5.4
Maintenance of Properties
89


5.5
Taxes
90


5.6
Insurance
90


5.7
Inspection
90


5.8
Compliance with Laws
91


5.9
Environmental
91


5.10
Disclosure Updates
92


5.11
Formation of Subsidiaries
92





3



--------------------------------------------------------------------------------





5.12
Further Assurances
92


5.13
[Reserved]
93


5.14
Location of Inventory; Chief Executive Office
93


5.15
Compliance with ERISA and the IRC
93


5.16
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
93


5.17
End of Fiscal Years and Fiscal Quarters; Changes in Accounting Practices
94


 
 
 
6
NEGATIVE COVENANTS
94


 
 
 
6.1
Indebtedness
94


6.2
Liens
94


6.3
Restrictions on Fundamental Changes
94


6.4
Disposal of Assets
95


6.5
Nature of Business
95


6.6
Prepayments and Amendments
95


6.7
Restricted Payments
96


6.8
Accounting Methods
96


6.9
Investments
96


6.10
Transactions with Affiliates
97


6.11
Use of Proceeds
97


6.12
Limitation on Issuance of Equity Interests
98


6.13
Inventory or Equipment with Bailees
98


 
 
 
7
FINANCIAL COVENANTS
98


 
 
 
7.1
Fixed Charge Coverage Ratio
98


7.2
Capital Expenditures
98


 
 
 
8
EVENTS OF DEFAULT
98


 
 
 
8.1
Payments
98


8.2
Covenants
98


8.3
Judgments
99


8.4
Voluntary Bankruptcy, etc
99


8.5
Involuntary Bankruptcy, etc
99


8.6
Default Under Other Agreements
99


8.7
Representations, etc
99


8.8
Guaranties
99


8.9
Security Documents
100


8.10
Loan Documents
100


8.11
Change of Control
100


8.12
ERISA
100


8.13
Mortgage Loan Documents
100





4



--------------------------------------------------------------------------------





 
 
 
9
RIGHTS AND REMEDIES
100


 
 
 
9.1
Rights and Remedies
100


9.2
Remedies Cumulative
101


 
 
 
10
WAIVERS; INDEMNIFICATION
101


 
 
 
10.1
Demand; Protest; etc
101


10.2
The Lender Group’s Liability for Collateral
101


10.3
Indemnification
101


 
 
 
11
NOTICES
102


 
 
 
12
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION
103


 
 
 
13
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
104


 
 
 
13.1
Assignments and Participations
104


13.2
Successors
107


 
 
 
14
AMENDMENTS; WAIVERS
107


 
 
 
14.1
Amendments and Waivers
107


14.2
Replacement of Certain Lenders
109


14.3
No Waivers; Cumulative Remedies
110


 
 
 
15
AGENT; THE LENDER GROUP
110


 
 
 
15.1
Appointment and Authorization of Agent
110


15.2
Delegation of Duties
111


15.3
Liability of Agent
111


15.4
Reliance by Agent
111


15.5
Notice of Default or Event of Default
111


15.6
Credit Decision
112


15.7
Costs and Expenses; Indemnification
112


15.8
Agent in Individual Capacity
113


15.9
Successor Agent
113


15.10
Lender in Individual Capacity
113


15.11
Collateral Matters
114


15.12
Restrictions on Actions by Lenders; Sharing of Payments
115


15.13
Agency for Perfection
116





5



--------------------------------------------------------------------------------





15.14
Payments by Agent to the Lenders
116


15.15
Concerning the Collateral and Related Loan Documents
116


15.16
Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
116


15.17
Several Obligations; No Liability
117


15.18
Joint Lead Arrangers, Joint Book Runners, and Syndication Agent
117


 
 
 
16
WITHHOLDING TAXES
117


 
 
 
16.1
Payments
117


16.2
Exemptions
118


16.3
Reductions
119


16.4
Refunds
120


 
 
 
17
GENERAL PROVISIONS
120


 
 
 
17.1
Effectiveness
120


17.2
Section Headings
120


17.3
Interpretation
120


17.4
Severability of Provisions
120


17.5
Bank Product Providers
120


17.6
Debtor-Creditor Relationship
121


17.7
Counterparts; Electronic Execution
121


17.8
Revival and Reinstatement of Obligations; Certain Waivers
121


17.9
Confidentiality
122


17.10
Survival
123


17.11
Patriot Act; Due Diligence
123


17.12
Integration
124


17.13
BlueLinx Corporation as Agent for Borrowers
124


17.14
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
124


17.15
Keepwell
125


17.16
Acknowledgment and Restatement; Release
125



    




6



--------------------------------------------------------------------------------







EXHIBITS AND SCHEDULES
Exhibit A-1
Form of Assignment and Acceptance
Exhibit B-1
Form of Borrowing Base Certificate
Exhibit B-2
Form of Bank Product Provider Agreement
Exhibit C-1
Form of Compliance Certificate
Exhibit L-1
Form of LIBOR Notice
Exhibit J-1
Form of Joinder
Exhibit P-1
Form of Perfection Certificate
 
 
 
 
Schedule A-1
Agent’s Account
Schedule A-2
Authorized Persons
Schedule C-1
Commitments
Schedule D-1
Designated Account
Schedule E-1
Existing Letters of Credit
Schedule P-1
Permitted Investments
Schedule P-2
Schedule 1.3
Permitted Liens
List of SPE Propcos
Schedule 3.1
Conditions Precedent
Schedule 3.6
Conditions Subsequent
Schedule 4.1(b)
Capitalization of Borrowers
Schedule 4.1(c)
Capitalization of Borrowers’ Subsidiaries
Schedule 4.1(d)
Subscriptions, Options, Warrants, Calls
Schedule 4.6(b)
Litigation
Schedule 4.10
Pension Plans and Multiemployer Plans
Schedule 4.11
Environmental Matters
Schedule 4.14
Permitted Indebtedness
Schedule 4.25
Location of Inventory and Equipment
Schedule 4.28
Material Contracts
Schedule 5.1
Financial Statements, Reports, Certificates
Schedule 5.2
Collateral Reporting
Schedule 5.17
Fiscal Year, Quarter and Month Ending Dates
Schedule 6.5
Nature of Business





7



--------------------------------------------------------------------------------






CREDIT AGREEMENT
THIS CREDIT AGREEMENT, is entered into as of October 10, 2017 by and among the
lenders identified on the signature pages hereof (each of such lenders, together
with its successors and permitted assigns, is referred to hereinafter as a
“Lender”, as that term is hereinafter further defined), Wells Fargo Bank,
National Association, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
Wells Fargo Capital Finance, LLC, a Delaware limited liability company and Bank
of America, N.A., a national banking association (“Bank of America”), as joint
lead arrangers (in such capacity, together with their successors and assigns in
such capacity, the “Joint Lead Arrangers”), Wells Fargo Capital Finance, LLC, a
Delaware limited liability company, and Bank of America, as joint book runners
(in such capacity, together with their successors and assigns in such capacity,
the “Joint Book Runners”), Bank of America, as syndication agent (in such
capacity, together with their successors and assigns in such capacity, the
“Syndication Agent”), BlueLinx Holdings Inc., a Delaware corporation (“Parent”),
BlueLinx Corporation, a Georgia corporation (“BlueLinx”), and BlueLinx Florida
LP, a Florida limited partnership (“BFLP”, and together with BlueLinx (each, a
“Borrower” and individually and collectively, jointly and severally, the
“Borrowers” as hereinafter further defined) and BlueLinx Florida Holding No. 1
Inc., a Georgia corporation (“BFH1”) and BlueLinx Florida Holding No. 2 Inc., a
Georgia corporation (“BFH2”), and together with BFH1, each a “Guarantor” and
individually and collectively, jointly and severally, “Guarantors” as
hereinafter further defined).
The parties agree as follows:
1.DEFINITIONS AND CONSTRUCTION.
1.1    Definitions. As used in this Agreement, the following terms shall have
the following definitions:
“Acceptable Appraisal” means, with respect to an appraisal of Inventory, the
most recent appraisal of such property received by Agent (a) from Hilco
Valuation Services or such other appraisal company satisfactory to Agent, (b)
the scope and methodology (including, to the extent relevant, any sampling
procedure employed by such appraisal company) of which are satisfactory to
Agent, and (c) the results of which are satisfactory to Agent, in each case, in
Agent's Permitted Discretion.
“Account” means an account (as that term is defined in the Code).
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible, including, without limitation, a Credit Card Issuer or
a Credit Card Processor.
“Account Party” has the meaning specified therefor in Section 2.11(h) of this
Agreement.
“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by a Loan Party or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all of the Equity Interests of any other Person.


8



--------------------------------------------------------------------------------





“Additional Documents” has the meaning specified therefor in Section 5.12 of
this Agreement.
“Administrative Borrower” has the meaning specified therefor in Section 17.13 of
this Agreement.
“Administrative Questionnaire” has the meaning specified therefor in Section
13.1(a) of this Agreement.
“Affected Lender” has the meaning specified therefor in Section 2.13(b) of this
Agreement.
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that for purposes of the definition of Eligible Accounts
and Section 6.10 of this Agreement: (a) any Person which owns directly or
indirectly 20% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
20% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.
“Agent” has the meaning specified therefor in the preamble to this Agreement.
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).
“Agent’s Liens” means the Liens granted by each Loan Party or its Subsidiaries
to Agent under the Loan Documents and securing the Obligations.
“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.
“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.
“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Quarterly Average Excess
Availability of Borrowers for the most recently completed quarter; provided,
that for the period from the Closing Date through and including December 31,
2017, the Applicable Margin shall be set at the margin in the row styled “Level
3:


9



--------------------------------------------------------------------------------













 
Level


 

 
Quarterly Average Excess Availability
Applicable Margin for LIBOR Rate Loans which are Revolving Loans (the “Revolving
Loan LIBOR Rate Margin”)
 

Applicable Margin for Base Rate Loans which are Revolving Loans (the “Revolving
Loan Base Rate Margin”)
I
Greater than $120,000,000
2.25%
.75 %
II
Less than or equal to $120,000,000 and greater than $70,000,000
2.50%
1.00 %
III
Less than or equal to $70,000,000
2.75%
1.25%


The Applicable Margin shall be re-determined as of the first day of each
quarter.
“Applicable NOLV Percentage” means 85%; provided, that, during the Seasonal
Period, the Applicable NOLV Percentage means 95% so long as (a) the Value of
Eligible Inventory does not exceed 75% of cost, (b) no Event of Default exists
or has occurred and is continuing, and (c) the amount of additional Revolving
Loans actually made as a result of the increase in the Applicable NOLV
Percentage does not exceed $20,000,000 within the overall Inventory Loan Amount
(including the $45,000,000 sublimit).
“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrowers for the most recently completed quarter;
provided, that for the period from the Closing Date through and including
December 31, 2017, the Applicable Unused Line Fee Percentage shall be set at the
rate in the row styled “Level II”:
Level
Average Revolver Usage
Applicable Unused Line Fee Percentage
I
Greater than or equal to 50% of the Maximum Revolver Amount
0.25%
II
Less than 50% of the Maximum Revolver Amount
0.375%

The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each quarter by Agent.
“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
has occurred and is continuing and the election by Agent or the Required Lenders
to require that payments and proceeds of Collateral be applied pursuant to
Section 2.4(b)(iii) of this Agreement.
“Assignee” has the meaning specified therefor in Section 13.1(a) of this
Agreement.


10



--------------------------------------------------------------------------------





“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to this Agreement.
“Authorized Person” means any one of the individuals identified as an officer of
a Borrower on Schedule A-2 to this Agreement (as updated from time to time by
written notice from the Administrative Borrower to Agent), or any other
individual identified by Administrative Borrower as an authorized person and
authenticated through Agent’s electronic platform or portal in accordance with
its procedures for such authentication.
“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of this Agreement
(after giving effect to the then outstanding Revolver Usage).
“Available Revolver Increase Amount” means, as of any date of determination, an
amount equal to the result of (a) $75,000,000, minus (b) the aggregate principal
amount of Increases to the Revolver Commitments previously made pursuant to
Section 2.14 of this Agreement.
“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each day in such period (as
calculated by Agent as of the end of each respective day) divided by the number
of days in such period.
“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each day in such period (calculated as of
the end of each respective day) divided by the number of days in such period.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Product” means any one or more of the following financial products or
accommodations extended to any Loan Party or any of its Subsidiaries by a Bank
Product Provider: (a) credit cards (including commercial cards (including
so-called “purchase cards”, “procurement cards” or “p-cards”)), (b) payment card
processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services, or (f) transactions under Hedge Agreements.
“Bank Product Agreements” means those agreements entered into from time to time
by any Loan Party or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent in its Permitted Discretion as sufficient to satisfy
the reasonably estimated credit exposure, operational risk or processing risk
with respect to the then existing Bank Product Obligations (other than Hedge
Obligations).
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Loan Party and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a Loan
Party or its Subsidiaries.


11



--------------------------------------------------------------------------------





“Bank Product Provider” means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent receives a Bank Product Provider Agreement from such Person (a) on
or prior to the Closing Date (or such later date as Agent shall agree to in
writing in its sole discretion) with respect to Bank Products provided on or
prior to the Closing Date, or (b) on or prior to the date that is 10 Business
Days after the provision of such Bank Product to a Loan Party or its
Subsidiaries (or such later date as Agent shall agree to in writing in its sole
discretion) with respect to Bank Products provided after the Closing Date;
provided further, that if, at any time, a Lender ceases to be a Lender under
this Agreement (prior to the payment in full of the Obligations), then, from and
after the date on which it so ceases to be a Lender thereunder, neither it nor
any of its Affiliates shall constitute Bank Product Providers and the
obligations with respect to Bank Products provided by such former Lender or any
of its Affiliates shall no longer constitute Bank Product Obligations.
“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2 to this Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
the applicable Loan Parties, and Agent.
“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Agent’s
determination, in its Permitted Discretion, of the liabilities and obligations
of each Loan Party and its Subsidiaries in respect of Bank Product Obligations)
in respect of Bank Products then provided or outstanding.
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of one
month and shall be determined on a daily basis), plus one percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).
“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.
“Base Rate Margin” means the Revolving Loan Base Rate Margin.
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Loan Party or any of its Subsidiaries or ERISA Affiliates
is an “employer” (as defined in Section 3(5) of ERISA).
“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
“Borrower” and “Borrowers” means (a) the respective meanings specified therefor
in the preamble to this Agreement and (b) those additional entities that
hereafter become parties hereto as Borrowers in accordance with the terms hereof
by executing the form of Joinder attached hereto as Exhibit J-1.
“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
this Agreement.


12



--------------------------------------------------------------------------------





“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Agent in the case of an
Extraordinary Advance.
“Borrowing Base” means, as of any date of determination, the result of:
(a)    87.5% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus
(b)    the amount equal to the lesser of:
(i)    sum of:
(A)    the lesser: (1) 70% (or 75% during the Seasonal Period) of the Value of
Eligible Inventory and (2) the Applicable NOLV Percentage multiplied by the sum
of the Net Orderly Liquidation Value of Eligible Inventory, plus
(B)     the lesser: (1) 70% (or 75% during the Seasonal Period) of the Value of
Eligible Domestic In-Transit Inventory and (2) the Applicable NOLV Percentage
multiplied by the sum of the Net Orderly Liquidation Value of Eligible Domestic
In-Transit Inventory, plus
(C)    the lesser: (1) 70% (or 75% during the Seasonal Period) of the Value of
Eligible International In-Transit Inventory and (2) the Applicable NOLV
Percentage multiplied by the sum of the Net Orderly Liquidation Value of
Eligible International In-Transit Inventory, plus
(D)    the lesser: (1) 70% (or 75% during the Seasonal Period) of the Value of
Eligible Re-Load Inventory and (2) the Applicable NOLV Percentage multiplied by
the sum of the Net Orderly Liquidation Value of Eligible Re-Load Inventory; and
(ii)    the Inventory Loan Amount, minus
(c)    the aggregate amount of Reserves, if any, established by Agent from time
to time under Section 2.1(c) of this Agreement.
“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1 to
this Agreement.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.
“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time, (b) expenditures made during such period to consummate one or more
Permitted Acquisitions, (c) expenditures made during such period to the extent
made with the identifiable proceeds of an equity investment in a Loan Party or
any of its Subsidiaries by Parent which equity investment is made substantially
contemporaneously with the making of the expenditure, and (d) expenditures
during such period that, pursuant to a written agreement, are reimbursed by a
third Person (excluding any Loan Party or any of its Affiliates).
“Capital Lease” means, as applied to any Person, any lease of (or any agreement
conveying the right to use) any property (whether real, personal or mixed) by
such Person as lessee which in accordance with


13



--------------------------------------------------------------------------------





GAAP, is or is required to be reflected as a capital lease on the balance sheet
of such Person; provided, that, for purposes of calculating compliance with the
definition of Permitted Purchase Money Debt and Section 7.2, any lease that (a)
involves (i) a SPE Property that was previously leased by a Borrower or its
Subsidiaries pursuant to the SPE Master Lease or any other lease between a SPE
Propco and a Borrower or its Subsidiaries, or (ii) any Real Property and (b)
that arises out of a sale and leaseback transaction, shall be classified as an
operating lease notwithstanding any accounting treatment that may be required
under GAAP.
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Cash Dominion Event” means at any time (a) Excess Availability is less than the
greater of (i) $37,500,000, and (ii) the amount equal to 12.5% of the Line Cap
for three (3) consecutive Business Days, (b) Excess Availability is less than
the greater of (i) $30,000,000 and (ii) 10% of the Line Cap, or (c) an Event of
Default exists or has occurred and is continuing; provided, that,
(i)    if a Cash Dominion Event has occurred due to clause (a) of this
definition, if Excess Availability is greater than 17.5% of the Line Cap for at
least 60 consecutive days and no Event of Default exists or has occurred and is
continuing, the Cash Dominion Event shall no longer be deemed to exist or be
continuing until such time as Excess Availability may again be less than the
amount in clause (a) of this definition, and
(ii)    if a Cash Dominion Event has occurred due to clause (b) of this
definition, if such Event of Default is cured or waived or otherwise no longer
exists, the Cash Dominion Event shall no longer be deemed to exist or be
continuing.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within one
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $1,000,000,000, (e)
Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the full amount maintained
with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or of any recognized securities
dealer having combined capital and surplus of not less than $1,000,000,000,
having a term of not more than seven days, with respect to securities satisfying
the criteria in clauses (a) or (d) above, (g) debt securities with maturities of
six months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the criteria described in clause
(d) above, and (h) Investments in money market funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through (g)
above.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.


14



--------------------------------------------------------------------------------





“CFC” means a controlled foreign corporation (as that term is defined in the
IRC) in which any Loan Party is a "United States shareholder" within the meaning
of Section 951(b) of the IRC.
“CFC Holdco” means any direct or indirect Domestic Subsidiary that holds no
material assets other than the equity (or equity and Indebtedness) of one or
more direct or indirect Foreign Subsidiaries that are CFCs or other CFC Holdcos.
“Change in Law” means the occurrence after the date of this Agreement of: (a)
the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means that:
(a)     any Person or two or more Persons acting in concert (other than
Permitted Holders), shall have acquired beneficial ownership, directly or
indirectly, of Equity Interests of Parent (or other securities convertible into
such Equity Interests) representing 35% or more of the combined voting power of
all Equity Interests of Parent entitled (without regard to the occurrence of any
contingency) to vote for the election of members of the Board of Directors of
Parent,
(b)    any Person or two or more Persons acting in concert (other than Permitted
Holders), shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of Parent or control over
the Equity Interests of such Person entitled to vote for members of the Board of
Directors of Parent on a fully-diluted basis (and taking into account all such
Equity Interests that such Person or group has the right to acquire pursuant to
any option right) representing 35% or more of the combined voting power of such
Equity Interests,
(c)    during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of Parent such that a majority of the members of such Board of
Directors are not Continuing Directors, or
(d)    Parent fails to own and control, directly or indirectly, 100% of the
Equity Interests of any Borrower or Guarantor.
“Closing Date” means October 10, 2017.
“Code” means the New York Uniform Commercial Code, as in effect from time to
time.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any Qualified Bailee, including any lessor,
warehouseman, processor, consignee, or other Person in possession of, having a
Lien upon, or having rights or interests in any Loan Party’s or its
Subsidiaries’ books and records, Equipment, or Inventory, in each case, in form
and substance reasonably satisfactory to Agent.


15



--------------------------------------------------------------------------------





“Collections” means, all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds and tax refunds).
“Commitment” means, with respect to each Lender, its Revolver Commitment and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 to this Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under this Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to this Agreement delivered by the chief financial officer or
treasurer of Administrative Borrower to Agent.
“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of this Agreement.
“Continuing Director” means “Continuing Director” means (a) any member of the
Board of Directors who was a director (or comparable manager) of Guarantor on
the Closing Date, and (b) any individual who becomes a member of the Board of
Directors after the Closing Date if such individual was approved, appointed or
nominated for election to the Board of Directors (i) by either the Permitted
Holders or a majority of the Continuing Directors or (ii) in connection with a
Sponsor Withdrawal Event.
“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent in its Permitted Discretion, executed and delivered by a
Loan Party or one of its Subsidiaries, Agent, and the applicable securities
intermediary (with respect to a Securities Account) or bank (with respect to a
Deposit Account).
“Credit Card Agreements” means all agreements now or hereafter entered into by
any Borrower or for the benefit of any Borrower, in each case with any Credit
Card Issuer or any Credit Card Processor with respect to sales transactions
involving credit card or debit card purchases.
“Credit Card Issuer” means any person (other than a Loan Party) who issues or
whose members issue credit cards, including, without limitation, MasterCard or
VISA bank credit or debit cards or other bank credit or debit cards issued
through World Financial Network National Bank, MasterCard International, Inc.,
Visa, U.S.A., Inc. or Visa International and American Express, Discover, Diners
Club, Carte Blanche and other non-bank credit or debit cards acceptable to
Agent.
“Credit Card Notifications” means, collectively, the credit card notifications
to the Credit Card Issuer or Credit Card Processor, as the case may be, in form
and substance satisfactory to Agent in its Permitted Discretion.
“Credit Card Processor” means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
any Borrower’s sales transactions involving credit card or debit card purchases
by customers using credit cards or debit cards issued by any Credit Card Issuer.
“Credit Card Receivables” means amounts, together with all income, payments and
proceeds thereof, owed by a Credit Card Issuer or Credit Card Processor to a
Loan Party resulting from charges by a customer of a Loan Party on credit or
debit cards issued by such Credit Card Issuer or processed by such Credit Card
Processor (including, without limitation, electronic benefits transfers) in
connection with the sale of goods by a Loan Party, or services performed by a
Loan Party, in each case in the ordinary course of its business.


16



--------------------------------------------------------------------------------





“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and
Administrative Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified any Borrower, Agent or Issuing Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Agent or Administrative Borrower, to confirm in writing
to Agent and Administrative Borrower that it will comply with its prospective
funding obligations hereunder (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Administrative Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of any Insolvency
Proceeding, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-in Action; provided, that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to Administrative Borrower, Issuing Bank, and each
Lender.
“Defaulting Lender Rate” means (a) for the first three days from and after the
date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Base Rate Margin applicable thereto).
“Deposit Account” means any deposit account (as that term is defined in the
Code).
“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to this Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Agent).
“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
this Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior six months, that is the result of dividing
the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one percentage point for
each percentage point (or fraction thereof) by which Dilution exceeds 3%.


17



--------------------------------------------------------------------------------





“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provide
for the scheduled payments of dividends in cash, or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.
“Dollars” or “$” means United States dollars.
“Domestic Subsidiary” means any Subsidiary of any Loan Party that is not a
Foreign Subsidiary.
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.
“EBITDA” means, as of any date of determination, with respect to Parent and its
Subsidiaries and with respect to any Measurement Period, an amount equal to: (a)
Net Income for such period, plus (b) depreciation, amortization and other
non-cash charges (including, but not limited to, imputed interest and deferred
compensation) for such period (to the extent deducted in the computation of Net
Income), all in accordance with GAAP, plus (c) Interest Expense for such period
(to the extent deducted in the computation of Net Income), plus (d) charges for
Federal, State, local and foreign income taxes for such period (to the extent
deducted in the computation of Net Income), plus (e) non-cash compensation
expense, or other non-cash expenses or charges, arising from the granting of
stock options, stock appreciation rights or similar equity arrangements for such
period, plus (f) non-cash exchange, translation, or performance losses relating
to any hedging transactions or foreign currency fluctuations for such period,
plus (g) any non-cash loss attributable to the write-down of any asset for such
period (other than accounts receivable and inventory), plus (h) fees, costs and
expenses (to the extent not capitalized) related to (x) the consummation of the
transactions contemplated under this Agreement on the Closing Date for such
period, and (y) any amendments, waivers, restatements, supplements or
modifications to this Agreement and the Loan Documents after the Closing Date
for such period, plus (i) proceeds actually received from business interruption
insurance, solely to the extent not included in determining consolidated net
earnings, for such period, plus (j) expenses, charges and payments that are
covered by indemnification, reimbursement, guaranty or purchase price adjustment
provisions in any agreement entered into by Parent or any of its Subsidiaries to
the extent such expenses, charges and payments have been reimbursed pursuant to
the applicable indemnity, guaranty or acquisition agreement during such period,
plus (k) all other non-cash charges and expenses included in the calculation of
Net Income for such period, plus (l) all costs, fees, expenses and accruals
related to a Sponsor Withdrawal Event not to exceed $2,000,000 incurred for such
period; provided, that, any non-cash gains (including non-cash gains from sales
of real estate) for such period shall be treated as a reduction.
For the purposes of calculating EBITDA for any period of twelve consecutive
months (each, a “Measurement Period”), if at any time during such Measurement
Period (and on or after the Closing Date), any Loan Party or any of its
Subsidiaries shall have made a Permitted Acquisition, EBITDA for such
Measurement Period shall be calculated after giving pro forma effect thereto
(including pro forma adjustments arising out of events which are directly
attributable to such Permitted Acquisition, are factually supportable, and are
expected to have a continuing impact, determined on a basis consistent with
Article 11 of Regulation S X promulgated under the Securities Act and as
interpreted by the staff of the SEC) or in such other manner acceptable to Agent
as if any such Permitted Acquisition or adjustment occurred on the first day of
such Measurement Period.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any


18



--------------------------------------------------------------------------------





financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Accounts” means an Account that constitutes a bona fide payment
obligation of an Account Debtor created by a Borrower in the ordinary course of
its business, that arise out of such Borrower’s sale of goods or rendition of
services that are not excluded as ineligible by virtue of one or more of the
excluding criteria set forth below. Eligible Accounts shall not include the
following:
(a)    Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or 60 days of due date,
(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
(c)    Accounts with respect to which the Account Debtor is an Affiliate (other
than operating portfolio companies of Sponsor and its Affiliates) of any
Borrower or an employee or agent of any Borrower or any Affiliate (other than
operating portfolio companies of Sponsor and its Affiliates) of any Borrower,
(d)    Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional, except as to bill and hold invoices, if Agent
shall have received an agreement in writing from the Account Debtor, in form and
substance reasonably satisfactory to Agent, confirming the unconditional
obligation of the Account Debtor to take the goods related thereto and pay such
invoice,
(e)    Accounts that are not payable in Dollars,
(f)    Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or Canada or any state or
province thereof, or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (A) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and, if
requested by Agent, is directly drawable by Agent, (B) the Account is covered by
credit insurance in form, substance, and amount, and by an insurer, reasonably
satisfactory to Agent, or (C) such Account is otherwise acceptable in all
respects to Agent (subject to such lending formula with respect thereto as Agent
may determine)
(g)    Accounts with respect to which the Account Debtor is (i) the United
States or any department, agency, or instrumentality of the United States (other
than Accounts with respect to which such Borrower has complied, to the
reasonable satisfaction of Agent, with the Assignment of Claims Act, 31 USC
§3727), (ii) any state of the United States or any other Governmental Authority
(other than Accounts with respect to which such Borrower has complied, to the
reasonable satisfaction of Agent, of such applicable state assignment of claims
act), or (iii) Her Majesty in right of Canada or any Provincial or local
Governmental Authority, or any Ministry thereof (other than Accounts with
respect to which such Borrower has assigned its rights to payment of such
Account to Agent pursuant to, and in accordance with, the Financial
Administration Act, R.S.C. 185, C.F.-11, as amended, or any


19



--------------------------------------------------------------------------------





similar applicable Provincial or local law regulation or requirement has been
complied with in a manner reasonably satisfactory to Agent,
(h)    Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,
(i)    Accounts with respect to an Account Debtor whose Eligible Accounts owing
to Borrowers exceed 15% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, that in each case, the amount of Eligible Accounts that
are excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limit,
(j)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,
(k)    Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,
(l)    Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,
(m)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,
(n)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,
(o)    Accounts (i) that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
the applicable Borrower of the subject contract for goods or services, or (ii)
that represent credit card sales in excess of $2,500,000 at any one time
outstanding, unless the criteria for Eligible Credit Card Receivables has been
satisfied; or
(p)    Accounts owned by a target acquired in connection with a Permitted
Acquisition or Permitted Investment, or Accounts owned by a Person that is
joined to this Agreement as a Borrower pursuant to the provisions of this
Agreement, until the completion of a field examination with respect to such
Accounts, in each case, satisfactory to Agent in its Permitted Discretion;
provided, that, such Accounts that have not been the subject of a field
examination shall not be ineligible by this clause (p) so long as the following
conditions are satisfied (i) the Accounts are of the same type and character as
the existing Eligible Accounts and otherwise meet the criteria set forth herein,
(ii) the aggregate amount of such Accounts for which Agent has not received a
field examination, which may be deemed Eligible Accounts, shall not exceed
$15,000,000, when added to the value of deemed Eligible Inventory in clause (s)
of the definition of Eligible Inventory, and (iii) such Accounts will be deemed
Eligible Accounts for a period not to exceed the date that is 60 days (or such
later date as Agent may agree to in its Permitted Discretion) after such
Accounts are included as Eligible Accounts unless a field examination shall have
been completed with respect to such Accounts prior to such date.
The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent in its
Permitted Discretion and based on either: (x) an event, condition or other
circumstance arising after the Closing Date, or (y) an event, condition or other
circumstance existing on the Closing Date to the extent Agent has no written
notice thereof from a Borrower or other actual knowledge prior to the Closing
Date, in either case under clause (x) or (y) which adversely affects or could
reasonably be expected to


20



--------------------------------------------------------------------------------





adversely affect the Accounts as determined by the Agent in its Permitted
Discretion. Any Accounts which are not Eligible Accounts shall nevertheless be
part of the Collateral.
“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that at all times satisfies the criteria
set forth below and which has been earned by performance and represents the bona
fide amounts due to a Borrower from a Credit Card Processor and/or Credit Card
Issuer, and in each case originated in the ordinary course of business of such
Borrower. Without limiting the foregoing, in order to be an Eligible Credit Card
Receivable, an Account shall indicate no Person other than a Borrower as payee
or remittance party. In determining the amount to be so included, the face
amount of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual fees,
discounts, claims or credits pending, promotional program allowances, price
adjustments, finance charges or other allowances (including any amount that a
Borrower may be obligated to rebate to a customer, a Credit Card Processor, or
Credit Card Issuer pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by the Loan Parties to reduce the amount of
such Credit Card Receivable. Except as otherwise determined by Agent in its
Permitted Discretion, Eligible Credit Card Receivables shall not include any
Credit Card Receivable:
(a)    which is unpaid more than five (5) Business Days after the date of
determination of eligibility thereof;
(b)    where such Credit Card Receivable or the underlying contract contravenes
any laws, rules or regulations applicable thereto, including, rules and
regulations relating to truth-in-lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy
or any party to the underlying contract is in violation of any such laws, rules
or regulations;
(c)    which is not a valid, legally enforceable obligation of the applicable
Credit Card Issuer or Credit Card Processor with respect thereto;
(d)    as to which a Credit Card Notification has not been delivered to the
Credit Card Issuer or Credit Card Processor;
(e)    which is disputed, is with recourse due to the creditworthiness of the
cardholder, or with respect to which a claim, chargeback, offset, deduction or
counterclaim, dispute or other defense has been asserted (to the extent of such
claim, chargeback, offset, deduction or counterclaim, dispute or other defense);
(f)    that is not subject to a perfected first priority security interest in
favor of Agent, or with respect to which a Borrower does not have good, valid
and marketable title thereto, free and clear of any Lien, other than Liens
granted to Agent and the Liens permitted under clauses (a) or (x) of the
definition of Permitted Liens and any other Liens with respect thereto permitted
under this Agreement that are subject to an intercreditor agreement, in form and
substance satisfactory to Agent, between the holder of such Lien and Agent;
(g)    which does not constitute an “Account” or “Payment Intangible” (as each
such term is defined in the UCC);
(h)    as to which the Credit Card Issuer or Credit Card Processor has asserted
the right to require a Loan Party to repurchase such Credit Card Receivable from
such Credit Card Issuer or Credit Card Processor;
(i)    is due from a Credit Card Issuer or Credit Card Processor which is the
subject of proceedings under an Insolvency Law;
(j)    which is evidenced by “chattel paper” or an “instrument” of any kind
unless such “chattel paper” or “instrument” is in the possession of Agent, and
to the extent necessary or appropriate, endorsed to Agent;
(k)    which is payable in any currency other than Dollars; or


21



--------------------------------------------------------------------------------





(l)    which Agent determines in its Permitted Discretion to be uncertain of
collection.
The criteria for Eligible Credit Card Receivables set forth above may only be
changed and any new criteria for Eligible Credit Card Receivables may only be
established by Agent in its Permitted Discretion and based on either: (x) an
event, condition or other circumstance arising after the Closing Date, or (y) an
event, condition or other circumstance existing on the Closing Date to the
extent Agent has no written notice thereof from a Borrower or other actual
knowledge prior to the Closing Date, in either case under clause (x) or (y)
which adversely affects or could reasonably be expected to adversely affect the
Credit Card Receivables as determined by the Agent in its Permitted Discretion.
Any Credit Card Receivables which are not Eligible Credit Card Receivables shall
nevertheless be part of the Collateral.
“Eligible Domestic In-Transit Inventory” means, as to each Borrower, Inventory
of such Borrower (other than Eligible International In-Transit Inventory or
Eligible Re-Load Inventory) which is not located at premises listed on Schedule
4.25 but which:
(a)    would constitute Eligible Inventory but for the fact that such Inventory
is not located at one of the locations listed on Schedule 4.25;
(b)    is either (i) in-transit between any of the locations listed on Schedule
4.25, or (ii) in transit from a domestic or Canadian vendor to such Borrower to
one of the locations listed on Schedule 4.25, and
(c)    either (i) has been paid for by such Borrower, (ii) has been vouchered
for payment on such Borrower’s accounts payable systems and is in fact paid in
accordance with the agreed terms with the applicable supplier, or (iii) the
vendor thereof has delivered a waiver, in form and substance reasonably
satisfactory to Agent, of its reclamation and other rights with respect to such
Inventory.
The criteria for Eligible Domestic In-Transit Inventory set forth above may only
be changed and any new criteria for Eligible Domestic In-Transit Inventory may
only be established by Agent in its Permitted Discretion and based on either:
(x) an event, condition or other circumstance arising after the Closing Date, or
(y) an event, condition or other circumstance existing on the Closing Date to
the extent Agent has no written notice thereof from a Borrower or other actual
knowledge prior to the Closing Date, in either case under clause (x) or (y)
which adversely affects or could reasonably be expected to adversely affect the
Eligible Domestic In-Transit Inventory as determined by the Agent in its
Permitted Discretion. Any Inventory which is not Eligible Domestic In-Transit
Inventory shall nevertheless be part of the Collateral.
“Eligible International In-Transit Inventory” means as to each Borrower,
Inventory of such Borrower (other than Eligible Domestic In-Transit Inventory or
Eligible Re-Load Inventory) which is not located at locations listed on Schedule
4.25 and is not located within the United States, but as to which,
(a)    such Inventory would constitute Eligible Inventory, but for the fact that
it is not located at a location listed on Schedule 4.25and is not located within
the United States.
(b)    title to such Inventory has passed to a Borrower as evidenced by either
(i) the payment of such Inventory by such Borrower or (ii) a voucher for payment
on such Borrower’s accounts payable systems and is in fact paid in accordance
with the terms thereof,
(c)    such Inventory currently is in transit (whether by vessel, air, or land)
from a location outside of the continental United States to a location listed on
Schedule 4.25,
(d)    such Inventory is insured against types of loss, damage, hazards, and
risks, and in amounts, satisfactory to Agent in its Permitted Discretion, and
Agent shall have received a copy of the certificate of marine cargo insurance in
connection therewith in which it has been named as an additional insured and
loss payee in a manner acceptable to Agent,


22



--------------------------------------------------------------------------------





(e)    such Inventory either:
(i)    is the subject of a negotiable bill of lading governed by the laws of a
state within the United States (x) that is consigned to Agent or one of its
Freight Forwarders (either directly or by means of endorsements), (y) that was
issued by the carrier (including a non-vessel operating common carrier) in
possession of the Inventory that is subject to such bill of lading, and (z) that
either is in the possession of Agent or a Freight Forwarder (in each case in the
continental United States), or
(ii)    is the subject of a negotiable forwarder’s cargo receipt governed by the
laws of a state within the United States and is not the subject of a bill of
lading (other than a negotiable bill of lading consigned to, and in the
possession of, a consolidator or Agent, or their respective agents) and such
negotiable cargo receipt on its face indicates the name of the Freight Forwarder
as a carrier or multimodal transport operator and has been signed or otherwise
authenticated by it in such capacity or as a named agent for or on behalf of the
carrier or multimodal transport operator, in any case respecting such Inventory
(x) consigned to Agent or one of its Freight Forwarders that is handling the
importing, shipping and delivery of such Inventory (either directly or by means
of endorsements), (y) that was issued by a consolidator respecting the subject
Inventory, and (z) that is in the possession of Agent or a Freight Forwarder (in
each case in the continental United States),
(f)    such Inventory is in the possession of a common carrier (including on
behalf of any non-vessel operating common carrier) that has issued the bill of
lading or other document of title with respect thereto or the Freight Forwarder
handling the importing, shipping and delivery of such Inventory;
(g)    the documents of title related thereto are subject to the valid and
perfected first priority Lien of Agent;
(h)    Agent determines that such Inventory is not subject to (i) any Person’s
right of reclamation, repudiation, stoppage in transit or diversion or (ii) any
other right or claim of any other Person which is (or is capable of being)
senior to, or pari passu with, the Lien of Agent or Agent determines that any
Person’s right or claim impairs, or interferes with, directly or indirectly, the
ability of Agent to realize on, or reduces the amount that Agent may realize
from the sale or other disposition of such Inventory; and
(i)    such Inventory shall not have been in transit for more than sixty (60)
days.
The criteria for Eligible International In-Transit Inventory set forth above may
only be changed and any new criteria for Eligible International In-Transit
Inventory may only be established by Agent in its Permitted Discretion based on
either: (x) an event, condition or other circumstance arising after the Closing
Date, or (y) an event, condition or other circumstance existing on the Closing
Date to the extent Agent has no written notice thereof from a Borrower or other
actual knowledge prior to the Closing Date, in either case under clause (x) or
(y) which adversely affects or could reasonably be expected to adversely affect
the Eligible International In-Transit Inventory as determined by the Agent in
its Permitted Discretion. Any Inventory which is not Eligible International
In-Transit Inventory shall nevertheless be part of the Collateral.
“Eligible Inventory” means Inventory of a Borrower consisting of finished goods
held for resale in the ordinary course of business of a Borrower, that complies
with each of the representations and warranties respecting Eligible Inventory
made in the Loan Documents, and that is not excluded as ineligible by virtue of
one or more of the excluding criteria set forth below. In determining the amount
to be so included, Inventory shall be valued based upon the Value of such
Inventory. An item of Inventory shall not be included in Eligible Inventory if:
(a)    a Borrower does not have good, valid, and marketable title thereto,
(b)    a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Borrower),


23



--------------------------------------------------------------------------------





(c)    it is not located at one of the locations in the continental United
States set forth on Schedule 4.25 to this Agreement (as such Schedule 4.25 may
be amended from time to time in accordance with Section 5.14),
(d)    raw materials unless held for sale as finished goods in the ordinary
course of such Borrower’s business;
(e)    work-in process unless held for sale as finished goods in the ordinary
course of such Borrower’s business;
(f)    components which are not part of finished goods (unless held for sale as
such by such Borrower in the ordinary course of its business);
(g)    spare parts for equipment (unless held for sale as such by such Borrower
in the ordinary course of its business);
(h)    packaging and shipping materials;
(i)    supplies used or consumed in such Borrower’s business (unless also held
for sale as such by such Borrower in the ordinary course of its business);
(j)    Inventory at premises other than those controlled by any Borrower and
with respect to which a Collateral Access Agreement has been delivered to Agent
(or Agent has established any applicable Inventory Reserves for rent payable
with respect to such location);
(k)    Inventory subject to a security interest or lien in favor of any person
other than Agent except those security interests or liens permitted in this
Agreement;
(l)    bill and hold goods;
(m)    Inventory which is not fit for sale in the ordinary course of such
Borrower’s business or which is obsolete or slow moving;
(n)    Inventory which is not subject to the first priority, valid and perfected
security interest of Agent,
(o)    returned, damaged and/or defective Inventory;
(p)    Inventory purchased or sold on consignment; provided, that, Inventory
owned by such Borrower and held by Lowe’s or Home Depot on consignment may,
subject to the other criteria set forth in this Agreement, be deemed Eligible
Inventory so long as (i) such Person continues to be deemed creditworthy by
Agent in good faith, (ii) such consigned Inventory is subject to an effective
consignment agreement, pursuant to which, among other things, such Person
acknowledges such Borrower’s ownership of such Inventory, acknowledges Agent’s
liens on such Inventory, authorizes the filing of UCC financing statements
naming such Person as consignee, such Borrower as consignor, and Agent as such
Borrower’s assignee, Agent is permitted to access such Person’s premises for the
purpose of removing, auditing or otherwise accessing such consigned Inventory,
and which is otherwise in form and substance satisfactory to Agent, (iii) Agent
has received evidence, in form and substance satisfactory to it, that a UCC
financing statement regarding the consignment arrangement between such Person
and such Borrower has been filed in the appropriate jurisdiction, and (iv) Agent
has received UCC searches with respect to such Person from each jurisdiction in
which such consigned Inventory is located and from the jurisdiction under whose
laws such Person is organized;
(q)    Inventory located outside the United States of America, or


24



--------------------------------------------------------------------------------





(r)    it was acquired in connection with a Permitted Acquisition or Permitted
Investment, or such Inventory is owned by a Person that is joined to this
Agreement as a Borrower pursuant to the provisions of this Agreement, until the
completion of an Acceptable Appraisal of such Inventory and the completion of a
field examination with respect to such Inventory that is satisfactory to Agent
in its Permitted Discretion; provided, that, such Inventory that has not been
the subject of an Acceptable Appraisal or a field examination shall not be
ineligible by this clause (s) so long as the following conditions are satisfied
(i) the Inventory is of the same type and character as the existing Eligible
Inventory and otherwise meets the criteria set forth herein , (ii) the aggregate
value of such Inventory for which Agent has not received an Accepted Appraisal
and a field examination, which may be deemed Eligible Inventory, shall not
exceed $15,000,000, when added to the amount of deemed Eligible Accounts in
clause (q) of the definition of Eligible Accounts, and (iii) such Inventory will
be deemed Eligible Inventory for a period not to exceed the date that is 60 days
(or such later date as Agent may agree to in its Permitted Discretion) after
such Inventory is included as Eligible Inventory unless a field examination
shall have been completed with respect to such Accounts prior to such date.
The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by Agent in its
Permitted Discretion based on either: (x) an event, condition or other
circumstance arising after the date hereof, or (y) an event, condition or other
circumstance existing on the date hereof to the extent Agent has no written
notice thereof from a Borrower or other actual knowledge prior to the date
hereof, in either case under clause (x) or (y) which adversely affects or could
reasonably be expected to adversely affect the Inventory as determined by the
Agent in its Permitted Discretion. Any Inventory which is not Eligible Inventory
shall nevertheless be part of the Collateral.
“Eligible Re-Load Inventory” means, as to each Borrower, Inventory of such
Borrower (other than Eligible Domestic In-Transit Inventory or Eligible
International In-Transit Inventory) which is located at a domestic warehouse
owned and operated by a Person who is not an Affiliate of such Borrower pursuant
to a contract for storage and/or handling between such Borrower and such Person
and with respect to which:
(a)    such Inventory would constitute Eligible Inventory but for the fact that
such Inventory is not located at a domestic facility operated by a Borrower; and
(b)    the Person owning and operating the facility at which such Inventory is
located is a Qualified Bailee; provided, that, Inventory which would otherwise
constitute Eligible Re-Load Inventory but for the fact that it is not located at
a facility owned and operated by a Qualified Bailee may, subject to all other
applicable eligibility criteria contained in this Agreement, constitute Eligible
Re-Load Inventory if at least 2/3 of the total value of Eligible Re-Load
Inventory is located at a facility owned and operated by a Qualified Bailee.
The criteria for Eligible Re-Load Inventory set forth above may only be changed
and any new criteria for Eligible Re-Load Inventory may only be established by
Agent in its Permitted Discretion and based on either: (x) an event, condition
or other circumstance arising after the Closing Date, or (y) an event, condition
or other circumstance existing on the Closing Date to the extent Agent has no
written notice thereof from a Borrower or other actual knowledge prior to the
Closing Date, in either case under clause (x) or (y) which adversely affects or
could reasonably be expected to adversely affect the Eligible Re-Load Inventory
as determined by the Agent in its Permitted Discretion . Any Inventory which is
not Eligible Re-Load Inventory shall nevertheless be part of the Collateral.
“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; (b) (i) a commercial
bank organized under the laws of the United States or any state thereof, and
having total assets in excess of $1,000,000,000; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof, and having total assets in excess of $1,000,000,000; (iii) a
commercial bank organized under the laws of any other country or a political
subdivision thereof; provided, that (A) (x) such bank is acting through a branch
or agency located in the United States, or (y) such bank is organized under the
laws of a country that is a member of the Organization for Economic Cooperation
and Development or a political subdivision of such country, and (B) such bank
has total assets in excess of $1,000,000,000; (c) any other entity (other than a
natural person) that is an “accredited investor” (as defined in


25



--------------------------------------------------------------------------------





Regulation D under the Securities Act) that extends credit or buys loans as one
of its businesses including insurance companies, investment or mutual funds and
lease financing companies, and having total assets in excess of $1,000,000,000;
and (d) during the continuation of an Event of Default, any other Person
approved by Agent; provided, that no Sponsor Affiliated Entity shall qualify as
an Eligible Transferee.
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by any
Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Equipment” means equipment (as that term is defined in the Code).
“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act), but
excluding any debt security that is exchangeable for or convertible into Equity
Interests (that has not yet been exchanged or converted into Equity Interests).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with any
Loan Party or any of its Subsidiaries and whose employees are aggregated with
the employees of such Loan Party or its Subsidiaries under IRC Section 414(o).
“ERISA Event” means: (a) the occurrence of a “reportable event” described in
Section 4043 of ERISA with respect to a Pension Plan for which the 30-day notice
requirement has not been waived by applicable regulations issued by the PBGC,
(b) the withdrawal of any Loan Party or ERISA Affiliate from a Pension Plan


26



--------------------------------------------------------------------------------





during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the termination of a Pension Plan, the filing
of a notice of intent to terminate a Pension Plan or the treatment of a Pension
Plan amendment as a termination, under Section 4041 of ERISA, if the plan assets
are not sufficient to pay all plan liabilities, (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan by the PBGC or any Pension Plan administrator or Multiemployer Plan
administrator, (e) any other event or condition that would constitute grounds
under Section 4042(a) of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan, (f) the imposition of a Lien pursuant
to the IRC or ERISA in connection with any Pension Plan or the existence of any
facts or circumstances that could reasonably be expected to result in the
imposition of a Lien, (g) the partial or complete withdrawal of any Loan Party
or ERISA Affiliate from a Multiemployer Plan (other than any withdrawal that
would not constitute an Event of Default under Section 8.12), (h) any event or
condition that results in the insolvency of a Multiemployer Plan under ERISA,
(i) any event or condition that results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by the PBGC of proceedings
to terminate or to appoint a trustee to administer a Multiemployer Plan under
ERISA, (j) any Pension Plan being in “at risk status” within the meaning of IRC
Section 430(i), (k) any Multiemployer Plan being in “endangered status” or
“critical status” within the meaning of IRC Section 432(b) or the determination
that any Multiemployer Plan is insolvent within the meaning of Title IV of
ERISA, (l) with respect to any Pension Plan, any Loan Party or ERISA Affiliate
incurring a substantial cessation of operations within the meaning of ERISA
Section 4062(e), (m) an “accumulated funding deficiency” within the meaning of
the IRC or ERISA (including Section 412 of the IRC or Section 302 of ERISA) or
the failure of any Pension Plan or Multiemployer Plan to meet the minimum
funding standards within the meaning of the IRC or ERISA (including Section 412
of the IRC or Section 302 of ERISA), in each case, whether or not waived, other
than the PBGC Funding Waiver Obligations, (n) the filing of an application for a
waiver of the minimum funding standards within the meaning of the IRC or ERISA
(including Section 412 of the IRC or Section 302 of ERISA) with respect to any
Pension Plan or Multiemployer Plan, (o) the failure to make by its due date a
required payment or contribution with respect to any Pension Plan or
Multiemployer Plan that results in a liability to any Loan Party or ERISA
Affiliate pursuant to Title IV of ERISA or pursuant to Section 401(a)(29) of the
IRC.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning specified therefor in Section 8 of this
Agreement.
“Excess Availability” means the amount, as determined by Agent in its Permitted
Discretion, calculated at any time, equal to: (a) the lesser of: (i) the
Borrowing Base and (ii) the Maximum Credit (when calculated after giving effect
to any Reserves other than Reserves in respect of Letters of Credit), plus (b)
the then available amount of all Qualified Cash minus (c) the sum of: (i) the
amount of all then outstanding and unpaid Obligations (other than Bank Product
Obligations), plus (ii) the amount of all Reserves then established in respect
of Letters of Credit.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Excluded Subsidiary” means (a) SPE Propcos, (b) any Subsidiary of a Loan Party
to the extent that the burden or cost (including any potential tax liability) of
obtaining a guarantee outweighs the benefit afforded thereby as reasonably
determined by Borrowers and Agent, (c) any CFC Holdco, (d) any Foreign
Subsidiary of a Loan Party that is a CFC, or (e) any Domestic Subsidiary of a
Loan Party that is a direct or indirect subsidiary of a Foreign Subsidiary that
is a CFC.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of (including by virtue of the joint and several liability provisions
of Section 2.15), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Loan Party


27



--------------------------------------------------------------------------------





or the grant of such security interest becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal.
“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office or applicable lending
office is located or as a result of a present or former connection between such
Lender or such Participant and the jurisdiction or taxing authority imposing the
tax (other than any such connection arising solely from such Lender or such
Participant having executed, delivered or performed its obligations or received
payment under, or enforced its rights or remedies under this Agreement or any
other Loan Document), (ii) United States federal withholding taxes that would
not have been imposed but for a Lender’s or a Participant’s failure to comply
with the requirements of Section 16.2 of this Agreement, (iii) any United States
federal withholding taxes that would be imposed on amounts payable to a Foreign
Lender based upon the applicable withholding rate in effect at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office, other than a designation made at the request of a Loan Party), except
that Excluded Taxes shall not include (A) any amount that such Foreign Lender
(or its assignor, if any) was previously entitled to receive pursuant to Section
16.1 of this Agreement, if any, with respect to such withholding tax at the time
such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), and (B) additional United States federal withholding taxes that
may be imposed after the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office), as a result of a change in law,
rule, regulation, treaty, order or other decision or other Change in Law with
respect to any of the foregoing by any Governmental Authority, and (iv) any
United States federal withholding taxes imposed under FATCA.
“Existing Credit Facility” means the credit facility under the Existing Loan
Agreement and the other Existing Financing Agreements.
“Existing Financing Agreements” means the “Financing Agreements” as defined in
the Existing Loan Agreement, as heretofore amended, modified and supplemented as
in effect immediately prior to the Closing Date.
“Existing Letters of Credit” means those letters of credit described on Schedule
E-1 to this Agreement.
“Existing Loan Agreement” means the Amended and Restated Loan and Security
Agreement, dated August 4, 2006, by and among Agent, the lenders party thereto,
Parent, Borrowers and Guarantors, as heretofore amended, modified and
supplemented as in effect immediately prior to the Closing Date.
“Exiting Lender Payment Agreement” means an agreement, dated as of the date
hereof, in form and substance satisfactory to Agent, among Agent, Parent and the
Loan Parties with respect to the existing lenders under the Existing Credit
Facility that are being repaid and will not continue as Lenders hereunder.
“Extraordinary Advances” has the meaning specified therefor in Section
2.3(d)(iii) of this Agreement.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).


28



--------------------------------------------------------------------------------





“FCCR Compliance Period” means the period commencing on any date on which Excess
Availability has been less than the greater of (a) $35,000,000 and (b) the
amount equal to 10% of the lesser of (i) the Borrowing Base and (ii) the Maximum
Credit, and ending on a subsequent date on which Excess Availability has been
equal to or greater than $42,500,000 for the 60th consecutive day.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Fee Letter” means that certain fee letter, dated as of September 15, 2017,
among Borrowers, Parent and Agent, in form and substance reasonably satisfactory
to Agent.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).
“Fixed Charge Coverage Ratio” means, with respect to Parent and its Subsidiaries
and with respect to any Measurement Period, the ratio, as of any date of
determination, calculated either for the trailing twelve-month period ending on
such date of determination for such Measurement Period, of (a) EBITDA minus
Unfinanced Capital Expenditures made (to the extent not already incurred in a
prior Measurement Period) or incurred during such Measurement Period, to (b)
Fixed Charges for such Measurement Period.
“Fixed Charges” means, with respect to Parent and its Subsidiaries and with
respect to any Measurement Period as of any date of determination, the sum of
(a) income taxes paid in cash during such period, (b) Interest Expense (other
than interest paid in kind, amortization of financing fees and other non-cash
interest) paid in cash during such period, (c) cash dividends or stock
redemptions paid in cash during such period, and (d) scheduled principal
payments on Indebtedness paid in cash during such period (other than with
respect to principal payments made on account of a revolving line of credit or
payments with respect to the Mortgage Loan or any Mortgage Loan Financing using
proceeds from the sale or sale-lease back of a SPE Propco Property or any
Mortgage Loan Financing), (e) to the extent not otherwise deducted from EBITDA
for such period, all payments required to be made during such period in respect
of the any funding deficiency or funding shortfall with respect to any Pension
Plan or for any Withdrawal Liability, including the PBGC Funding Waiver
Obligations and any Permitted Multiemployer Withdrawal, and (f) to the extent
not otherwise deducted from EBITDA for such period, any funds that otherwise
would have been paid to the SPE Propcos that are required to be deposited into
an escrow account or trust fund account under the terms of the Mortgage Loan or
any Mortgage Loan Financing and/or otherwise required to pay the Indebtedness
arising under the Mortgage Loan or any Mortgage Loan Financing (other than with
proceeds from the Mortgage Loan Financing or the sale or sale-lease back of a
SPE Propco Property).
“Flood Laws” means the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973, and related laws, rules and regulations, including any
amendments or successor provisions.
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
“Foreign Subsidiary” means any direct or indirect subsidiary of any Loan Party
that is organized under the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia.
“Freight Forwarders” means Qualified Bailees which are reasonably acceptable to
Agent to handle the receipt of Inventory within the United States or to clear
Inventory through the Bureau of Customs and Border Protection or other domestic
or foreign export control authorities or otherwise perform port of entry
services to process Inventory imported by a Borrower from outside the United
States (such persons sometimes being referred to


29



--------------------------------------------------------------------------------





herein individually as a “Freight Forwarder”), provided, that, as to each such
person, (a) Agent shall have received a freight forwarder agreement by such
person in favor of Agent (in form and substance satisfactory to Agent in its
Permitted Discretion) duly authorized, executed and delivered by such person,
(b) such agreement shall be in full force and effect and (c) such person shall
be in compliance in all material respects with the terms thereof.
“Funding Date” means the date on which a Borrowing occurs.
“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
this Agreement.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Guarantor” means (a) each Person that guaranties all or a portion of the
Obligations, including any Person that is a "Guarantor" under the Guaranty and
Security Agreement, and (b) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.11 of this Agreement; provided, that, Parent
shall not be included in the definition of Guarantor.
“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with this Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Loan Parties to
Agent.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.
“Hedge Provider” means any Bank Product Provider that is a party to a Hedge
Agreement with a Loan Party or its Subsidiaries or otherwise provides Bank
Products under clause (f) of the definition thereof; provided, that if, at any
time, a Lender ceases to be a Lender under this Agreement (prior to the payment
in full of the Obligations), then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Hedge Providers and the obligations with respect to Hedge Agreements entered
into with such former Lender or any of its Affiliates shall no longer constitute
Hedge Obligations.


30



--------------------------------------------------------------------------------





“Immaterial Subsidiary” means a Subsidiary of a Loan Party that (i) owns less
than 2.50% of the consolidated total assets of the Loan Parties and their
Subsidiaries, (ii) generates less than 2.50% of the EBITDA of the Loan Parties
and their Subsidiaries, and (iii) is not the owner of Equity Interests of any
Subsidiary of a Loan Party other than an Immaterial Subsidiary.
“Increase” has the meaning specified therefor in Section 2.14.
“Increase Effective Date” has the meaning specified therefor in Section 2.14.
“Increase Joinder” has the meaning specified therefor in Section 2.14.
“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses) and any earn-out or similar
obligations reflected as a liability on the balance sheet of such Person in
accordance with GAAP, (f) all monetary obligations of such Person owing under
Hedge Agreements (which amount shall be calculated based on the amount that
would be payable by such Person if the Hedge Agreement were terminated on the
date of determination), (g) any Disqualified Equity Interests of such Person,
and (h) any obligation of such Person guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (g) above. For purposes of this
definition, (i) the amount of any Indebtedness represented by a guaranty or
other similar instrument shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, and (ii) the amount of any Indebtedness which is
limited or is non-recourse to a Person or for which recourse is limited to an
identified asset shall be valued at the lesser of (A) if applicable, the limited
amount of such obligations, and (B) if applicable, the fair market value of such
assets securing such obligation.
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
this Agreement.
“Indemnified Person” has the meaning specified therefor in Section 10.3 of this
Agreement.
“Indemnified Taxes” means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.
“Insolvency Law” means any of (a) the Bankruptcy Code; and (b) the Bankruptcy
and Insolvency Act (Canada); (c) the Companies Creditors’ Arrangement Act
(Canada); (d) the Winding-Up and Restructuring Act (Canada); (e) corporate
statutes, including the Canada Business Corporations Act (Canada) where such
statute is used by a Person to propose an arrangement involving the compromise
of the claims of creditors; and (e) any similar legislation in another
jurisdiction, in each case as applicable and as in effect from time to time.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any Insolvency Law, including assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.
“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with this Agreement, executed and delivered by
Parent, each Loan Party and their respective


31



--------------------------------------------------------------------------------





Subsidiaries, but not the SPE Propcos and Agent, the form and substance of which
is reasonably satisfactory to Agent.
“Interest Expense” means, for any period, as to any Person and its Subsidiaries,
all of the following as determined in accordance with GAAP, total interest
expense, whether paid or accrued (including the interest component of Capital
Leases for such period), including, without limitation, all bank fees,
commissions, discounts and other fees and charges owed with respect to letters
of credit, banker’s acceptances or similar instruments and all amounts paid or
accrued in connection with Hedging Transactions, but excluding (a) amortization
of discount and amortization of deferred financing fees and closing costs paid
in cash in connection with the transactions contemplated hereby, (b) interest
paid in property other than cash, (c) any other interest expense not payable in
cash and (d) any amounts received in connection with Hedging Transactions.
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 7 days, 1, 2, 3, or 6 months thereafter or, if
agreed to by all Lenders, 12 months thereafter; provided, that (a) interest
shall accrue at the applicable rate based upon the LIBOR Rate from and including
the first day of each Interest Period to, but excluding, the day on which any
Interest Period expires, (b) any Interest Period that would end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (c) with respect to an
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period), the Interest Period shall end on the last
Business Day of the calendar month that is 7 days or 1, 2, 3, 6 or 12 months
after the date on which the Interest Period began, as applicable, (d) no more
than 6 Interest Periods may be in effect at any one time, and (e) Borrowers may
not elect an Interest Period which will end after the Maturity Date.
“Inventory” means inventory (as that term is defined in the Code).
“Inventory Loan Amount” means $200,000,000 at all times; provided, that,
Revolving Loans outstanding with respect to Eligible Domestic In-Transit
Inventory, Eligible International In-Transit Inventory and Eligible Re-Load
Inventory shall not in the aggregate at any one time exceed $45,000,000.
“Inventory Reserves” means, as of any date of determination, (a) Landlord
Reserves in respect of Inventory, (b) those reserves that Agent deems necessary
or appropriate, in its Permitted Discretion and subject to Section 2.1(c), to
establish and maintain (including reserves for slow moving Inventory and
Inventory shrinkage) with respect to Eligible Inventory or the Maximum Revolver
Amount, including based on the results of appraisals, and (c) with respect to
Eligible In-Transit Inventory, those reserves that Agent deems necessary or
appropriate, in its Permitted Discretion and subject to Section 2.1(c), to
establish and maintain with respect to Eligible In-Transit Inventory or the
Maximum Revolver Amount (i) for the estimated costs relating to unpaid freight
charges, warehousing or storage charges, taxes, duties, and other similar unpaid
costs associated with the acquisition of such Eligible In-Transit Inventory,
plus (ii) for the estimated reclamation claims of unpaid sellers of such
Eligible In-Transit Inventory.
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, minus at Administrative Borrower’s option,
all capital returned with respect to such Investment, in each case without any
adjustment for increases or decreases in value, or write-ups, write-downs, or
write-offs with respect to such Investment.


32



--------------------------------------------------------------------------------





“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
“IRS” means the Internal Revenue Service of the United States Department of the
Treasury, and any successor or replacement service, governmental agency or other
entity having the same or similar authority and responsibilities.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the Issuing Bank for use.
“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
“Issuing Bank” means Wells Fargo, Bank of America, N.A. or any other Lender
that, at the request of Borrowers and with the consent of Agent, agrees, in such
Lender’s sole discretion, to become an Issuing Bank for the purpose of issuing
Letters of Credit pursuant to Section 2.11 of this Agreement, and Issuing Bank
shall be a Lender.
“Joinder” means a joinder agreement substantially in the form of Exhibit J-1 to
this Agreement.
“Joint Book Runners” has the meaning set forth in the preamble to this
Agreement.
“Joint Lead Arrangers” has the meaning set forth in the preamble to this
Agreement.
“Landlord Reserve” means, as to each location at which a Borrower has Inventory
or books and records located and as to which a Collateral Access Agreement has
not been received by Agent, a reserve in an amount equal to 3 months’ rent,
storage charges, fees or other amounts under the lease or other applicable
agreement relative to such location or, if greater and Agent so elects, the
number of months’ rent, storage charges, fess or other amounts for which the
landlord, bailee, warehouseman or other property owner will have, under
applicable law, a Lien in the Inventory of such Borrower to secure the payment
of such amounts under the lease or other applicable agreement relative to such
location.
“Lender” has the meaning set forth in the preamble to this Agreement, shall
include Issuing Bank, and shall also include any other Person made a party to
this Agreement pursuant to the provisions of Section 13.1 of this Agreement and
“Lenders” means each of the Lenders or any one or more of them.
“Lender Group” means each of the Lenders (including Issuing Bank) and Agent, or
any one or more of them.
“Lender Group Expenses” means all (a) documented out-of-pocket costs or expenses
(including taxes and insurance premiums) required to be paid by any Loan Party
or its Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lender Group, (b) documented out-of-pocket fees or charges paid
or incurred by Agent in connection with the Lender Group’s transactions with
each Loan Party and its Subsidiaries under any of the Loan Documents, including,
photocopying, notarization, couriers and messengers, telecommunication, public
record searches, filing fees, recording fees, publication, real estate surveys,
real estate title policies and endorsements, and environmental audits, (c)
Agent’s documented out-of-pocket fees and charges imposed or incurred in
connection with any background checks or OFAC/PEP searches related to any Loan
Party or its Subsidiaries, (d) Agent’s documented out-of-pocket fees and charges
(as adjusted from time to time) with respect to the disbursement of funds (or
the receipt of funds) to or for the account of any Borrower (whether by wire
transfer or otherwise), together with any documented out-of-pocket costs and
expenses incurred in connection therewith, (e) customary charges imposed or
incurred by Agent resulting from the dishonor of checks payable by or to any
Loan Party, (f) reasonable, documented out-of-pocket costs and expenses paid or
incurred by the Lender Group to correct any default or enforce any provision of
the Loan Documents, or during the continuance of an Event of Default, in


33



--------------------------------------------------------------------------------





gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated, (g) field
examination, appraisal, and valuation fees and expenses of Agent related to any
field examinations, appraisals, or valuation to the extent of the fees and
charges (and up to the amount of any limitation) provided in Section 2.10 of
this Agreement, (h) Agent’s and Lenders’ reasonable, documented costs and
expenses (including reasonable and documented attorneys’ fees and expenses)
relative to third party claims or any other lawsuit or adverse proceeding paid
or incurred, whether in enforcing or defending the Loan Documents or otherwise
in connection with the transactions contemplated by the Loan Documents, Agent’s
Liens in and to the Collateral, or the Lender Group’s relationship with any Loan
Party or any of its Subsidiaries, (i) Agent’s reasonable and documented
out-of-pocket costs and expenses (including reasonable and documented attorneys’
fees and due diligence expenses) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), syndicating
(including reasonable and documented costs and expenses relative to the rating
of the CUSIP, DXSyndicate™, SyndTrak or other communication costs incurred in
connection with a syndication of the loan facilities), or amending, waiving, or
modifying the Loan Documents, (j) documented out-of-pocket fees, costs, and
expenses incurred or charged by Issuing Bank in connection with the issuance,
amendment, renewal, extension, or transfer of, or drawing under, any Letter of
Credit or any demand for payment thereunder, (k) all documented out-of-pocket
fees, costs, and expenses reimbursable or payable to Agent or the other members
of the Lender Group hereunder or under the other Loan Documents, and (l) Agent’s
and each Lender’s reasonable and documented costs and expenses (including
reasonable and documented attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning any Loan Party or any of its Subsidiaries or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action or any Remedial Action with respect to the
Collateral; provided, that the fees and expenses of counsel that shall
constitute Lender Group Expenses shall in any event be limited to one primary
counsel to Agent, one local counsel to Agent in each reasonably necessary
jurisdiction, one specialty counsel to Agent in each reasonably necessary
specialty area (including insolvency law).
“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of this Agreement.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent (including that
Agent has a first priority perfected Lien in such cash collateral), including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of this Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in this Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).
“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.


34



--------------------------------------------------------------------------------





“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s participation in the Letter of Credit Usage
pursuant to Section 2.11(e) on such date.
“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
this Agreement.
“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of this Agreement.
“Letter of Credit Related Person” has the meaning specified therefor in Section
2.11(f) of this Agreement.
“Letter of Credit Sublimit” means $20,000,000.
“Letter of Credit Usage” means, as of any date of determination, the sum of (a)
the aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
a Revolving Loan.
“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of
this Agreement.
“LIBOR Notice” means a written notice in the form of Exhibit L-1 to this
Agreement.
“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of this
Agreement.
“LIBOR Rate” means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrowers in accordance with this Agreement (and, if
any such published rate is below zero, then the rate determined pursuant to this
definition shall be deemed to be zero). Each determination of the LIBOR Rate
shall be made by the Agent and shall be conclusive in the absence of manifest
error.
“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.
“LIBOR Rate Margin” means the Revolving Loan LIBOR Rate Margin.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
“Line Cap” means, as of any date of determination, the lesser of (a) the Maximum
Credit, and (b) the Borrowing Base as of such date of determination.
“Loan” means any Revolving Loan or Extraordinary Advance made (or to be made)
hereunder.
“Loan Account” has the meaning specified therefor in Section 2.9 of this
Agreement.
“Loan Documents” means this Agreement, the Control Agreements, any Borrowing
Base Certificate, the Fee Letter, the Guaranty and Security Agreement, the
Intercompany Subordination Agreement, any Issuer Documents, the Letters of
Credit, the Loan Manager Side Letter, the Parent Guarantee, the Patent Security


35



--------------------------------------------------------------------------------





Agreement, the Trademark Security Agreement, the Motor Vehicle Collateral Agency
Agreement, any note or notes executed by Borrowers in connection with this
Agreement and payable to any member of the Lender Group, and any other
instrument or agreement entered into, now or in the future, by any Loan Party or
any of its Subsidiaries and any member of the Lender Group in connection with
this Agreement (but specifically excluding Bank Product Agreements).
“Loan Manager Side Letter” means that certain letter agreement between the
Borrowers and Wells Fargo regarding the terms under which Wells Fargo will
provide services to the Borrowers in respect of Wells Fargo’s proprietary
automated loan management program.
“Loan Party” means any Borrower or any Guarantor (provided, that, Parent shall
not be included in the definition of Loan Party).
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
the Loan Parties and their Subsidiaries, taken as a whole, (b) a material
impairment of the Loan Parties’ and their Subsidiaries’ ability to perform any
obligation (other than an immaterial obligation) under the Loan Documents to
which they are parties or of the Lender Group’s ability to enforce the
Obligations or realize upon the Collateral (other than as a result of as a
result of an action taken or not taken that is solely in the control of Agent),
or (c) a material impairment of the enforceability or priority of Agent’s Liens
with respect to all or a material portion of the Collateral.
“Material Contract” means (a) any written contract or other executed agreement
of any Borrower or any Guarantor creating a monetary liability for such Borrower
or Guarantor in an amount in excess of $25,000,000 in any fiscal year other than
(i) the Loan Documents, (ii) purchase orders issued in the ordinary course of
such Borrower’s or such Guarantor’s business, or (iii) contracts which by their
terms may be terminated by either party thereto, without penalty, obligation or
other such adverse consequences, on less than 60 days’ prior notice (or 90 days’
prior notice in the case of exclusive supply contracts), (b) supply contracts
(by such Borrower or such Guarantor as supplier) which provide for committed
purchases in excess of $100,000,000 in any fiscal year, and (c) any other
written contract or other executed agreement (other than the Loan Documents) to
which any Borrower or any Guarantor is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto would
result in a Material Adverse Effect.
“Maturity Date” means October 10, 2022.
“Maximum Credit” means the Maximum Revolver Amount then in effect.
“Maximum Revolver Amount” means $335,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
this Agreement and increased by the amount of any Increase made in accordance
with Section 2.14 of this Agreement.
“Measurement Period” has the meaning set forth in the definition of EBITDA.
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
“Mortgage Lenders” means, collectively, (a) the U.S. Bank National Association,
as Trustee for the Registered Holders of Wachovia Bank Commercial Mortgage
Trust, Commercial Mortgage Pass-Through Certificates, Series 2006-C27 and (b)
Wells Fargo Bank, N.A., as Trustee for the Registered Holders of Banc of America
Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series
2006-4, successors in interest to German American Capital Corporation, and their
respective permitted successors and assigns.


36



--------------------------------------------------------------------------------





“Mortgage Loan Agreement” means the Loan and Security Agreement dated as of June
9, 2006, by and among German American Capital Corporation and certain
Subsidiaries of Parent (other than the Borrowers and the Guarantors) as amended
through the Seventeenth Amendment to Loan and Security Agreement, dated as of
March 24, 2016, as the same may be amended, modified, supplemented, extended,
renewed, restated, or replaced.
“Mortgage Loan Financing” means the incurrence of Indebtedness by the SPE
Propcos and/or Parent to refinance then outstanding amount of the Mortgage Loan
or if the Mortgage Loan has been paid in full, to provide additional financing;
provided, that, Parent shall, or shall cause SPE Propcos to, satisfy each of the
following conditions as determined by Agent in good faith: (a) Agent shall have
received not less than five (5) Business Days’ prior written notice of the
intention to incur such Indebtedness, which notice shall set forth in reasonable
detail satisfactory to Agent, the amount of such Indebtedness, the schedule of
repayments and maturity date with respect thereto and such other information
with respect thereto as Agent may reasonably request, and (b) upon Agent’s
request, Agent shall have received (and which Agent shall send to Lenders) true,
correct and complete copies of all material agreements, documents and
instruments evidencing such Indebtedness.
“Mortgage Loan” means the loan made by Mortgage Lenders to Mortgage Loan
Borrowers in the original principal amount of $295,000,000 in accordance with
the Mortgage Loan Agreement and the other Mortgage Loan Documents.
“Mortgage Loan Borrowers” means the SPE Propcos from time to time party to the
Mortgage Loan Agreement as borrowers.
“Mortgage Loan Default” means a “Default” as such term is defined in the
Mortgage Loan Agreement.
“Mortgage Loan Documents” means, collectively, the Mortgage Loan Agreement and
the “Loan Documents” as defined in the Mortgage Loan Agreement, as the same may
be amended, modified, supplemented extended, renewed, restated or replaced from
time to time.
“Mortgage Loan Event of Default” means an “Event of Default” as such term is
defined in the Mortgage Loan Agreement.
“Multiemployer Plan” means any multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or ERISA
Affiliate has an obligation to contribute or has any liability, contingent or
otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.
“Net Cash Proceeds” means:
(a)    with respect to the issuance or incurrence of any Indebtedness by any
Loan Party or any of its Subsidiaries, or the issuance by any Loan Party or any
of its Subsidiaries of any Equity Interests, the aggregate amount of cash
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment or disposition of deferred consideration)
by or on behalf of such Loan Party or such Subsidiary in connection with such
issuance or incurrence, after deducting therefrom only (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by such Loan
Party or such Subsidiary in connection with such issuance or incurrence, and
(ii) taxes paid or payable to any taxing authorities by such Loan Party or such
Subsidiary in connection with such issuance or incurrence, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid or payable to a Person that is not an
Affiliate of any Loan Party or any of its Subsidiaries, and are properly
attributable to such transaction,
(b)    with respect to any Mortgage Loan Financing, the aggregate amount of cash
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment or disposition of deferred consideration)
by or on behalf of the SPE Propcos in connection with such issuance or
incurrence, after deducting therefrom only (i) reasonable fees, commissions, and
expenses related thereto and required to be paid by or on


37



--------------------------------------------------------------------------------





behalf of such SPE Propcos in connection with such incurrence, (ii) the amount
of any Indebtedness that is repaid (including the Mortgage Loan or any other
Mortgage Loan Financing ) from any such transaction , (iii) taxes paid or
payable to any taxing authorities by such SPE Propcos in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of any Loan Party or any of its
Subsidiaries, and are properly attributable to such transaction, and
(c)    with respect to any SPE Qualified Property Sale, the amount of cash
proceeds received (directly or indirectly) from time to time (whether as initial
consideration or through the payment of deferred consideration) by or on behalf
of such SPE Propco, in connection therewith after deducting therefrom only (i)
the amount of any Indebtedness secured by such SPE Propco which is required to
be, and is, repaid in connection with such sale or disposition, (ii) reasonable
fees, commissions, and expenses related thereto and required to be paid by or on
behalf of such SPE Propco in connection with such sale or disposition, (iii)
taxes paid or payable to any taxing authorities by or on behalf of such SPE
Propco or Parent in connection with such sale or disposition, and are properly
attributable to such transaction, and (iv) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of such assets, (B)
for any liabilities associated with such sale or casualty, to the extent such
reserve is required by GAAP, and (C) for the payment of unassumed liabilities
relating to the assets sold or otherwise disposed of at the time of, or within
30 days after, the date of such sale or other disposition.
“Net Income” means, as of any date of determination, as determined in accordance
with GAAP, when calculated for a specified period ending on such date of
determination, the aggregate of the net income (loss) of Parent and its
Subsidiaries, on a consolidated basis, for such period (but excluding to the
extent included therein any extraordinary or one-time gains or losses or
non-recurring events, including, but not limited to, restructuring charges,
unusual severance charges, casualty losses and acquisitions or divestiture
related charges), provided, that, (a) the net income of any Person that is not a
wholly-owned Subsidiary or that is accounted for by the equity method of
accounting shall be included only to the extent of the amount of dividends or
distributions paid or payable to Parent and any wholly-owned Subsidiary of
Parent; (b) the effect of any change in accounting principles adopted by Parent
and its Subsidiaries after the date hereof shall be excluded; and (c) the net
income (if positive) of any wholly-owned Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such
wholly-owned Subsidiary to any Borrower or to any other wholly-owned Subsidiary
of Parent is not at the time permitted by operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule of
government regulation applicable to such wholly-owned Subsidiary shall be
excluded. For the purpose of this definition, net income excludes any gain or
loss, together with any related Provision for Taxes for such gain or loss
realized upon the sale or other disposition of any assets that are not sold in
the ordinary course of business (including, without limitation, dispositions
pursuant to sale and leaseback transactions), or of any Equity Interests of
Parent and its Subsidiaries any net income realized as a result of changes in
accounting principles or the application thereof to Parent and its Subsidiaries.
“Net Orderly Liquidation Value” means, as of any date of determination, the net
orderly liquidation percentage set forth in the most recent Acceptable Appraisal
of each Borrower’s Inventory provided to Agent pursuant to the terms of the Loan
Documents times the Value of such Borrower’s Inventory.
“Newtown Premises” means the premises of BlueLinx Corporation located in
Newtown, Connecticut that is the subject of the PBGC Newtown Mortgage.
“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
this Agreement.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances)), debts, principal, interest (including any interest
that accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether


38



--------------------------------------------------------------------------------





contingent), premiums, liabilities (including all amounts charged to the Loan
Account pursuant to this Agreement), obligations (including indemnification
obligations), fees (including the fees provided for in the Fee Letter), Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and duties of any other kind and description owing
by any Loan Party arising out of, under, pursuant to, in connection with, or
evidenced by this Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that any Loan Party is required to pay or reimburse by the Loan Documents or by
law or otherwise in connection with the Loan Documents, and (b) all Bank Product
Obligations; provided that, anything to the contrary contained in the foregoing
notwithstanding, the Obligations shall exclude any Excluded Swap Obligation.
Without limiting the generality of the foregoing, the Obligations of Borrowers
under the Loan Documents include the obligation to pay (i) the principal of the
Revolving Loans, (ii) interest accrued on the Revolving Loans, (iii) the amount
necessary to reimburse Issuing Bank for amounts paid or payable pursuant to
Letters of Credit, (iv) Letter of Credit commissions, fees (including fronting
fees) and charges, (v) Lender Group Expenses, (vi) fees payable under this
Agreement or any of the other Loan Documents, and (vii) indemnities and other
amounts payable by any Loan Party under any Loan Document. Any reference in this
Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
this Agreement.
“Other Taxes” means all present or future stamp, court, excise, value added, or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.
“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11 of
this Agreement.
“Parent” has the meaning specified therefor in the preamble to this Agreement.
“Parent Guarantee” means the Limited Guaranty, dated of even date herewith, by
Parent in favor of Agent and the Lender Group with respect to the negative
pledge of the assets and properties related to the SPE Propco
“Participant” has the meaning specified therefor in Section 13.1(e) of this
Agreement.
“Participant Register” has the meaning set forth in Section 13.1(i) of this
Agreement.
“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.
“Patriot Act” has the meaning specified therefor in Section 4.13 of this
Agreement.
“Payment Conditions” means, at the time of determination with respect to a
proposed payment to fund a Specified Transaction, that:
(a)    no Default or Event of Default then exists or would arise as a result of
the consummation of such Specified Transaction,
(b)    either:


39



--------------------------------------------------------------------------------





(i)    Excess Availability, (A) at all times during the 30 consecutive days
immediately preceding the date of such proposed payment and the consummation of
such Specified Transaction, calculated on a pro forma basis as if such proposed
payment was made, and the Specified Transaction was consummated, on the first
day of such period, and (B) after giving effect to such proposed payment and
Specified Transaction, in each case, is not less than the greater of (1) 25% of
the Line Cap and (2) $75,000,000, or
(ii)        both (A) the Fixed Charge Coverage Ratio of the Loan Parties and
their Subsidiaries is equal to or greater than 1.00:1.00 for the trailing 12
month period most recently ended for which financial statements are required to
have been delivered to Agent pursuant to Schedule 5.1 to this Agreement
(calculated on a pro forma basis as if such proposed payment is a Fixed Charge
made on the last day of such 12 month period (it being understood that such
proposed payment shall also be a Fixed Charge made on the last day of such 12
month period for purposes of calculating the Fixed Charge Coverage Ratio under
this clause (ii) for any subsequent proposed payment to fund a Specific
Transaction)), and (B) Excess Availability (1) at all times during the 30
consecutive days immediately preceding the date of such proposed payment and the
consummation of such Specified Transaction, calculated on a pro forma basis as
if such proposed payment was made, and the Specified Transaction was
consummated, on the first day of such period, and (2) after giving effect to
such proposed payment and Specified Transaction, in each case, is not less than
the greater of (x) 17.5% of the Line Cap and (y) $52,500,000, and
(c)    Administrative Borrower has delivered a certificate to Agent certifying
that all conditions described in clauses (a) and (b) above have been satisfied.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“PBGC Escrow Account” means an account established to hold a portion of the sale
proceeds from any disposition of the Newtown Premises in an amount equal to the
remaining PBGC Funding Waiver Obligations at the time of such sale.
“PBGC Escrow Agent” means a bank mutually acceptable to BlueLinx and the PBGC at
which the PBGC Escrow Account shall be maintained pursuant to the PBGC Escrow
Agreement.
“PBGC Escrow Agreement” means the escrow agreement contemplated by the PBGC
Newtown Mortgage in connection with the sale of Newtown Premises that would be
entered into among BlueLinx, the PBGC and the PBGC Escrow Agent with respect to
the PBGC Escrow Account.
“PBGC Funding Waiver Documents” means, collectively (as the same now exist or
may hereafter exist upon the execution and delivery thereof and may hereafter or
thereafter, as the case may be, be amended, modified, supplemented, extended,
renewed, restated or replaced): (i) the PBGC Newtown Mortgage; (ii) the PBGC
Funding Waiver Letter;(iii) the PBGC Escrow Agreement; and (iv) any agreement,
document instrument executed and/or delivered by any Borrower or Guarantor in
connection therewith.
“PBGC Funding Waiver Letter” means the letter, dated May 8, 2014, issued by the
IRS in favor of BlueLinx pursuant to which the IRS has granted the application
of BlueLinx of a waiver of the minimum funding standards for the plan year ended
December 31, 2012 required under the BlueLinx Plan, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated,
or replaced.
“PBGC Funding Waiver Obligations” means the original amount of $3,744,250,
consisting of the aggregate amount of the outstanding balance (and interest that
has accrued and will accrue thereon) of the minimum funding standard for the
plan year of the BlueLinx Plan as set forth in the PBGC Funding Waiver Letter.
“PBGC Newtown Mortgage” means the Mortgage Deed, dated as of July 8, 2014, made
by BlueLinx, as mortgagor, in favor of the PBGC, as mortgagee, with respect to
the Newtown Premises, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated, or replaced.


40



--------------------------------------------------------------------------------





“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to the provisions of Title IV or Section 302 of ERISA or Sections 412 or
430 of the Code sponsored, maintained, or contributed to by any Loan Party or
ERISA Affiliate or to which any Loan Party or ERISA Affiliate has any liability,
contingent or otherwise.
“Perfection Certificate” means a certificate in the form of Exhibit P-1 to this
Agreement.
“Permitted Acquisition” means any Acquisition so long as:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
(b)    no Indebtedness will be incurred, assumed, or would exist with respect to
any Loan Party or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clause (i) and (j) of the definition of Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of any Loan Party or its Subsidiaries as a result of such
Acquisition other than Permitted Liens,
(c)    Borrowers have provided Agent with written confirmation that on a pro
forma basis (including pro forma adjustments arising out of events which are
directly attributable to such proposed Acquisition, are factually supportable,
and are expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period), the
Loan Parties and their Subsidiaries and Parent and its Subsidiaries, as
applicable, are projected to be in compliance with the Payment Conditions for
each of the twelve fiscal months in the period ended one year after the proposed
date of consummation of such proposed Acquisition,
(d)    Borrowers have provided Agent with written notice of the proposed
Acquisition at least five Business Days prior to the anticipated closing date of
the proposed Acquisition, copies of the acquisition agreement and other material
documents relative to the proposed Acquisition,
(e)    the assets being acquired, or the Person whose Equity Interests are being
acquired, are useful in or engaged in, as applicable, the business of the Loan
Parties and their Subsidiaries or a business reasonably related thereto,
(f)    if the Borrowers are requesting that the acquired assets be included in
the Borrowing Base, then the inclusion of such assets being acquired shall be
subject to the satisfaction of the eligibility criteria for Eligible Accounts,
Eligible Inventory, Eligible Domestic In-Transit Inventory, Eligible
International In-Transit Inventory and Eligible Re-Load Inventory, as
applicable.
(g)    the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, the applicable Loan Party shall have complied with Section
5.11 or 5.12 of this Agreement, as applicable, and, in the case of an
acquisition of Equity Interests, the Person whose Equity Interests are acquired
shall become a Loan Party and the applicable Loan Party shall have demonstrated
to Agent that the new Loan Parties have received consideration sufficient to
make the joinder documents binding and enforceable against such new Loan
Parties, and
(h)    the Payment Conditions are satisfied.
“Permitted Discretion” means, with reference to Agent, a determination made in
good faith in the exercise of its reasonable business judgment based on how an
asset-based lender with similar rights providing a credit facility of the type
set forth in the Agreement would act in similar circumstances at the time with
the information then available to it.
“Permitted Dispositions” means:


41



--------------------------------------------------------------------------------





(a)    sales, abandonment, leases, subleases or other dispositions of Equipment
and Real Property that is substantially worn, damaged, or obsolete or no longer
used or useful in the ordinary course of business of the Loan Parties and their
Subsidiaries,
(b)    sales or other dispositions of Inventory to buyers in the ordinary course
of business,
(c)    the disposition of assets other than Accounts, Inventory or worn-out or
obsolete Equipment so long as (i) any proceeds are deposited to the Collection
Account, and (ii) such sales do not involve assets having an aggregate fair
market value in excess of $20,000,000 for all such assets disposed of in any
fiscal year of Borrowers and Guarantors,
(d)    the issuance and sale by any Loan Party of Equity Interests (other than
Disqualified Equity Interests) of such Loan Party so long as no Event of Default
would occur as a result of such sale or issuance,
(e)    the sale and leaseback of Equipment and Real Property so long as (i) any
proceeds are deposited to the Collection Account , and (ii) such sale and
leaseback transactions do not involve Equipment or Real Property having an
aggregate fair market value in excess of $20,000,000 for all such Equipment and
Real Property sold and leased in such transactions in any fiscal year of
Borrowers and Guarantors;
(f)    the licensing and sublicensing, on a non-exclusive basis, of patents,
trademarks, copyrights, and other intellectual property rights in the ordinary
course of business,
(g)    the granting of Permitted Liens,
(h)    the sale, discount or other disposition, in each case without recourse,
of accounts receivable (other than Eligible Accounts) arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof,
(i)    any involuntary loss, damage or destruction of property,
(j)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition of use of
property,
(k)    the leasing or subleasing of assets of any Loan Party or its Subsidiaries
in the ordinary course of business and any extension, modification or
termination of any existing leases pursuant to the terms of such leases.
(l)     (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of any Loan Party or any of its Subsidiaries to the extent
not economically desirable in the conduct of its business, or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Lender Group,
(m)    the making of Restricted Payments that are expressly permitted to be made
pursuant to this Agreement,
(n)    the making of Permitted Investments,
(o)    the sale, lease, transfer or other disposition of assets by a Borrower to
another Borrower so long as at the time of any such sale, lease, transfer or
other disposition, no Event of Default exists or is continuing,


42



--------------------------------------------------------------------------------





(p)    the sale, lease, transfer or other disposition of assets by a Guarantor
to another Guarantor or a Borrower so long as at the time of any such sale,
lease, transfer or other disposition, no Event of Default exists or is
continuing, and
(q)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents.
“Permitted Holder” means Sponsor and any of its affiliated funds or managed
accounts which are managed or advised by Sponsor or an Affiliate of Sponsor, and
any investment banking firm that purchases Equity Interests of Parent from a
Permitted Holder for resale pursuant to a firm commitment underwriting
arrangement.
“Permitted Indebtedness” means:
(a)    Indebtedness in respect of the Obligations, other than Bank Product
Obligations,
(b)    Indebtedness as of the Closing Date set forth on Schedule 4.14 to this
Agreement and any Refinancing Indebtedness in respect of such Indebtedness,
(c)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
(d)    Indebtedness arising in connection with the endorsement of instruments or
other payment items for deposit,
(e)    guaranties by any Subsidiaries of any Loan Party of the Obligations in
favor of Agent, for itself and the ratable benefit of the Lenders and the Bank
Product Providers,
(f)    Indebtedness with respect to any Hedge Obligations; provided, that, such
arrangements are: (i) with any Bank Product Provider, and (ii) were entered into
for the purpose of protecting such Loan Party or such Subsidiary against
fluctuations in interest rates, commodities or currency risk and not for
speculative purposes,
(g)    up to $5,000,000, in the aggregate at any one time outstanding, of
Indebtedness of all Loan Parties representing the unpaid balance of the purchase
price of any property or services that constitutes an account payable to a trade
creditor (whether or not an Affiliate) which (i) was created, incurred, assumed
or guaranteed by a Loan Party in the ordinary course of business of such Loan
Party in connection with obtaining goods, materials or services, (ii) is overdue
by more than ninety (90) days and (iii) is not being contested by such Loan
Party in good faith;
(h)    Indebtedness of any Loan Party to any third person (other than another
Loan Party) arising after the date hereof; provided, that, (i) the amount of
such Indebtedness is unsecured, and (ii) the amount of such Indebtedness at any
one time outstanding does not exceed $25,000,000 in the aggregate, except that
such amount may be increased in additional amounts of Indebtedness of up to
$125,000,000 (not to exceed $150,000,000 in the aggregate at any one time
outstanding) so long as, of the date of the incurrence of such additional
Indebtedness and after giving effect thereto, the Payment Conditions are
satisfied and (iii) the maturity date of such Indebtedness is greater than three
months after the Maturity Date; provided, that, up to $25,000,000 of such
Indebtedness permitted by this clause (h) may have maturity date that is less
than three months after the Maturity Date,
(i)    Acquired Indebtedness.
(j)    Indebtedness of any Borrower to sellers incurred as part of the purchase
price in connection with any Permitted Acquisitions; provided, that, (i) the
amount of such Indebtedness does not exceed $100,000,000 in the aggregate among
all Borrowers at any one time outstanding; (ii) such Indebtedness is
subordinated to the Obligations under terms and conditions reasonably
satisfactory to Agent and (iii) the maturity date of such Indebtedness is
greater than three months after the Maturity Date,


43



--------------------------------------------------------------------------------





(k)     the Indebtedness of BlueLinx arising in respect of the PBGC Funding
Waiver Obligations in the amount up to $374,422, less payments in respect
thereof in accordance with the terms of the PBGC Funding Waiver Documents;
provided, that (i) Borrowers and Guarantors shall not, directly or indirectly,
make any payments in respect of such Indebtedness, except that Borrowers and
Guarantors may make (or if applicable, cause the Escrow Agents to make)
regularly scheduled payments and contributions as set forth in the Funding
Waiver Letter and the PBGC Newtown Mortgage; (ii) upon the payment in full of
the PBGC Funding Waiver Obligations, if any funds remain in the PBGC Escrow
Account, Borrowers shall remit the balance of such funds to the Collection
Account for application to the Obligations; (iii) Borrowers and Guarantors shall
not, directly or indirectly, amend, modify, alter or change any terms of such
Indebtedness or the PBGC Funding Waiver Documents without the prior written
consent of Agent; and (iv) Borrowers and Guarantors shall furnish to Agent all
notices, demands or other materials concerning such Indebtedness (including,
without limitation, all notice, demand or other materials sent by the IRS or the
PBGC) either received by any of Borrowers or Guarantors or on its or their
behalf, promptly after receipt thereof, or sent by any of Borrowers or
Guarantors or on its or their behalf, concurrently with the sending thereof, as
the case may be;
(l)    unsecured Indebtedness of any Loan Party owing to employees, former
employees, former officers, directors, or former directors (or any spouses,
ex-spouses, or estates of any of the foregoing) incurred in connection with the
repurchase or redemption by such Loan Party of the Equity Interests of another
Loan Party that has been issued to such Persons, so long as (i) no Event of
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness, and (ii) the aggregate amount of all such Indebtedness
outstanding at any one time does not exceed $5,000,000,
(m)    Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds,
(n)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to any Loan Party or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,
(o)    Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services,
(p)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,
(q)    Indebtedness composing Permitted Investments,
(r)    unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,
(s)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness, or
(t)    secured Indebtedness of any Loan Party to any third person (other than
another Loan Party) arising after the date hereof; provided, that, (i) such Lien
securing such Indebtedness is junior to and subordinated to the Lien in favor of
Agent and shall at all times be subject to an intercreditor agreement between
Agent and such third person, in form and substance satisfactory to Agent in its
Permitted Discretion, (ii) the amount of such Indebtedness at any one time
outstanding does not exceed $100,000,000 in the aggregate, (iii) on and after
giving effect to the incurrence of such Indebtedness, no Default or Event of
Default exists or has occurred and is continuing, (iv) on and after giving
effect to the incurrence of such Indebtedness, the conditions set forth in
clause (b)(ii) of the definition of Payment Conditions are satisfied, and (v)
the maturity date of such Indebtedness is greater


44



--------------------------------------------------------------------------------





than three months after the Maturity Date and the other terms of such
Indebtedness are satisfactory to Agent in its Permitted Discretion,
(u)    Indebtedness representing deferred compensation to employees of any
Borrower or any Loan Party in the ordinary course of business,
(v)    to the extent constituting Indebtedness, all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in clauses (a) through (u), and
Notwithstanding the foregoing, accrual of interest, the accretion of accreted
value or the accretion or amortization of original issue discount shall, in each
case, be deemed not to be an incurrence of Indebtedness for purposes of this
definition or Section 6.1.
“Permitted Intercompany Advances” means loans made by a Loan Party to another
Loan Party.
“Permitted Investments” means:
(a)    Investments in cash and Cash Equivalents;
(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
(c)    advances made in connection with purchases of goods or services in the
ordinary course of business,
(d)    Investments received in settlement of amounts due (i) to any Loan Party
or any of its Subsidiaries effected in the ordinary course of business or (ii)
owing to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an account debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or its Subsidiaries,
(e)    Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to this Agreement,
(f)    guarantees permitted under the definition of Permitted Indebtedness,
(g)    Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
(h)    Permitted Acquisitions,
(i)    (i) non-cash loans and advances to employees, former employees, officers,
former officers, directors, or former directors (or any spouses, ex-spouses, or
estates of any of the foregoing) of Parent or any of its Subsidiaries for the
purpose of purchasing Equity Interests in Parent or BlueLinx so long as the
proceeds of such loans are used in their entirety to purchase such Equity
Interests in Parent or BlueLinx as the case may be, and (ii) loans and advances
to employees and officers of Parent or its Subsidiaries in the ordinary course
of business for any other business purpose and in an aggregate amount not to
exceed $5,000,000 at any one time outstanding,
(j)    obligations of Account Debtors to Loan Party arising from Accounts which
are past due evidenced by a promissory note made by such account debtor payable
to such Loan Party,
(k)    Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to obligations permitted under clause (f) of the
definition of Permitted Indebtedness,


45



--------------------------------------------------------------------------------





(l)    deposits of cash made in the ordinary course of business to secure
performance of operating leases,
(m)    equity Investments by any Loan Party in (i) any Subsidiary of such Loan
Party which is required by law to maintain a minimum net capital requirement or
as may be otherwise required by applicable law or (ii) any other Loan Party,
(n)    Permitted Intercompany Advances,
(o)    advances of payroll payments to employees in the ordinary course of
business,
(p)    transactions expressly permitted pursuant to Section 6.3 and Section 6.7,
(q)    (i) in the event that Parent or any of its Subsidiaries forms any
Subsidiary in accordance with the terms hereof, the issuance by such Subsidiary
of Equity Interests to Parent or such Subsidiary, as applicable, and (ii) any
issuance of additional Equity Interests by a wholly-owned Subsidiary of a Person
to such Person, in each case subject to compliance with Section 5.11, and
(r)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$25,000,000 during the term of this Agreement.
“Permitted Liens” means:
(a)    Liens granted to, or for the benefit of, Agent to secure the Obligations,
(b)    Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,
(c)    judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of this Agreement,
(d)    Liens set forth on Schedule P-2 to this Agreement; provided, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 to this
Agreement shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,
(e)    the interests of lessors and sub-lessors under operating leases and
non-exclusive licensors and sub-licensors under license agreements,
(f)    purchase money Liens on Equipment (including the interests of lessors
under Capital Leases) and Real Property to the extent that such Liens or
interests secure Permitted Purchase Money Indebtedness and so long as (i) such
Lien attaches only to the fixed asset purchased or acquired and the proceeds
thereof, and (ii) such Lien only secures the Indebtedness that was incurred to
acquire the fixed asset purchased or acquired or any Refinancing Indebtedness in
respect thereof,
(g)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,
(h)    Liens on amounts deposited to secure any Borrower’s and its Subsidiaries’
obligations in connection with worker’s compensation or other unemployment
insurance,


46



--------------------------------------------------------------------------------





(i)    Liens on amounts deposited to secure any Borrower’s and its Subsidiaries’
obligations in connection with the making or entering into of bids, tenders,
contracts or leases in the ordinary course of business and not in connection
with the borrowing of money,
(j)    Liens on amounts deposited to secure any Borrower’s and its Subsidiaries’
reimbursement obligations with respect to performance, surety, statutory or
appeal bonds obtained in the ordinary course of business,
(k)    with respect to any Real Property, easements, covenants, restrictions,
rights of way, zoning restrictions and similar encumbrances that do not
materially interfere with or impair the use or operation thereof,
(l)    non-exclusive licenses and sub-licenses of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,
(m)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
(n)    rights of setoff or bankers’ liens upon deposits of funds in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business,
(o)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,
(q)    Liens solely on any cash earnest money deposits made by a Loan Party or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,
(r)    Liens assumed by any Loan Party or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness that is Permitted
Indebtedness,
(s)    the security interest granted by BlueLinx to the PBGC under the PBGC
Newtown Mortgage and (if and when granted) under the PBGC Escrow Account to
secure the Indebtedness arising under the PBGC Funding Waiver Obligations to the
extent permitted by clause (k) of the definition of Permitted Indebtedness,
(t)    Liens on assets other than Accounts, collections on Accounts or Inventory
to the extent such liens do not secure obligations in excess of $10,000,000 in
the aggregate at any one time outstanding,
(u)    Liens securing Indebtedness permitted by and subject to clause (t) of the
definition of Permitted Indebtedness,
(v)    Liens in favor of third parties arising out of conditional sale, title,
retention, consignment or similar arrangements for the purchase of goods by the
Loan Parties in the ordinary course of business so long as such transactions are
not prohibited by this Agreement,
(w)    to the extent constituting Liens, Dispositions expressly permitted under
Section 6.4, and
(x)    Liens or rights of setoff against credit balances of Borrowers with
Credit Card Issuers or Credit Card Processors or amounts owing by such Credit
Card Issuers or Credit Card Processors to Borrowers in the ordinary course of
business, but not Liens on or rights of setoff against any other property or
assets of Borrowers,


47



--------------------------------------------------------------------------------





pursuant to the Credit Card Agreements to secure the obligations of Borrowers to
the Credit Card Issuers or Credit Card Processors as a result of fees and
chargebacks.
“Permitted Protest” means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment; provided, that (a) a reserve with respect
to such obligation is established on such Loan Party’s or its Subsidiaries’
books and records in such amount as is required under GAAP, (b) any such protest
is instituted promptly and prosecuted diligently by such Loan Party or its
Subsidiary, as applicable, in good faith, and (c) Agent is satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of Agent’s Liens.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, (a) the acquisition of any Equipment for the purpose of financing
all or any part of the acquisition cost of such Equipment, in an aggregate
principal amount outstanding at any one time not in excess of $35,000,000 so
long as such security interests do not apply to any property of any Borrower,
any Guarantor or any of their respective Subsidiaries other than the Equipment
so acquired, and the Indebtedness secured thereby does not exceed the cost of
the Equipment so acquired and (b) the acquisition of any Real Property for the
purpose of financing all or any part of the acquisition cost of such Real
Property, in an aggregate principal amount outstanding at any one time not in
excess of $35,000,000 so long as such security interests do not apply to any
property of any Borrower, any Guarantor or any of their respective Subsidiaries
other than the Equipment so acquired, and the Indebtedness secured thereby does
not exceed the cost of the Equipment so acquired.
“Permitted Multiemployer Withdrawal” means the withdrawal from or termination of
a Multiemployer Plan that results in a Withdrawal Liability to a Loan Party that
meets the following conditions: (a) Agent shall have received prior written
notice of the intention of such Loan Party to withdraw from such Multiemployer
Plan, (b) the required annual cash funding obligations of the Loan Parties shall
increase by an amount not greater than $3,000,000 in the aggregate as a result
of all withdrawals from Multiemployer Plans after the Closing Date, (c) such
withdrawal does not result in a Lien on any assets of such Loan Party unless
such Lien is junior and subordinate to the Lien in favor of Agent on terms
acceptable to Agent, and (d) Agent shall have received true and complete copies
of the agreements between such Loan Party and the trustee or administrator of a
Multiemployer Plan (or the PBGC on behalf of such trustee or administrator) with
respect to such withdrawal from such Multiemployer Plan, promptly upon the
execution thereof.
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“Platform” has the meaning specified therefor in Section 17.9(c) of this
Agreement.
“Post-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of this Agreement.
“Pre-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of this Agreement.
“Projections” means Borrowers’ forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers’ historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
“Pro Rata Share” means, as of any date of determination:


48



--------------------------------------------------------------------------------





(a)    with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders,
(b)    with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be the percentage
obtained by dividing (A) the Letter of Credit Exposure of such Lender, by (B)
the Letter of Credit Exposure of all Lenders, and
(c)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of this Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full and all Commitments have been
terminated, Pro Rata Share under this clause shall be the percentage obtained by
dividing (A) the Letter of Credit Exposure of such Lender, by (B) the Letter of
Credit Exposure of all Lenders.
“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
this Agreement.
“Public Lender” has the meaning specified therefor in Section 17.9(c) of this
Agreement.
“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Administrative Borrower issued in
connection with such Acquisition), paid or delivered by a Loan Party or one of
its Subsidiaries in connection with such Acquisition (whether paid at the
closing thereof or payable thereafter and whether fixed or contingent),
calculated in accordance with GAAP, but excluding therefrom (a) any cash of the
seller and its Affiliates used to fund any portion of such consideration, and
(b) any cash or Cash Equivalents acquired in connection with such Acquisition.
“Qualified Bailee” means a bailee, carrier, processor or other such Person from
time to time in possession or control of any Borrower’s Inventory or documents
of title related thereto who has executed a Collateral Access Agreement in favor
of Agent.
“Qualified Cash” means, as of any date of determination, means, as of any date
of determination, the aggregate amount of (a) cash which is in a deposit account
or an overnight investment account (but not a checking or disbursement account)
which is subject to Agent’s first priority perfected security interest pursuant
to an appropriate Control Agreement applicable to such account, (b) with respect
to which Agent has received evidence of the available balances thereof from the
bank or other financial institution at which such account is maintained which
confirm such amounts and (c) which is not pledged or deposited to secure any
obligations of any Borrower other than the Obligations, other than a pledge of
the cash in such deposit account or overnight investment account, as the case
may be, to secure the obligations that may be owed to the deposit account bank
or the securities intermediary or firm for depository or investment services
relating to such account so long as such lien or pledge is subject to an
appropriate Control Agreement.
“Qualified ECP Borrower” means, in respect of any Swap Obligations, each
Borrower that has total assets exceeding $10,000,000 at the time the grant of
the relevant security interest becomes effective with respect to such Swap
Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an


49



--------------------------------------------------------------------------------





“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Equity Interests” means and refers to any Equity Interests issued by
Administrative Borrower (and not by one or more of its Subsidiaries) that is not
a Disqualified Equity Interest.
“Quarterly Average Excess Availability” means, at any time, the average of the
Excess Availability for the immediately preceding fiscal quarter as calculated
by Agent.
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or one of its Subsidiaries and the
improvements thereto.
“Receivable Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including Landlord
Reserves for books and records locations) with respect to the Eligible Accounts
or the Maximum Revolver Amount.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,
(b)    such refinancings, renewals, or extensions do not result in a shortening
of the final stated maturity or the average weighted maturity (measured as of
the refinancing, renewal, or extension) of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are or could reasonably be expected to be materially adverse to the
interests of the Lenders,
(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness,
(d)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended,
(e)    if the Indebtedness that is refinanced, renewed or extended was
unsecured, such refinancing, renewal or extension shall be unsecured, and
(f)    if the Indebtedness that is refinanced, renewed, or extended was secured
(i) such refinancing, renewal, or extension shall be secured by substantially
the same or less collateral as secured such refinanced, renewed or extended
Indebtedness on terms no less favorable to Agent or the Lender Group, taken as a
whole, and (ii) the Liens securing such refinancing, renewal or extension shall
not have a priority more senior than the Liens securing such Indebtedness that
is refinanced, renewed or extended.
“Register” has the meaning set forth in Section 13.1(h) of this Agreement.
“Registered Loan” has the meaning set forth in Section 13.1(h) of this
Agreement.


50



--------------------------------------------------------------------------------





“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
this Agreement.
“Report” has the meaning specified therefor in Section 15.16 of this Agreement.
“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders, and (ii) at any time there are two or
more Lenders (who are not Affiliates of one another or Defaulting Lenders),
“Required Lenders” must include at least two Lenders (who are not Affiliates of
one another).
“Reserves” means, as of any date of determination, and without duplication of
any other reserve or items deducted in the eligibility criteria, Inventory
Reserves, Receivables Reserves, Bank Product Reserves and those other reserves
that Agent deems necessary or appropriate, in its Permitted Discretion mean as
of any date of determination, such amounts as Agent may from time to time
establish and revise in its Permitted Discretion reducing the amount of
Revolving Loans and Letters of Credit which would otherwise be available to
Borrowers under the lending formula(s) provided for herein: (a) to reflect
events, conditions, contingencies or risks which, as determined by Agent in its
Permitted Discretion, adversely affect, or could reasonably be expected to
adversely affect, either (i) any of the Collateral or its value or (ii) the
security interests and other rights of Agent in the Collateral (including the
enforceability, perfection and priority thereof) or (b) to reflect Agent’s
Permitted Discretion that any collateral report or financial information
furnished by or on behalf of any Borrower or any Guarantor to any Agent is or
may have been incomplete, inaccurate or misleading in any material respect or
(c) to reflect outstanding Letter of Credit Obligations or (d) with respect to
any Default or Event of Default. To the extent Agent may revise the lending
formulas used to determine the Borrowing Base or establish new criteria or
revise existing criteria for Eligible Accounts, Eligible Inventory, Eligible
Domestic In-Transit Inventory, Eligible International In-Transit Inventory or
Eligible Re-Load Inventory so as to address any circumstances, condition, event
or contingency in a manner satisfactory to Agent, Agent shall not establish a
Reserve for the same purpose. The amount of any Reserve established by Agent
shall have a reasonable relationship to the event, condition or other matter
which is the basis for such reserve as determined by Agent in its Permitted
Discretion. Without limiting the generality of the foregoing, and without
duplication, Reserves shall be established, in Agent’s Permitted Discretion, (q)
in the amount of the Bank Product Reserve, (r) [reserved], (s) for three (3)
month’s rental payments with regard to any leased location of any Borrower for
which Agent has not received a Collateral Access Agreement, (t) for reductions
in the amount of Eligible Accounts due to currency conversion rates, (u) for
freight, shipping, storage, warehousing or other such handling costs associated
with Eligible Domestic In-Transit Inventory, Eligible International In-Transit
Inventory or Eligible Re-Load Inventory or any other amounts Agent determines in
its Permitted Discretion must be paid in order to allow Agent to take possession
of such Inventory, (v) to reflect that returns, discounts, claims, credits and
allowances of any nature that are not paid pursuant to the reduction of
Accounts, (w) for sales, excise or similar taxes included in the amount of any
Accounts reported to Agent, (x) to reflect, since the date of the most recent
appraisal, that a change in the turnover, age or mix of the categories of
Inventory that adversely affects the aggregate value of all Inventory or (y) to
reflect, since the date of the most recent appraisal, that the liquidation value
of Inventory, has decreased. In the event that, based on the calculation of the
Borrowing Base by Agent, the establishment of a Reserve of a type not previously
established will result in there being Excess Availability of less


51



--------------------------------------------------------------------------------





than 12.5% of the Line Cap, Agent shall give Administrative Borrower three (3)
Business Days’ notice prior to establishing such a Reserve; provided, that,
Agent shall not be required to provide any such notice with regard to (1) any
further Reserves established or increased while Excess Availability remains less
than 12.5% of the Line Cap or (2) with regard to any Reserve established or
increased in connection with an event which either constitutes an Event of
Default or could reasonably be expected to materially impair Agent’s liens on
the Collateral or its ability to realize upon the Collateral.
“Restricted Payment” means (a) any declaration or payment of any dividend or the
making of any other payment or distribution, directly or indirectly, on account
of Equity Interests issued by any Loan Party (including any payment in
connection with any merger or consolidation involving any Loan Party) or to the
direct or indirect holders of Equity Interests issued by any Loan Party in their
capacity as such (other than dividends or distributions payable in Qualified
Equity Interests issued by any Loan Party, or (b) any purchase, redemption,
making of any sinking fund or similar payment, or other acquisition or
retirement for value (including in connection with any merger or consolidation
involving any Loan Party) of any Equity Interests issued by any Loan Party or
(c) any making of any payment to retire, or to obtain the surrender of, any
outstanding warrants, options, or other rights to acquire Equity Interests of
any Loan Party now or hereafter outstanding.
“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to this
Agreement or in the Assignment and Acceptance or Increase Joinder pursuant to
which such Revolving Lender became a Revolving Lender under this Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of this
Agreement, and as such amounts may be decreased by the amount of reductions in
the Revolver Commitments made in accordance with Section 2.4(c) hereof.
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Protective Advances), plus
(b) the amount of the Letter of Credit Usage.
“Revolving Lender” means a Lender that has a Revolving Loan Exposure or Letter
of Credit Exposure.
“Revolving Loan Base Rate Margin” has the meaning set forth in the definition of
Applicable Margin.
“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.
“Revolving Loan LIBOR Rate Margin” has the meaning set forth in the definition
of Applicable Margin.
“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of this
Agreement.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses (a)
through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC.
“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or


52



--------------------------------------------------------------------------------





controlled (individually or in the aggregate) by or acting on behalf of any such
Person or Persons described in clauses (a) through (c) above.
“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
“Seasonal Period” means the 120 day period commencing on November 15 of each
calendar year and ending on March 15 of each immediately succeeding calendar
year.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Securities Account” means a securities account (as that term is defined in the
Code).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of this
Agreement.
“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of
this Agreement.
“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
“Specified Transaction” means, any Disposition, Investment, prepayment of
Indebtedness or Restricted Payment (or declaration of any prepayment or
Restricted Payment).
“SPE Master Lease” means the Amended and Restated Master Lease Agreement, dated
as of June 9, 2006, by and among BlueLinx, as lessee, and ABP AL (MIDFIELD) LLC,
a Delaware limited liability company, and the other SPE Propcos, as lessors, as
amended through the Thirteenth Amendment to Amended and Restated Master Lease
Agreement, dated March 24, 2016, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated, or replaced.
“SPE Mortgages” means mortgages and deeds of trust by each Mortgage Loan
Borrower in favor of Mortgage Lenders with respect to the SPE Property, as the
same may be amended, modified, supplemented, extended, renewed, restated, or
replaced.


53



--------------------------------------------------------------------------------





“SPE Propcos” means all single purposes entity limited liability companies now
or hereafter owned by Parent, including, without limitation the existing limited
liability companies set forth on Schedule 1.3 hereto.
“SPE Property” means, as to any SPE Propco, any now owned or hereafter acquired
real or personal property of such SPE Propco.
“SPE Qualified Property Sale” means, at any time when the Indebtedness for
borrowed money arising from the Mortgage Loan has been paid in full and so long
as no Indebtedness for borrowed money under any Mortgage Loan Financing is
secured by any SPE Property, the sale or other disposition of any SPE Property.
“Sponsor” means Cerberus Capital Management, L.P. and its Affiliates
(collectively, “Cerberus”); provided, that, Cerberus shall cease to be the
Sponsor if a Sponsor Withdrawal Event shall occur at any time after the Closing
Date. Upon such Sponsor Withdrawal Event, each reference to Sponsor and Sponsor
Affiliated Entity shall be deemed to have been automatically removed from this
Agreement and the other Loan Documents and be of no further force or effect.
“Sponsor Affiliated Entity” means Sponsor or any of its Affiliates (other than
Loan Parties or their Subsidiaries and other than operating portfolio companies
of Sponsor and its Affiliates).
“Sponsor Withdrawal Event” means Cerberus Capital Management, L.P. and its
Affiliates (collectively, “Cerberus”) shall own, directly or indirectly, less
than 10% of the combined voting power of all Equity Interests of Parent entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the Board of Directors of Parent.
“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
“Subject Holder” has the meaning specified therefor in Section 2.4(e)(v) of this
Agreement.
“Subordinated Indebtedness” means any Indebtedness of any Loan Party or its
Subsidiaries incurred from time to time that is subordinated in right of payment
to the Obligations and is subject to a subordination agreement or contains terms
and conditions of subordination that are acceptable to Agent in its Permitted
Discretion.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
“Supermajority Lenders” means, at any time, Revolving Lenders having or holding
more than 66-2/3% of the aggregate Revolving Loan Exposure of all Revolving
Lenders; provided, that (i) the Revolving Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Supermajority Lenders, and (ii)
at any time there are two or more Revolving Lenders (who are not Affiliates of
one another), “Supermajority Lenders” must include at least two Revolving
Lenders (who are not Affiliates of one another or Defaulting Lenders).
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.


54



--------------------------------------------------------------------------------





“Syndication Agent” has the meaning set forth in the preamble to this Agreement.
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of this
Agreement.
“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Issuing Bank for use.
“Unfinanced Capital Expenditures” means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (provided, that any Capital
Expenditures financed using proceeds of Revolving Loans shall be deemed
Unfinanced Capital Expenditures), the proceeds of any sale or issuance of Equity
Interests or equity contributions, the proceeds of any asset sale (other than
the sale of Inventory in the ordinary course of business) or any insurance or
condemnation proceeds, and (b) that are not reimbursed by a third person
(excluding any Loan Party or any of its Affiliates) in the period such
expenditures are made pursuant to a written agreement.
“United States” means the United States of America.
“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of this
Agreement.
“Value” means, as determined by Agent in good faith, with respect to Inventory,
the lower of (a) cost computed on either a first-in-first-out or rolling average
cost basis, in each case in accordance with GAAP and (b) market value; provided,
that, for purposes of the calculation of the Borrowing Base, (i) the Value of
the Inventory shall not include: (A) the portion of the value of Inventory equal
to the profit earned by any Affiliate of any Borrower or any Guarantor (other
than a Sponsor Affiliated Entity) on the sale thereof to any Borrower or (B)
write-ups or write-downs in value with respect to currency exchange rates and
(ii) notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent appraisal of the Inventory received and accepted by Agent.
“Voidable Transfer” has the meaning specified therefor in Section 17.8 of this
Agreement.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.
“Withdrawal Liability” means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Administrative
Borrower notifies Agent that Borrowers request an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing


55



--------------------------------------------------------------------------------





Date or in the application thereof on the operation of such provision (or if
Agent notifies Administrative Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and Borrowers after such Accounting Change conform as
nearly as possible to their respective positions as of the date of this
Agreement and, until any such amendments have been agreed upon and agreed to by
the Required Lenders, the provisions in this Agreement shall be calculated as if
no such Accounting Change had occurred. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Borrowers” is used in respect of a financial covenant or a related definition,
it shall be understood to mean Borrowers and their Subsidiaries on a
consolidated basis, unless the context clearly requires otherwise.
Notwithstanding anything to the contrary contained herein, (a) all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under the Statement of Financial Accounting Standards Board’s Accounting
Standards Codification Topic 825 (or any similar accounting principle)
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof, and (b) the term “unqualified opinion” as used herein to
refer to opinions or reports provided by accountants shall mean an opinion or
report that is (i) unqualified, and (ii) does not include any explanation,
supplemental comment, or other comment concerning the ability of the applicable
Person to continue as a going concern or concerning the scope of the audit;
provided, that it shall not be a violation of this clause (b) if the opinion or
report accompanying the financial statements for the fiscal year ending
immediately prior to the stated final maturity date of the Loans is subject to a
“going concern” qualification that is solely as a result of an impending stated
final maturity date under this Agreement.
1.3    Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.
1.4    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
and (iii) all fees or charges that have accrued hereunder or under any other
Loan Document (including the Letter of Credit Fee and the Unused Line Fee) and
are unpaid, (b) in the case of contingent reimbursement obligations with respect
to Letters of Credit, providing Letter of Credit Collateralization, (c) in the
case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization, (d) the receipt by Agent
of cash collateral in order to secure any other contingent Obligations for which
a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to Agent or a Lender at such time that
are reasonably expected to result in any loss, cost, damage, or expense
(including attorneys’ fees and legal expenses), such cash collateral to be in
such amount as Agent reasonably determines is appropriate to secure such
contingent Obligations, (e) the payment or repayment in


56



--------------------------------------------------------------------------------





full in immediately available funds of all other outstanding Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than (i)
unasserted contingent indemnification Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid, and (f) the termination of all
of the Commitments of the Lenders. Any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record. Any officer of Parent or a Loan Party
executing any Loan Document or any certificate or other document made or
delivered pursuant hereto or thereto, so executes or certifies in his/her
capacity as an officer on behalf of the Parent or such Loan Party, as
applicable, and not in any individual capacity.
1.5    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern standard time or Eastern standard daylight saving time, as in effect in
New York, New York on such day. For purposes of the computation of a period of
time from a specified date to a later specified date, unless otherwise expressly
provided, the word “from” means “from and including” and the words “to” and
“until” each means “to and including”; provided, that with respect to a
computation of fees or interest payable to Agent or any Lender, such period
shall in any event consist of at least one full day.
1.6    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
2.    LOANS AND TERMS OF PAYMENT.
2.1    Revolving Loans.
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrowers
in an amount at any one time outstanding not to exceed the lesser of:
(i)    such Lender’s Revolver Commitment, or
(ii)    such Lender’s Pro Rata Share of an amount equal to the lesser of:
(A)    the amount equal to (1) the Maximum Revolver Amount, less (2) the sum of
the Letter of Credit Usage at such time, and
(B)    the amount equal to (1) the Borrowing Base as of such date (based upon
the most recent Borrowing Base Certificate delivered by Borrowers to Agent, as
adjusted for Reserves established by Agent in accordance with Section 2.1(c)),
less (2) the sum of the Letter of Credit Usage at such time.
(b)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they otherwise become due and payable pursuant to the terms of this
Agreement.
(c)    Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) at any time, in the exercise of its
Permitted Discretion, to establish and increase or decrease Reserves and against
the Borrowing Base or the Maximum Revolver Amount. The amount of any Reserve
established by Agent, and any changes to the eligibility criteria set forth in
the definitions of Eligible Accounts, Eligible Inventory, Eligible Domestic
In-Transit Inventory, Eligible International In-Transit Inventory and Eligible


57



--------------------------------------------------------------------------------





Re-Load Inventory shall have a reasonable relationship to the event, condition,
other circumstance, or fact that is the basis for such reserve or change in
eligibility and shall not be duplicative of any other reserve established and
currently maintained or eligibility criteria. Upon notice of establishment or
increase in Reserves, Agent agrees to make itself available to discuss the
Reserve or increase, and Borrowers may take such action as may be required so
that the event, condition, circumstance, or fact that is the basis for such
reserve or increase no longer exists, in a manner and to the extent reasonably
satisfactory to Agent in the exercise of its Permitted Discretion. Subject to
any notice period described in the definition of Reserves (if applicable), in no
event shall such notice and opportunity limit the right of Agent to establish or
change such Reserve, unless Agent shall have determined, in its Permitted
Discretion, that the event, condition, other circumstance, or fact that was the
basis for such Reserve or such change no longer exists or has otherwise been
adequately addressed by Borrowers.
2.2    [Reserved].
2.3    Borrowing Procedures and Settlements.
(a)    Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by
a written request by an Authorized Person delivered to Agent (which may be
delivered through Agent’s electronic platform or portal) and received by Agent
no later than 11:00 a.m. (ii) on the Business Day that is one Business Day prior
to the requested Funding Date in the case of a request for a Base Rate Loan, and
(ii) on the Business Day that is three Business Days prior to the requested
Funding Date in the case of all other requests, specifying (A) the amount of
such Borrowing, and (B) the requested Funding Date (which shall be a Business
Day); provided, that Agent may, in its sole discretion, elect to accept as
timely requests that are received later than 11:00 a.m. on the applicable
Business Day. All Borrowing requests which are not made on-line via Agent’s
electronic platform or portal shall be subject to (and unless Agent elects
otherwise in the exercise of its sole discretion, such Borrowings shall not be
made until the completion of) Agent’s authentication process (with results
satisfactory to Agent) prior to the funding of any such requested Revolving
Loan.
(b)    [Reserved].
(c)    Making of Revolving Loans.
(i)    After receipt of a request for a Borrowing pursuant to Section 2.3(a)(i),
Agent shall notify the Lenders by telecopy, telephone, email, or other
electronic form of transmission, of the requested Borrowing; such notification
to be sent on the Business Day that is (A) in the case of a Base Rate Loan, at
least one Business Day prior to the requested Funding Date, or (B) in the case
of a LIBOR Rate Loan, prior to 11:00 a.m. at least three Business Days prior to
the requested Funding Date. If Agent has notified the Lenders of a requested
Borrowing on the Business Day that is one Business Day prior to the Funding
Date, then each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. on the Business Day that is the
requested Funding Date. After Agent’s receipt of the proceeds of such Revolving
Loans from the Lenders, Agent shall make the proceeds thereof available to
Borrowers on the applicable Funding Date by transferring immediately available
funds equal to such proceeds received by Agent to the Designated Account;
provided, that subject to the provisions of Section 2.3(d)(ii), no Lender shall
have an obligation to make any Revolving Loan, if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.
(ii)    Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount. If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it


58



--------------------------------------------------------------------------------





is required to make available to Agent in immediately available funds and if
Agent has made available to Borrowers such amount on the requested Funding Date,
then such Lender shall make the amount of such Lender’s Pro Rata Share of the
requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, no later than 10:00 a.m. on the Business Day that is the first
Business Day after the requested Funding Date (in which case, the interest
accrued on such Lender’s portion of such Borrowing for the Funding Date shall be
for Agent’s separate account). If any Lender shall not remit the full amount
that it is required to make available to Agent in immediately available funds as
and when required hereby and if Agent has made available to Borrowers such
amount, then that Lender shall be obligated to immediately remit such amount to
Agent, together with interest at the Defaulting Lender Rate for each day until
the date on which such amount is so remitted. A notice submitted by Agent to any
Lender with respect to amounts owing under this Section 2.3(c)(ii) shall be
conclusive, absent manifest error. If the amount that a Lender is required to
remit is made available to Agent, then such payment to Agent shall constitute
such Lender’s Revolving Loan for all purposes of this Agreement. If such amount
is not made available to Agent on the Business Day following the Funding Date,
Agent will notify Administrative Borrower of such failure to fund and, upon
demand by Agent, Borrowers shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Revolving Loans composing such Borrowing.
(d)    Protective Advances and Optional Overadvances.
(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding (but subject to Section 2.3(d)(iv)), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrowers and the Lenders, from
time to time, in Agent’s sole discretion, to make Revolving Loans to, or for the
benefit of, Borrowers, on behalf of the Revolving Lenders, that Agent, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”). Notwithstanding the foregoing, the aggregate amount of
all Protective Advances outstanding at any one time shall not exceed 5% of the
Commitments.
(ii)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent and Agent may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans to
Borrowers notwithstanding that an Overadvance exists or would be created
thereby, so long as (A) after giving effect to such Revolving Loans, the
outstanding Revolver Usage does not exceed the Borrowing Base by more than 5% of
the Commitments, and (B) subject to Section 2.3(d)(iv) below, after giving
effect to such Revolving Loans, the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount. In the event Agent
obtains actual knowledge that the Revolver Usage exceeds the amounts permitted
by this Section 2.3(d), regardless of the amount of, or reason for, such excess,
Agent shall notify the Lenders as soon as practicable (and prior to making any
(or any additional) intentional Overadvances (except for and excluding amounts
charged to the Loan Account for interest, fees, or Lender Group Expenses) unless
Agent determines that prior notice would result in imminent harm to the
Collateral or its value, in which case Agent may make such Overadvances and
provide notice as promptly as practicable thereafter), and the Lenders with
Revolver Commitments thereupon shall, together with Agent, jointly determine the
terms of arrangements that shall be implemented with Borrowers intended to
eliminate, within a reasonable time, the outstanding principal amount of the
Revolving Loans to Borrowers to an amount permitted by the preceding sentence.
In such circumstances, if any Lender with a Revolver Commitment objects to the
proposed terms of reduction or repayment of any Overadvance, the terms of
reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. In any event, unless otherwise agreed to
by Agent and Required Lenders, Borrowers shall immediately repay Revolving Loans
in an amount sufficient to eliminate all Overadvances that remain outstanding
for more than 45 days. Agent shall not make any additional intentional
Overadvances if Agent receives a written direction from Required Lenders that
additional intentional Overadvances should not be made following such 45 day
period. The foregoing provisions are meant for the benefit of the Lenders and
Agent and are not meant for the benefit of Borrowers, which shall continue to be
bound by the provisions of Section 2.4(e)(1).


59



--------------------------------------------------------------------------------





(iii)    Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan. Prior to
Settlement of any Extraordinary Advance, all payments with respect thereto,
including interest thereon, shall be payable to Agent solely for its own
account. Each Revolving Lender shall be obligated to settle with Agent as
provided in Section 2.3(e) (or Section 2.3(g), as applicable) for the amount of
such Lender’s Pro Rata Share of any Extraordinary Advance. The Extraordinary
Advances shall be repayable on demand, secured by Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans. The provisions of this Section
2.3(d) are for the exclusive benefit of Agent and the Lenders and are not
intended to benefit Borrowers (or any other Loan Party) in any way.
(iv)    Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, no Extraordinary Advance may be made by Agent if such
Extraordinary Advance would cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or any Lender’s Pro Rata Share of the Revolver Usage to
exceed such Lender’s Revolver Commitments.
(e)    Settlement. It is agreed that each Lender’s funded portion of the
Revolving Loans is intended by the Lenders to equal, at all times, such Lender’s
Pro Rata Share of the outstanding Revolving Loans. Such agreement
notwithstanding, Agent and the other Lenders agree (which agreement shall not be
for the benefit of Borrowers) that in order to facilitate the administration of
this Agreement and the other Loan Documents, settlement among the Lenders as to
the Revolving Loans (including Extraordinary Advances) shall take place on a
periodic basis in accordance with the following provisions:
(i)    Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (A) for itself, with respect to the outstanding Extraordinary
Advances, and (B) with respect to any Loan Party’s or any of their Subsidiaries’
payments or other amounts received, as to each by notifying the Lenders by
telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 2:00 p.m. on the Business Day immediately prior to the
date of such requested Settlement (the date of such requested Settlement being
the “Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans (including Extraordinary
Advances) for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.3(g)): (y) if the amount of
the Revolving Loans (including Extraordinary Advances) made by a Lender that is
not a Defaulting Lender exceeds such Lender’s Pro Rata Share of the Revolving
Loans (including Extraordinary Advances) as of a Settlement Date, then Agent
shall, by no later than 12:00 p.m. on the Settlement Date, transfer in
immediately available funds to a Deposit Account of such Lender (as such Lender
may designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Extraordinary Advances), and (z) if the amount of the Revolving
Loans (including Extraordinary Advances) made by a Lender is less than such
Lender’s Pro Rata Share of the Revolving Loans (including Extraordinary
Advances) as of a Settlement Date, such Lender shall no later than 12:00 p.m. on
the Settlement Date transfer in immediately available funds to Agent’s Account,
an amount such that each such Lender shall, upon transfer of such amount, have
as of the Settlement Date, its Pro Rata Share of the Revolving Loans (including
Extraordinary Advances). Such amounts made available to Agent under clause (z)
of the immediately preceding sentence shall be applied against the amounts of
the applicable Extraordinary Advances and shall constitute Revolving Loans of
such Lenders. If any such amount is not made available to Agent by any Lender on
the Settlement Date applicable thereto to the extent required by the terms
hereof, Agent shall be entitled to recover for its account such amount on demand
from such Lender together with interest thereon at the Defaulting Lender Rate.
(ii)    In determining whether a Lender’s balance of the Revolving Loans
(including Extraordinary Advances) is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Revolving Loans (including Extraordinary
Advances) as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrowers and allocable to the Lenders hereunder, and proceeds of Collateral.


60



--------------------------------------------------------------------------------





(iii)    Between Settlement Dates, Agent, to the extent Extraordinary Advances
are outstanding, may pay over to Agent any payments or other amounts received by
Agent, that in accordance with the terms of this Agreement would be applied to
the reduction of the Revolving Loans, for application to the Extraordinary
Advances. During the period between Settlement Dates, Agent with respect to
Extraordinary Advances, and each Lender with respect to the Revolving Loans
other than Extraordinary Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Agent or the Lenders, as applicable.
(iv)    Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).
(f)    Notation. Consistent with Section 13.1(h), Agent, as a non-fiduciary
agent for Borrowers, shall maintain a register showing the principal amount and
stated interest of the Revolving Loans, owing to each Lender and Extraordinary
Advances owing to Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.
(g)    Defaulting Lenders.
(i)    Notwithstanding the provisions of Section 2.4(b)(iii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Agent to the extent of any Extraordinary Advances that
were made by Agent and that were required to be, but were not, paid by
Defaulting Lender, (B) second, to Issuing Bank, to the extent of the portion of
a Letter of Credit Disbursement that was required to be, but was not, paid by
the Defaulting Lender, (C) third, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (D) fourth, in
Agent’s sole discretion, to a suspense account maintained by Agent, the proceeds
of which shall be retained by Agent and may be made available to be re-advanced
to or for the benefit of Borrowers (upon the request of Borrowers and subject to
the conditions set forth in Section 3.2) as if such Defaulting Lender had made
its portion of Revolving Loans (or other funding obligations) hereunder, and (E)
fifth, from and after the date on which all other Obligations have been paid in
full, to such Defaulting Lender in accordance with tier (J) of Section
2.4(b)(iii). Subject to the foregoing, Agent may hold and, in its discretion,
re-lend to Borrowers for the account of such Defaulting Lender the amount of all
such payments received and retained by Agent for the account of such Defaulting
Lender. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under Section
2.10(b), such Defaulting Lender shall be deemed not to be a “Lender” and such
Lender’s Commitment shall be deemed to be zero; provided, that the foregoing
shall not apply to any of the matters governed by Section 14.1(a)(i) through
(iii). The provisions of this Section 2.3(g) shall remain effective with respect
to such Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, Agent, Issuing Bank, and Borrowers shall have waived, in
writing, the application of this Section 2.3(g) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder (on which earlier date, so
long as no Event of Default has occurred and is continuing, any remaining cash
collateral held by Agent pursuant to Section 2.3(g)(ii) shall be released to
Borrowers). The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to Agent, Issuing Bank, or to the
Lenders other than such Defaulting Lender. Any failure by a Defaulting Lender to
fund amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrowers,
at their option, upon written notice to Agent, to arrange for a substitute
Lender to assume the Commitment of such Defaulting Lender, such substitute
Lender to be reasonably acceptable to Agent. If Agent so arranges for a
substitute Lender, so


61



--------------------------------------------------------------------------------





long as no Event of Default exists or has occurred and is continuing, such
substitute Lender shall be subject to the prior written consent of
Administrative Borrower. In connection with the arrangement of such a substitute
Lender, the Defaulting Lender shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form of Assignment and
Acceptance in favor of the substitute Lender (and agrees that it shall be deemed
to have executed and delivered such document if it fails to do so) subject only
to being paid its share of the outstanding Obligations (other than Bank Product
Obligations, but including (1) all interest, fees, and other amounts that may be
due and payable in respect thereof, and (2) an assumption of its Pro Rata Share
of its participation in the Letters of Credit); provided, that any such
assumption of the Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lender Groups’ or Borrowers’ rights or
remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund. In the event of a direct conflict between the priority
provisions of this Section 2.3(g) and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.
(ii)    If any Letter of Credit is outstanding at the time that a Lender becomes
a Defaulting Lender then:
(A)    such Defaulting Lender’s Letter of Credit Exposure shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Pro Rata
Shares but only to the extent (x) the sum of all Non-Defaulting Lenders’ Pro
Rata Share of Revolver Usage plus such Defaulting Lender’s Letter of Credit
Exposure does not exceed the total of all Non-Defaulting Lenders’ Revolver
Commitments and (y) the conditions set forth in Section 3.2 are satisfied at
such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by the Agent, cash collateralize such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above), pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to the Agent, for so long as such Letter of
Credit Exposure is outstanding; provided, that Borrowers shall not be obligated
to cash collateralize any Defaulting Lender’s Letter of Credit Exposure if such
Defaulting Lender is also Issuing Bank;
(C)    if Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;
(D)    to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders
is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit
Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;
(E)    to the extent any Defaulting Lender’s Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of Issuing Bank or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to Issuing Bank until such
portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;
(F)    so long as any Lender is a Defaulting Lender, Issuing Bank shall not be
required to issue, amend, or increase any Letter of Credit to the extent (x) the
Defaulting Lender’s Pro Rata Share of such Letter of Credit cannot be
reallocated pursuant to this Section 2.3(g)(ii), or (y) Issuing Bank has not
otherwise


62



--------------------------------------------------------------------------------





entered into arrangements reasonably satisfactory to Issuing Bank and Borrowers
to eliminate Issuing Bank’s risk with respect to the Defaulting Lender’s
participation in Letters of Credit; and
(G)    Agent may release any cash collateral provided by Borrowers pursuant to
this Section 2.3(g)(ii) to Issuing Bank and Issuing Bank may apply any such cash
collateral to the payment of such Defaulting Lender’s Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrowers pursuant to
Section 2.11(d). Subject to Section 17.14, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(h)    Independent Obligations. All Revolving Loans (other than Extraordinary
Advances) shall be made by the Lenders contemporaneously and in accordance with
their Pro Rata Shares. It is understood that (i) no Lender shall be responsible
for any failure by any other Lender to perform its obligation to make any
Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.
2.4    Payments; Reductions of Commitments; Prepayments.
(a)    Payments by Borrowers.
(i)    Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:30 p.m. on the date
specified herein. Any payment received by Agent later than 1:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
(ii)    Unless Agent receives notice from Borrowers prior to the date on which
any payment is due to the Lenders that Borrowers will not make such payment in
full as and when required, Agent may assume that Borrowers have made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrowers do not make such payment in full
to Agent on the date when due, each Lender severally shall repay to Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Defaulting Lender Rate for each day from the date such amount is distributed
to such Lender until the date repaid.
(b)    Apportionment and Application.
(i)    So long as no Application Event has occurred and is continuing and except
as otherwise provided herein with respect to Defaulting Lenders, all principal
and interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.
(ii)    Subject to Section 2.4(b)(v), Section 2.4(d), and Section 2.4(e), all
payments to be made hereunder by Borrowers shall be remitted to Agent and all
such payments, and all proceeds of Collateral received by Agent, shall be
applied, so long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the Revolving Loans outstanding and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.


63



--------------------------------------------------------------------------------





(iii)    At any time that an Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
(A)    first, to pay any Lender Group Expenses or indemnities then due to Agent
under the Loan Documents and to pay interest and principal on Extraordinary
Advances that are held solely by Agent pursuant to the terms of Section
2.3(d)(iii), until paid in full,
(B)    second, to pay any fees or premiums then due to Agent under the Loan
Documents, until paid in full,
(C)    third, to pay interest due in respect of all Protective Advances, until
paid in full,
(D)    fourth, to pay the principal of all Protective Advances, until paid in
full,
(E)    fifth, ratably, to pay any Lender Group Expenses or indemnities then due
to any of the Lenders under the Loan Documents, until paid in full,
(F)    sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents, until paid in full,
(G)    seventh, ratably, to pay interest accrued in respect of the Revolving
Loans (other than Protective Advances), until paid in full,
(H)    eighth, ratably
i.    ratably, to pay the principal of all Revolving Loans, until paid in full,
ii.    to Agent, to be held by Agent, for the benefit of Issuing Bank (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Bank, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(iii), beginning with tier (A) hereof),
iii.    ratably , up to the amount (after taking into account any amounts
previously paid pursuant to this clause iii. during the continuation of the
applicable Application Event) of the most recently established Bank Product
Reserve, which amount was established prior to the occurrence of, and not in
contemplation of, the subject Application Event, to (y) the Bank Product
Providers based upon amounts then certified by each applicable Bank Product
Provider to Agent (in form and substance satisfactory to Agent) to be due and
payable to such Bank Product Provider on account of Bank Product Obligations
(but not in excess of the Bank Product Reserve established for the Bank Product
Obligations of such Bank Product Provider), and (z) with any balance to be paid
to Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(iii), beginning with tier (A) hereof,


64



--------------------------------------------------------------------------------





(I)    ninth, to pay any other Obligations other than Obligations owed to
Defaulting Lenders (including being paid, ratably, to the Bank Product Providers
on account of all amounts then due and payable in respect of Bank Product
Obligations, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral,
(J)    tenth, ratably to pay any Obligations owed to Defaulting Lenders; and
(K)    eleventh to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
(iv)    Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
(v)    In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.
(vi)    For purposes of Section 2.4(b)(iii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(vii)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.
(c)    Reduction of Revolver Commitments. The Revolver Commitments shall
terminate on the Maturity Date or earlier termination thereof pursuant to the
terms of this Agreement. Borrowers may reduce the Revolver Commitments, without
premium or penalty, to an amount not less than $250,000,000. Each such reduction
shall be in an amount which is not less than $10,000,000 shall be made by
providing not less than five Business Days’ prior written notice to Agent, and
shall be irrevocable and no more than five (5) reductions may be made during the
term of this Agreement. The Revolver Commitments, once reduced, may not be
increased. Each such reduction of the Revolver Commitments shall reduce the
Revolver Commitments of each Lender proportionately in accordance with its
ratable share thereof. In connection with any reduction in the Revolver
Commitments prior to the Maturity Date, if any Loan Party or any of its
Subsidiaries owns any Margin Stock, Borrowers shall deliver to Agent an updated
Form U-1 (with sufficient additional originals thereof for each Lender), duly
executed and delivered by the Borrowers, together with such other documentation
as Agent shall reasonably request, in order to enable Agent and the Lenders to
comply with any of the requirements under Regulations T, U or X of the Federal
Reserve Board.
(d)    Optional Prepayments. Borrowers may prepay the principal of any Revolving
Loan at any time in whole or in part, without premium or penalty, but shall
include all breakage and similar costs incurred by a Lender. Notwithstanding
anything to the contrary contained herein, so long as no Application Event
exists or has occurred and is continuing, Borrowers may direct how an optional
prepayment shall be applied.
(e)    Mandatory Prepayments.


65



--------------------------------------------------------------------------------





(i)    Borrowing Base. If, at any time, (A) the Revolver Usage on such date
exceeds (B) the lesser of (x) the Borrowing Base reflected in the Borrowing Base
Certificate most recently delivered by Borrowers to Agent, or (y) the Maximum
Revolver Amount, in all cases as adjusted for Reserves established by Agent in
accordance with Section 2.1(c), then Borrowers shall immediately prepay the
Obligations in accordance with Section 2.4(f) in an aggregate amount equal to
the amount of such excess.
(ii)    Cash Dominion Event. At any time a Cash Dominion Event exists or has
occurred and is continuing, all proceeds of Collateral shall be applied to the
Obligations.
(iii)    [Reserved].
(iv)    Indebtedness. If a Cash Dominion Event exists or has occurred and is
continuing, then within one Business Day of the date of incurrence by any Loan
Party or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f) in an amount equal to 100% of the
Net Cash Proceeds received by such Person in connection with such incurrence;
provided, that, if Excess Availability is greater than 12.5% of the Line Cap and
no Event of Default exists or has occurred and is continuing, then no prepayment
shall be required. The provisions of this Section 2.4(e)(iv) shall not be deemed
to be implied consent to any such incurrence otherwise prohibited by the terms
of this Agreement.
(v)    Equity. If a Cash Dominion Event exists or has occurred and is
continuing, then within one Business Day of the date of the issuance by any Loan
Party or any of its Subsidiaries of any Equity Interests (other than (A) in the
event that any Loan Party or any of its Subsidiaries forms any Subsidiary in
accordance with the terms hereof, the issuance by such Subsidiary of Equity
Interests to such Loan Party or such Subsidiary, as applicable, (B) the issuance
of Equity Interests by Administrative Borrower to any Person that is an equity
holder of Administrative Borrower prior to such issuance (a “Subject Holder”) so
long as such Subject Holder did not acquire any Equity Interests of
Administrative Borrower so as to become a Subject Holder concurrently with, or
in contemplation of, the issuance of such Equity Interests to such Subject
Holder, (C) the issuance of Equity Interests of Administrative Borrower to
directors, officers and employees of Administrative Borrower and its
Subsidiaries pursuant to employee stock option plans (or other employee
incentive plans or other compensation arrangements) approved by the Board of
Directors, (D) the issuance of Equity Interests of Administrative Borrower in
order to finance the purchase consideration (or a portion thereof) in connection
with a Permitted Acquisition, and (E) the issuance of Equity Interests by a
Subsidiary of a Loan Party to its parent or member in connection with the
contribution by such parent or member to such Subsidiary of the proceeds of an
issuance described in clauses (A) – (E) above), Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with Section
2.4(f) in an amount equal to 100% of the Net Cash Proceeds received by such
Person in connection with such issuance; provided, that, if Excess Availability
is greater than 12.5% of the Line Cap and no Event of Default exists or has
occurred and is continuing, then no prepayment shall be required. The provisions
of this Section 2.4(e)(v) shall not be deemed to be implied consent to any such
issuance otherwise prohibited by the terms of this Agreement.
(vi)    Mortgage Loan Financing; SPE Qualified Property Sales. If a Mortgage
Loan Financing or SPE Qualified Property Sale is consummated, then Parent shall
cause the SPE Propcos to remit the Net Cash Proceeds therefrom to Parent, the
proceeds of which shall be contemporaneously used by Parent to make a capital
contribution to Borrowers or to repay valid intercompany indebtedness owed by
Parent to Borrowers (or if no indebtedness is then owed by Parent to Borrowers,
then to make a subordinated loan to Borrowers). Borrowers shall within one
Business Day of the date of receipt of such proceeds, prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f) in an
amount equal to 100% of such proceeds received; provided, that, Parent shall not
be required to so remit such Net Cash Proceeds from a Mortgage Loan Financing or
a SPE Qualified Property Sale, so long as (A) on the date of the Mortgage Loan
Financing or a SPE Qualified Property Sale and after giving effect thereto,
Excess Availability (without giving effect to the Net Cash Proceeds received or
to be received from such Mortgage Loan Financing or SPE Qualified Property Sale)
shall be greater than $65,000,000, (B) Borrowers are in compliance with the
Fixed Charge Coverage Ratio on a pro forma basis, and (C) on the date of such
Mortgage Loan Financing or SPE Qualified Property Sale, as the case may be, and
after giving effect thereto,


66



--------------------------------------------------------------------------------





no Event of Default exists or has occurred and is continuing. The provisions of
this Section 2.4(e)(v) shall not be deemed to be implied consent to any such
incurrence otherwise prohibited by the terms of this Agreement.
(f)    Application of Payments. Each prepayment pursuant to Section 2.4(e)
shall, (1) so long as no Application Event shall have occurred and be
continuing, be applied, first, to the outstanding principal amount of the
Revolving Loans until paid in full, and second, to cash collateralize the
Letters of Credit in an amount equal to 105% of the then outstanding Letter of
Credit Usage, and (2) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(iii).
2.5    Promise to Pay; Promissory Notes.
(a)    Borrowers agree to pay the Lender Group Expenses on the earlier of (i)
the first day of the month following the date on which the applicable Lender
Group Expenses were first incurred, or (ii) the date on which demand therefor is
made by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)). Borrowers promise to pay all of the
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses (including Lender Group Expenses)) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.
Borrowers agree that their obligations contained in the first sentence of this
Section 2.5(a) shall survive payment or satisfaction in full of all other
Obligations.
(b)    Any Lender may request that any portion of its Commitments or the Loans
made by it be evidenced by one or more promissory notes. In such event,
Borrowers shall execute and deliver to such Lender the requested promissory
notes payable to the order of such Lender in a form furnished by Agent and
reasonably satisfactory to Borrowers. Thereafter, the portion of the Commitments
and Loans evidenced by such promissory notes and interest thereon shall at all
times be represented by one or more promissory notes in such form payable to the
order of the payee named therein.
2.6    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
(a)    Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest as follows:
(i)    if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the LIBOR Rate Margin, and
(ii)    otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.
(b)    Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit
of the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the LIBOR Rate Margin times the average amount of the
Letter of Credit Usage during the immediately preceding month.
(c)    Default Rate. (i) Automatically upon the occurrence and during the
continuation of an Event of Default under Section 8.4 or 8.5 and (ii) upon the
occurrence and during the continuation of any other Event of Default (other than
an Event of Default under Section 8.4 or 8.5), at the direction of Agent or the
Required Lenders, and upon written notice by Agent to Borrowers of such
direction (provided, that such notice shall not be required for any Event of
Default under Section 8.1), (A) all Loans and all Obligations (except for
undrawn Letters of Credit) that have been charged to the Loan Account pursuant
to the terms hereof shall bear interest at a per annum rate equal to two
percentage points above the per annum rate otherwise applicable thereunder, and
(B) the Letter of Credit Fee shall be increased to two percentage points above
the per annum rate otherwise applicable hereunder.


67



--------------------------------------------------------------------------------





(d)    Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12(a), (i) all interest and all other fees payable
hereunder or under any of the other Loan Documents (other than Letter of Credit
Fees) shall be due and payable, in arrears, on the first day of each month, (ii)
all Letter of Credit Fees payable hereunder, and all fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.11(k)
shall be due and payable, in arrears, on the first Business Day of each month,
and (iii) all costs and expenses payable hereunder or under any of the other
Loan Documents, and all other Lender Group Expenses shall be due and payable on
the earlier of (x) the first day of the month following the date on which the
applicable costs, expenses, or Lender Group Expenses were first incurred, or (y)
the date on which demand therefor is made by Agent (it being acknowledged and
agreed that any charging of such costs, expenses or Lender Group Expenses to the
Loan Account pursuant to the provisions of the following sentence shall be
deemed to constitute a demand for payment thereof for the purposes of this
subclause (y)). Borrowers hereby authorize Agent, from time to time without
prior notice to Borrowers, to charge to the Loan Account (A) on the first day of
each month, all interest accrued during the prior month on the Revolving Loans,
(B) on the first Business Day of each month, all Letter of Credit Fees accrued
or chargeable hereunder during the prior month, (C) as and when incurred or
accrued, all fees and costs provided for in Section 2.10(a) or (c), (D) on the
first day of each month, the Unused Line Fee accrued during the prior month
pursuant to Section 2.10(b), (E) as and when due and payable, all other fees
payable hereunder or under any of the other Loan Documents, (F) as and when
incurred or accrued, all other Lender Group Expenses, and (G) as and when due
and payable all other payment obligations payable under any Loan Document or any
Bank Product Agreement (including any amounts due and payable to the Bank
Product Providers in respect of Bank Products). All amounts (including interest,
fees, costs, expenses, Lender Group Expenses, or other amounts payable hereunder
or under any other Loan Document or under any Bank Product Agreement) charged to
the Loan Account shall thereupon constitute Revolving Loans hereunder, shall
constitute Obligations hereunder, and shall initially accrue interest at the
rate then applicable to Revolving Loans that are Base Rate Loans (unless and
until converted into LIBOR Rate Loans in accordance with the terms of this
Agreement).
(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year (or 365 or 366 days, as the
case may be, in the case of Revolving Loans for which the Base Rate is used), in
each case, for the actual number of days elapsed in the period during which the
interest or fees accrue. In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.
(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.
2.7    Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available funds made to Agent’s Account or unless
and until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment. Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into Agent’s Account on a Business Day on or before 1:30 p.m. If any
payment item is received into Agent’s Account on a non-Business Day or after
1:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.


68



--------------------------------------------------------------------------------





2.8    Designated Account. Agent is authorized to make the Revolving Loans, and
Issuing Bank is authorized to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrowers agree to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrowers, any Revolving Loan
requested by Borrowers and made by Agent or the Lenders hereunder shall be made
to the Designated Account.
2.9    Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with all Revolving Loans (including
Extraordinary Advances) made by Agent or the Lenders to Borrowers or for
Borrowers’ account, the Letters of Credit issued or arranged by Issuing Bank for
Borrowers’ account, and with all other payment Obligations hereunder or under
the other Loan Documents, including, accrued interest, fees and expenses, and
Lender Group Expenses. In accordance with Section 2.7, the Loan Account will be
credited with all payments received by Agent from Borrowers or for Borrowers’
account. Agent shall make available to Borrowers monthly statements regarding
the Loan Account, including the principal amount of the Revolving Loans,
interest accrued hereunder, fees accrued or charged hereunder or under the other
Loan Documents, and a summary itemization of all charges and expenses
constituting Lender Group Expenses accrued hereunder or under the other Loan
Documents, and each such statement, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers and the Lender Group unless, within 30 days after Agent first makes
such a statement available to Borrowers, Borrowers shall deliver to Agent
written objection thereto describing the error or errors contained in such
statement.
2.10    Fees.
(a)    Agent Fees. Borrowers shall pay to Agent, for the account of Agent, as
and when due and payable under the terms of the Fee Letter, the fees set forth
in the Fee Letter.
(b)    Unused Line Fee. Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount
equal to the Applicable Unused Line Fee Percentage per annum times the result of
(i) the aggregate amount of the Revolver Commitments, less (ii) the Average
Revolver Usage during the immediately preceding month (or portion thereof),
which Unused Line Fee shall be due and payable, in arrears, on the first day of
each month from and after the Closing Date up to the first day of the month
prior to the date on which the Obligations are paid in full and on the date on
which the Obligations are paid in full.
(c)    Field Examination and Other Fees. Borrowers shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per examiner, plus
reasonable documented out-of-pocket expenses (including travel, meals, and
lodging) for each field examination of any Loan Party or its Subsidiaries
performed by or on behalf of Agent, and (ii) the reasonable documented
out-of-pocket fees, charges or expenses paid or incurred by Agent if it elects
to employ the services of one or more third Persons to appraise the Collateral,
or any portion thereof; provided, that, Borrowers’ obligation to reimburse Agent
for such expenses shall be limited as set forth in Section 5.7.
2.11    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of Borrowers made in accordance herewith, and prior to the Maturity Date,
Issuing Bank agrees to issue a requested standby Letter of Credit or a sight
commercial Letter of Credit for the account of Borrowers. By submitting a
request to Issuing Bank for the issuance of a Letter of Credit, Borrowers shall
be deemed to have requested that Issuing Bank issue the requested Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be (i)
irrevocable and made in writing by an Authorized Person, (ii) delivered to Agent
and Issuing Bank via telefacsimile or other electronic method of transmission
reasonably acceptable to Agent and Issuing Bank and reasonably in advance of the
requested date of issuance, amendment,


69



--------------------------------------------------------------------------------





renewal, or extension, and (iii) subject to Issuing Bank’s authentication
procedures with results satisfactory to Issuing Bank. Each such request shall be
in form and substance reasonably satisfactory to Agent and Issuing Bank and (i)
shall specify (A) the amount of such Letter of Credit, (B) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (C) the proposed
expiration date of such Letter of Credit, (D) the name and address of the
beneficiary of the Letter of Credit, and (E) such other information (including,
the conditions to drawing, and, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit, and (ii) shall be accompanied by such Issuer Documents as Agent or
Issuing Bank may request or require, to the extent that such requests or
requirements are consistent with the Issuer Documents that Issuing Bank
generally requests for Letters of Credit in similar circumstances. Issuing
Bank’s records of the content of any such request will be conclusive. Anything
contained herein to the contrary notwithstanding, Issuing Bank may, but shall
not be obligated to, issue a Letter of Credit that supports the obligations of a
Loan Party or one of its Subsidiaries in respect of (x) a lease of real
property, or (y) an employment contract.
(b)    Issuing Bank shall have no obligation to issue a Letter of Credit if any
of the following would result after giving effect to the requested issuance:
(i)    the Letter of Credit Usage would exceed the Letter of Credit Sublimit, or
(ii)    the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans, or
(iii)    the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans at such time.
(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, Issuing Bank shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender’s Letter of Credit
Exposure in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall
have no obligation to issue or extend a Letter of Credit if (A) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain Issuing Bank from issuing such Letter of
Credit, or any law applicable to Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Issuing Bank shall prohibit or request that Issuing Bank
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular, (B) the issuance of such Letter of Credit would violate
one or more policies of Issuing Bank applicable to letters of credit generally,
or (C) if amounts demanded to be paid under any Letter of Credit will not or may
not be in United States Dollars.
(d)    Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day prior to the Business Day
on which such Issuing Bank issues any Letter of Credit. In addition, each
Issuing Bank (other than Wells Fargo or any of its Affiliates) shall, on the
first Business Day of each week, submit to Agent a report detailing the daily
undrawn amount of each Letter of Credit issued by such Issuing Bank during the
prior calendar week. Borrowers and the Lender Group hereby acknowledge and agree
that all Existing Letters of Credit shall constitute Letters of Credit under
this Agreement on and after the Closing Date with the same effect as if such
Existing Letters of Credit were issued by Issuing Bank at the request of
Borrowers on the Closing Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to Issuing Bank, including the requirement that
the amounts payable thereunder must be payable in Dollars. If Issuing Bank makes
a payment under a Letter of Credit, Borrowers shall pay to Agent an amount equal
to the applicable Letter of Credit Disbursement on the Business Day such Letter
of Credit Disbursement is made and, in the absence of such payment, the amount
of the Letter of Credit Disbursement immediately and automatically shall be
deemed to be a Revolving Loan hereunder (notwithstanding any failure to satisfy
any condition precedent set forth in Section 3) and, initially, shall bear
interest at the rate then applicable to Revolving Loans that are Base Rate
Loans. If a


70



--------------------------------------------------------------------------------





Letter of Credit Disbursement is deemed to be a Revolving Loan hereunder,
Borrowers’ obligation to pay the amount of such Letter of Credit Disbursement to
Issuing Bank shall be automatically converted into an obligation to pay the
resulting Revolving Loan. Promptly following receipt by Agent of any payment
from Borrowers pursuant to this paragraph, Agent shall distribute such payment
to Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to Section 2.11(e) to reimburse Issuing Bank, then to such Revolving
Lenders and Issuing Bank as their interests may appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders. By the issuance of a Letter of Credit
(or an amendment, renewal, or extension of a Letter of Credit) and without any
further action on the part of Issuing Bank or the Revolving Lenders, Issuing
Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrowers on the date due as provided in Section 2.11(d), or of any
reimbursement payment that is required to be refunded (or that Agent or Issuing
Bank elects, based upon the advice of counsel, to refund) to Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
deliver to Agent, for the account of Issuing Bank, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Revolving Lender fails to make available to Agent the amount of such
Revolving Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided
in this Section, such Revolving Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of Issuing Bank) shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.
(f)         Each Borrower agrees to indemnify, defend and hold harmless each
member of the Lender Group (including Issuing Bank and its branches, Affiliates,
and correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other documented costs and expenses actually incurred in connection therewith or
in connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any Letter of Credit Related Person (other than Taxes, which
shall be governed by Section 16) (the “Letter of Credit Indemnified Costs”), and
which arise out of or in connection with, or as a result of this Agreement, any
Letter of Credit, any Issuer Document, or any Drawing Document referred to in or
related to any Letter of Credit, or any action or proceeding arising out of any
of the foregoing (whether administrative, judicial or in connection with
arbitration); in each case, including that resulting from the Letter of Credit
Related Person’s own negligence; provided, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification to the
extent that such Letter of Credit Indemnified Costs may be finally determined in
a final, non-appealable judgment of a court of competent jurisdiction to have
resulted directly from the gross negligence or willful misconduct of the Letter
of Credit Related Person claiming indemnity. This indemnification provision
shall survive termination of this Agreement and all Letters of Credit.
(g)    The liability of Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in (i)
honoring a presentation under a Letter of Credit that on its face


71



--------------------------------------------------------------------------------





does not at least substantially comply with the terms and conditions of such
Letter of Credit, (ii) failing to honor a presentation under a Letter of Credit
that strictly complies with the terms and conditions of such Letter of Credit,
or (iii) retaining Drawing Documents presented under a Letter of Credit.
Borrowers’ aggregate remedies against Issuing Bank and any Letter of Credit
Related Person for wrongfully honoring a presentation under any Letter of Credit
or wrongfully retaining honored Drawing Documents shall in no event exceed the
aggregate amount paid by Borrowers to Issuing Bank in respect of the honored
presentation in connection with such Letter of Credit under Section 2.11(d),
plus interest at the rate then applicable to Base Rate Loans hereunder.
Borrowers shall take action to avoid and mitigate the amount of any damages
claimed against Issuing Bank or any other Letter of Credit Related Person,
including by enforcing its rights against the beneficiaries of the Letters of
Credit. Any claim by Borrowers under or in connection with any Letter of Credit
shall be reduced by an amount equal to the sum of (x) the amount (if any) saved
by Borrowers as a result of the breach or alleged wrongful conduct complained
of, and (y) the amount (if any) of the loss that would have been avoided had
Borrowers taken all reasonable steps to mitigate any loss, and in case of a
claim of wrongful dishonor, by specifically and timely authorizing Issuing Bank
to effect a cure.
(h)    Borrowers are responsible for the final text of the Letter of Credit as
issued by Issuing Bank, irrespective of any assistance Issuing Bank may provide
such as drafting or recommending text or by Issuing Bank’s use or refusal to use
text submitted by Borrowers. Borrowers understand that the final form of any
Letter of Credit may be subject to such revisions and changes as are deemed
necessary or appropriate by Issuing Bank, and Borrowers hereby consent to such
revisions and changes not materially different from the application executed in
connection therewith. Borrowers are solely responsible for the suitability of
the Letter of Credit for Borrowers’ purposes. If Borrowers request Issuing Bank
to issue a Letter of Credit for an affiliated or unaffiliated third party (an
“Account Party”), (i) such Account Party shall have no rights against Issuing
Bank; (ii) Borrowers shall be responsible for the application and obligations
under this Agreement; and (iii) communications (including notices) related to
the respective Letter of Credit shall be among Issuing Bank and Borrowers.
Borrowers will examine the copy of the Letter of Credit and any other documents
sent by Issuing Bank in connection therewith and shall promptly notify Issuing
Bank (not later than three (3) Business Days following Borrowers’ receipt of
documents from Issuing Bank) of any non-compliance with Borrowers’ instructions
and of any discrepancy in any document under any presentment or other
irregularity. Borrowers understand and agree that Issuing Bank is not required
to extend the expiration date of any Letter of Credit for any reason. With
respect to any Letter of Credit containing an “automatic amendment” to extend
the expiration date of such Letter of Credit, Issuing Bank, in its sole and
absolute discretion, may give notice of nonrenewal of such Letter of Credit and,
if Borrowers do not at any time want the then current expiration date of such
Letter of Credit to be extended, Borrowers will so notify Agent and Issuing Bank
at least 30 calendar days before Issuing Bank is required to notify the
beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit.
(i)         Borrowers’ reimbursement and payment obligations under this Section
2.11 are absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under any and all circumstances
whatsoever; provided, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrowers as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.
(j)    Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:
(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;


72



--------------------------------------------------------------------------------





(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;
(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;
(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to any Borrower;
(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
(ix)    payment to any presenting bank (designated or permitted by the terms of
the applicable Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;
(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;
(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;
(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii)    honor of a presentation that is subsequently determined by Issuing
Bank to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.
(k)    Borrowers shall pay promptly (but in any event within five Business Days)
upon demand to Agent for the account of Issuing Bank as non-refundable fees,
commissions, and charges (it being acknowledged and agreed that any charging of
such fees, commissions, and charges to the Loan Account pursuant to the
provisions of Section 2.6(d) shall be deemed to constitute a demand for payment
thereof for the purposes of this Section 2.11(k)): (i) a fronting fee which
shall be imposed by Issuing Bank equal to 0.125% per annum times the average


73



--------------------------------------------------------------------------------





amount of the Letter of Credit Usage during the immediately preceding month (or
portion thereof), plus (ii) any and all other customary commissions, fees and
charges then in effect imposed by, and any and all expenses incurred by, Issuing
Bank, or by any adviser, confirming institution or entity or other nominated
person, relating to Letters of Credit, at the time of issuance of any Letter of
Credit and upon the occurrence of any other activity with respect to any Letter
of Credit (including transfers, assignments of proceeds, amendments, drawings,
renewals or cancellations).
(l)    If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank
or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or any Loans or obligations to make Loans hereunder or
hereby, or
(ii)    there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit, Loans, or obligations
to make Loans hereunder,
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrowers shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this Section
2.11(l), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.
(m)    Each standby Letter of Credit shall expire not later than the date that
is 12 months after the date of the issuance of such Letter of Credit; provided,
that any standby Letter of Credit may provide for the automatic extension
thereof for any number of additional periods each of up to one year in duration;
provided further, that with respect to any Letter of Credit which extends beyond
the Maturity Date, Letter of Credit Collateralization shall be provided therefor
on or before the date that is five Business Days prior to the Maturity Date.
Each commercial Letter of Credit shall expire on the earlier of (i) 120 days
after the date of the issuance of such commercial Letter of Credit and (ii) five
Business Days prior to the Maturity Date.
(n)    If (i) any Event of Default shall occur and be continuing, or (ii)
Availability shall at any time be less than zero, then on the Business Day
following the date when the Administrative Borrower receives notice from Agent
or the Required Lenders (or, if the maturity of the Obligations has been
accelerated, Revolving Lenders with Letter of Credit Exposure representing
greater than 50% of the total Letter Credit Exposure) demanding Letter of Credit
Collateralization pursuant to this Section 2.11(n) upon such demand, Borrowers
shall provide Letter of Credit Collateralization with respect to the then
existing Letter of Credit Usage. If Borrowers fail to provide Letter of Credit
Collateralization as required by this Section 2.11(n), the Revolving Lenders may
(and, upon direction of Agent, shall) advance, as Revolving Loans the amount of
the cash collateral required pursuant to the Letter of Credit Collateralization
provision so that the then existing Letter of Credit Usage is cash
collateralized in accordance with the Letter of Credit Collateralization
provision (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 3 are satisfied).


74



--------------------------------------------------------------------------------





(o)    Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.
(p)    Issuing Bank shall be deemed to have acted with due diligence and
reasonable care if Issuing Bank’s conduct is in accordance with Standard Letter
of Credit Practice or in accordance with this Agreement.
(q)    In the event of a direct conflict between the provisions of this Section
2.11 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern.
(r)    The provisions of this Section 2.11 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.
(s)    At Borrowers’ costs and expense, Borrowers shall execute and deliver to
Issuing Bank such additional certificates, instruments and/or documents and take
such additional action as may be reasonably requested by Issuing Bank to enable
Issuing Bank to issue any Letter of Credit pursuant to this Agreement and
related Issuer Document, to protect, exercise and/or enforce Issuing Banks’
rights and interests under this Agreement or to give effect to the terms and
provisions of this Agreement or any Issuer Document. Each Borrower irrevocably
appoints Issuing Bank as its attorney-in-fact and authorizes Issuing Bank,
without notice to Borrowers, to execute and deliver ancillary documents and
letters customary in the letter of credit business that may include but are not
limited to advisements, indemnities, checks, bills of exchange and issuance
documents. The power of attorney granted by the Borrowers is limited solely to
such actions related to the issuance, confirmation or amendment of any Letter of
Credit and to ancillary documents or letters customary in the letter of credit
business. This appointment is coupled with an interest.
2.12    LIBOR Option.
(a)    Interest and Interest Payment Dates. In lieu of having interest charged
at the rate based upon the Base Rate, Borrowers shall have the option, subject
to Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a
portion of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than three months in duration, interest
shall be payable at three month intervals after the commencement of the
applicable Interest Period and on the last day of such Interest Period), (ii)
the date on which all or any portion of the Obligations are accelerated pursuant
to the terms hereof, or (iii) the date on which this Agreement is terminated
pursuant to the terms hereof. On the last day of each applicable Interest
Period, unless Borrowers have properly exercised the LIBOR Option with respect
thereto, the interest rate applicable to such LIBOR Rate Loan automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder. At any time that an Event of Default has occurred and is
continuing, at the written election of Agent or the Required Lenders, Borrowers
no longer shall have the option to request that Revolving Loans bear interest at
a rate based upon the LIBOR Rate.
(b)    LIBOR Election.
(i)    Borrowers may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. at least three Business Days prior to the
commencement of the proposed Interest Period (the “LIBOR Deadline”). Notice of
Borrowers’ election of the LIBOR Option for a permitted portion of the Revolving
Loans and an Interest Period pursuant to this Section shall be made by delivery
to Agent of a LIBOR Notice received by Agent before the LIBOR Deadline. Promptly
upon its receipt of each such LIBOR Notice, Agent shall provide a copy thereof
to each of the affected Lenders.


75



--------------------------------------------------------------------------------





(ii)    Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment or required
assignment of any principal of any LIBOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts (and a reasonably
detailed calculation thereof) that Agent or such Lender is entitled to receive
pursuant to this Section 2.12 shall be conclusive absent manifest error.
Borrowers shall pay such amount to Agent or the Lender, as applicable, within 30
days of the date of its receipt of such certificate; provided, that Borrowers
shall not be required to provide any compensation pursuant to this Section
2.12(b) for any such Funding Losses incurred more than 180 days prior to the
date on which the demand for payment of such amounts is first made to
Administrative Borrower. If a payment of a LIBOR Rate Loan on a day other than
the last day of the applicable Interest Period would result in a Funding Loss,
Agent may, in its sole discretion at the request of Borrowers, hold the amount
of such payment as cash collateral in support of the Obligations until the last
day of such Interest Period and apply such amounts to the payment of the
applicable LIBOR Rate Loan on such last day, it being agreed that Agent has no
obligation to so defer the application of payments to any LIBOR Rate Loan and
that, in the event that Agent does not defer such application, Borrowers shall
be obligated to pay any resulting Funding Losses.
(iii)    Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than six LIBOR Rate Loans in effect at any given time. Borrowers
may only exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$1,000,000.
(c)    Conversion; Prepayment. Borrowers may convert LIBOR Rate Loans to Base
Rate Loans or prepay LIBOR Rate Loans at any time; provided, that in the event
that LIBOR Rate Loans are converted or prepaid on any date that is not the last
day of the Interest Period applicable thereto, including as a result of any
prepayment through the required application by Agent of any payments or proceeds
of Collateral in accordance with Section 2.4(b) or for any other reason,
including early termination of the term of this Agreement or acceleration of all
or any portion of the Obligations pursuant to the terms hereof, each Borrower
shall indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with Section 2.12
(b)(ii).
(d)    Special Provisions Applicable to LIBOR Rate.
(i)    The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
(other than Taxes which shall be governed by Section 16), in each case, due to
changes in applicable law occurring subsequent to the commencement of the then
applicable Interest Period, including any Changes in Law and changes in the
reserve requirements imposed by the Board of Governors, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the LIBOR Rate. In any such event, the affected Lender shall give
Borrowers and Agent written notice (which shall include a certificate setting
forth the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment) of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (A) require such Lender to furnish to Borrowers a statement setting forth
in reasonable detail the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans of
such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.12(b)(ii)). Notwithstanding the foregoing Borrowers
shall not be required to compensate any Lender pursuant to this Section 2.12(d)
for such additional or increased costs incurred more than 180 days prior to the
date that such Lender delivers such certificate; provided, that if the change in
applicable law giving rise to such additional or increased costs is retroactive
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.


76



--------------------------------------------------------------------------------





(ii)    In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, or the LIBOR Rate is no longer
available or exists, such Lender shall give notice of such changed circumstances
to Agent and Borrowers and Agent promptly, shall transmit the notice to each
other Lender and (y) in the case of any LIBOR Rate Loans of such Lender that are
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such LIBOR Rate Loans, and interest upon
the LIBOR Rate Loans of such Lender thereafter shall accrue interest at the rate
then applicable to Base Rate Loans, and (z) Borrowers shall not be entitled to
elect the LIBOR Option until such Lender determines that it would no longer be
unlawful or impractical to do so.
(e)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
2.13    Capital Requirements.
(a)    If, after the date hereof, Issuing Bank or any Lender determines that (i)
any Change in Law regarding capital, liquidity or reserve requirements for banks
or bank holding companies, or (ii) compliance by Issuing Bank or such Lender, or
their respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy or liquidity
requirements (whether or not having the force of law), has the effect of
reducing the return on Issuing Bank’s, such Lender’s, or such holding companies’
capital or liquidity as a consequence of Issuing Bank’s or such Lender’s
commitments, Loans, participations or other obligations hereunder to a level
below that which Issuing Bank, such Lender, or such holding companies could have
achieved but for such Change in Law or compliance (taking into consideration
Issuing Bank’s, such Lender’s, or such holding companies’ then existing policies
with respect to capital adequacy or liquidity requirements and assuming the full
utilization of such entity’s capital) by any amount deemed by Issuing Bank or
such Lender to be material, then Issuing Bank or such Lender may notify
Borrowers and Agent thereof. Following receipt of such notice, in writing,
Borrowers agree to pay Issuing Bank or such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 30 days after presentation by Issuing Bank or such Lender of a statement
in the amount and setting forth in reasonable detail Issuing Bank’s or such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
In determining such amount, Issuing Bank or such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of Issuing Bank
or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of Issuing Bank’s or such Lender’s right to demand such
compensation; provided, that Borrowers shall not be required to compensate
Issuing Bank or a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that Issuing Bank or such Lender
notifies Borrowers of such Change in Law giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further, that
if such claim arises by reason of the Change in Law that is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(b)    If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under Section
2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then, at the
request of Administrative Borrower, such Affected Lender shall use reasonable
efforts to promptly designate a different one of its lending offices or to
assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans, and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it.
Borrowers agree to pay all reasonable and documented out-of-pocket costs and
expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its


77



--------------------------------------------------------------------------------





lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrowers’ obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable, or to enable Borrowers to obtain LIBOR Rate Loans, then Borrowers
(without prejudice to any amounts then due to such Affected Lender under Section
2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior
to the effective date of any such assignment the Affected Lender withdraws its
request for such additional amounts under Section 2.11(l), Section 2.12(d)(i) or
Section 2.13(a), as applicable, or indicates that it is no longer unlawful or
impractical to fund or maintain LIBOR Rate Loans, may designate a different
Issuing Bank or substitute a Lender or prospective Lender, in each case,
reasonably acceptable to Agent to purchase the Obligations owed to such Affected
Lender and such Affected Lender’s commitments hereunder (a “Replacement
Lender”), and if such Replacement Lender agrees to such purchase, such Affected
Lender shall assign to the Replacement Lender its Obligations and commitments
pursuant to Section 13.1, and upon such purchase by the Replacement Lender,
which such Replacement Lender shall be deemed to be “Issuing Bank” or a “Lender”
(as the case may be) for purposes of this Agreement and such Affected Lender
shall cease to be “Issuing Bank” or a “Lender” (as the case may be) for purposes
of this Agreement.
(c)    Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to this Section
2.13 if it shall not at the time be the general policy or practice of Issuing
Bank or such Lender (as the case may be) to demand such compensation in similar
circumstances under comparable provisions of other credit agreements, if any.
2.14    Incremental Facilities.
(a)    At any time during the period from and after the Closing Date, at the
option of Borrowers (but subject to the conditions set forth in clause (b)
below), the Revolver Commitments and the Maximum Revolver Amount may be
increased by an amount in the aggregate for all such increases of the Revolver
Commitments and the Maximum Revolver Amount not to exceed the Available Revolver
Increase Amount (each such increase, an “Increase”). Agent shall invite each
Lender to increase its Revolver Commitments (it being understood that no Lender
shall be obligated to increase its Revolver Commitments) in connection with a
proposed Increase at the interest margin proposed by Borrowers, and if
sufficient Lenders do not agree to increase their Revolver Commitments in
connection with such proposed Increase, then Agent or Borrowers may invite any
prospective lender who is reasonably satisfactory to Agent and Borrowers to
become a Lender in connection with a proposed Increase. Any Increase shall be in
an amount of at least $5,000,000 (or such lesser amount as may be agreed to by
Agent) and integral multiples of $1,000,000 in excess thereof. Additionally, for
the avoidance of doubt, it is understood and agreed that in no event shall the
aggregate amount of the Increases to the Revolver Commitments exceed
$75,000,000.
(b)    Each of the following shall be conditions precedent to any Increase of
the Revolver Commitments and the Maximum Revolver Amount in connection
therewith:
(i)    Borrowers shall deliver to Agent a certificate of each Loan Party dated
as of the effective date of such Facility Increase (the “Increase Effective
Date”) signed by an Authorized Person of each Loan Party (A) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (B) certifying that, before and after giving effect to such
increase, the representations and warranties contained in the Loan Documents are
true and correct on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date;
(ii)    Borrowers shall have paid such fees and other compensation to Agent as
may be agreed;


78



--------------------------------------------------------------------------------





(iii)    Borrowers shall deliver to Agent and Lenders an opinion or opinions, in
form and substance reasonably satisfactory to Agent, from counsel to Borrowers
reasonably satisfactory to Agent and dated the Increase Effective Date,
(iv)    Borrowers shall have delivered such other Loan Documents with respect to
such Increase as Agent may reasonably request,
(v)    as of the Increase Effective Date and after giving effect thereto, no
Default or Event of Default exists or has occurred and is continuing,
(vi)    The Interest Rate and other terms with respect to the Increase shall be
same as for all other Revolving Loans,
(vii)     Agent or Borrowers have obtained the commitment of one or more Lenders
(or other prospective lenders) as determined by Borrowers and reasonably
satisfactory to Agent to provide the applicable Increase and any such Lenders
(or prospective lenders), Borrowers, and Agent have signed a joinder agreement
to this Agreement (an “Increase Joinder”), in form and substance reasonably
satisfactory to Agent, to which such Lenders (or prospective lenders),
Borrowers, and Agent are party,
(viii)    each of the conditions precedent set forth in Section 3.2 are
satisfied,
(ix)    in connection with any Increase, if any Loan Party or any of its
Subsidiaries owns or will acquire any Margin Stock, Borrowers shall deliver to
Agent an updated Form U-1 (with sufficient additional originals thereof for each
Lender), duly executed and delivered by the Borrowers, together with such other
documentation as Agent shall reasonably request, in order to enable Agent and
the Lenders to comply with any of the requirements under Regulations T, U or X
of the Federal Reserve Board, and
(c)    Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.14.
(d)    Each of the Lenders having a Revolver Commitment prior to the Increase
Date (the “Pre-Increase Revolver Lenders”) shall assign to any Lender which is
acquiring a new or additional Revolver Commitment on the Increase Date (the
“Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.
(e)    The Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.14 shall constitute Revolving Loans,
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by the Loan Documents. Borrowers
shall take any actions reasonably required by Agent to ensure and demonstrate
that the Liens and security interests granted by the Loan Documents continue to
be perfected under the Code or otherwise after giving effect to the
establishment of any such new Revolver Commitments and Maximum Revolver Amount.
2.15    Joint and Several Liability of Borrowers.
(a)    Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this


79



--------------------------------------------------------------------------------





Agreement, for the mutual benefit, directly and indirectly, of each Borrower and
in consideration of the undertakings of the other Borrowers to accept joint and
several liability for the Obligations.
(b)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Accordingly, each Borrower hereby waives
any and all suretyship defenses that would otherwise be available to such
Borrower under applicable law.
(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due, whether upon maturity,
acceleration, or otherwise, or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrowers will make
such payment with respect to, or perform, such Obligations until such time as
all of the Obligations are paid in full, and without the need for demand,
protest, or any other notice or formality.
(d)    The Obligations of each Borrower under the provisions of this Section
2.15 constitute the absolute and unconditional, full recourse Obligations of
each Borrower enforceable against each Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
2.15(d)) or any other circumstances whatsoever.
(e)    Without limiting the generality of the foregoing and except as otherwise
expressly provided in this Agreement, each Borrower hereby waives presentments,
demands for performance, protests and notices, including notices of acceptance
of its joint and several liability, notice of any Revolving Loans or any Letters
of Credit issued under or pursuant to this Agreement, notice of the occurrence
of any Default, Event of Default, notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Agreement, notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations or of any demand for any payment under this Agreement,
notice of any action at any time taken or omitted by Agent or Lenders under or
in respect of any of the Obligations, any right to proceed against any other
Borrower or any other Person, to proceed against or exhaust any security held
from any other Borrower or any other Person, to protect, secure, perfect, or
insure any security interest or Lien on any property subject thereto or exhaust
any right to take any action against any other Borrower, any other Person, or
any collateral, to pursue any other remedy in any member of the Lender Group’s
or any Bank Product Provider’s power whatsoever, any requirement of diligence or
to mitigate damages and, generally, to the extent permitted by applicable law,
all demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement), any right to assert
against any member of the Lender Group or any Bank Product Provider, any defense
(legal or equitable), set-off, counterclaim, or claim which each Borrower may
now or at any time hereafter have against any other Borrower or any other party
liable to any member of the Lender Group or any Bank Product Provider, any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or any security
therefor, and any right or defense arising by reason of any claim or defense
based upon an election of remedies by any member of the Lender Group or any Bank
Product Provider including any defense based upon an impairment or elimination
of such Borrower’s rights of subrogation, reimbursement, contribution, or
indemnity of such Borrower against any other Borrower. Without limiting the
generality of the foregoing, each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including any failure strictly or diligently to assert any right or
to pursue any remedy or to comply fully with applicable laws or regulations


80



--------------------------------------------------------------------------------





thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.15, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.15
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.15 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or any Agent or Lender. Each of the Borrowers waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement hereof. Any payment by any
Borrower or other circumstance which operates to toll any statute of limitations
as to any Borrower shall operate to toll the statute of limitations as to each
of the Borrowers. Each of the Borrowers waives any defense based on or arising
out of any defense of any Borrower or any other Person, other than payment of
the Obligations to the extent of such payment, based on or arising out of the
disability of any Borrower or any other Person, or the validity, legality, or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Borrower other than payment of
the Obligations to the extent of such payment. Agent may, at the election of the
Required Lenders, foreclose upon any Collateral held by Agent by one or more
judicial or nonjudicial sales or other dispositions, whether or not every aspect
of any such sale is commercially reasonable or otherwise fails to comply with
applicable law or may exercise any other right or remedy Agent, any other member
of the Lender Group, or any Bank Product Provider may have against any Borrower
or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Borrowers hereunder except to
the extent the Obligations have been paid.
(f)    Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.
(g)    The provisions of this Section 2.15 are made for the benefit of Agent,
each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated in effect, as though such payment
had not been made.
(h)    Each Borrower hereby agrees that it will not enforce any of its rights
that arise from the existence, payment, performance or enforcement of the
provisions of this Section 2.15, including rights of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Borrower, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including the
right to take or receive from any Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or any
member of the Lender Group hereunder or under any of the Bank Product Agreements
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other


81



--------------------------------------------------------------------------------





similar proceeding under the laws of any jurisdiction relating to any Borrower,
its debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor. If any amount shall be paid to any Borrower in
violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Agent, for the benefit of the Lender Group and the Bank
Product Providers, and shall forthwith be paid to Agent to be credited and
applied to the Obligations and all other amounts payable under this Agreement,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as Collateral for any Obligations or other amounts payable under this
Agreement thereafter arising. Notwithstanding anything to the contrary contained
in this Agreement, no Borrower may exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and may
not proceed or seek recourse against or with respect to any property or asset
of, any other Borrower (the “Foreclosed Borrower”), including after payment in
full of the Obligations, if all or any portion of the Obligations have been
satisfied in connection with an exercise of remedies in respect of the Equity
Interests of such Foreclosed Borrower whether pursuant to this Agreement or
otherwise.
3.    CONDITIONS; TERM OF AGREEMENT.
3.1    Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make the initial extensions of credit provided for hereunder
is subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 to this Agreement
(the making of such initial extensions of credit by a Lender being conclusively
deemed to be its satisfaction or waiver of the conditions precedent).
3.2    Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:
(a)    the representations and warranties of each Loan Party or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and
(b)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof.
3.3    Maturity. The Commitments shall continue in full force and effect for a
term ending on the Maturity Date (unless terminated earlier in accordance with
the terms hereof).
3.4    Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations (other than Hedge Obligations) immediately shall
become due and payable without notice or demand and Borrowers shall be required
to repay all of the Obligations (other than Hedge Obligations) in full. No
termination of the obligations of the Lender Group (other than payment in full
of the Obligations and termination of the Commitments) shall relieve or
discharge any Loan Party of its duties, obligations, or covenants hereunder or
under any other Loan Document and Agent’s Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all Obligations have
been paid in full. When all of the Obligations have been paid in full, Agent
will, at Borrowers’ sole expense, execute and deliver any termination statements
(or alternatively, authorize in writing Administrative Borrower or a
representative designated by Administrative Borrower to file termination
statements, the form of which has been approved in writing by Agent), lien
releases, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of


82



--------------------------------------------------------------------------------





record, Agent’s Liens and all notices of security interests and liens previously
filed by Agent and to return pledged collateral in its possession.
3.5    Early Termination by Borrowers. Borrowers have the option, at any time
upon seven Business Days’ prior written notice to Agent, to repay all of the
Obligations in full and terminate the Commitments. The foregoing
notwithstanding, (a) Borrowers may rescind termination notices relative to
proposed payments in full of the Obligations with the proceeds of third party
Indebtedness if the closing for such issuance or incurrence does not happen on
or before the date of the proposed termination (in which case, a new notice
shall be required to be sent in connection with any subsequent termination), and
(b) Borrowers may extend the date of termination at any time with the consent of
Agent (which consent shall not be unreasonably withheld or delayed).
3.6    Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Loan Parties or Parent to so perform or cause to be performed such conditions
subsequent as and when required by the terms thereof (unless such date is
extended, in writing, by Agent, which Agent may do without obtaining the consent
of the other members of the Lender Group), shall constitute an Event of
Default).
4.    REPRESENTATIONS AND WARRANTIES.
In order to induce the Lender Group to enter into this Agreement, each Loan
Party makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date), and such representations and warranties shall survive the execution and
delivery of this Agreement:
4.1    Due Organization and Qualification; Subsidiaries.
(a)    Each Loan Party and each of its Subsidiaries (other than any Immaterial
Subsidiary) (i) is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization, (ii) is qualified to do business
in any state where the failure to be so qualified could reasonably be expected
to result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.
(b)    Set forth on Schedule 4.1(b) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement) is a complete and accurate description of the
authorized Equity Interests of each Loan Party, by class, and, as of the Closing
Date, a description of the number of shares of each such class that are issued
and outstanding.
(c)    Set forth on Schedule 4.1(c) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement), is a complete and accurate list of the Loan
Parties’ direct and indirect Subsidiaries, showing: (i) the number of shares of
each class of common and preferred Equity Interests authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by Parent and each Loan Party.
All of the outstanding Equity Interests of each such Subsidiary has been validly
issued and is fully paid and non-assessable.


83



--------------------------------------------------------------------------------





(d)    Except as set forth on Schedule 4.1(d) to this Agreement, there are no
subscriptions, options, warrants, or calls relating to any shares of any Loan
Party’s or any of its Subsidiaries’ Equity Interests, including any right of
conversion or exchange under any outstanding security or other instrument. No
Loan Party is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of its Equity Interests or any
security convertible into or exchangeable for any of its Equity Interests.
4.2    Due Authorization; No Conflict.
(a)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
(b)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not (i)
violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.
4.3    Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.
4.4    Binding Obligations; Perfected Liens.
(a)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.
(b)    Agent’s Liens are validly created, perfected (other than (i) in respect
of motor vehicles that are subject to a certificate of title, (ii) money, (iii)
letter-of-credit rights (other than supporting obligations), (iv) commercial
tort claims (other than those that, by the terms of the Guaranty and Security
Agreement, are required to be perfected), and (v) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by clauses
(i) and (ii) of Section 7(c) of the Guaranty and Security Agreement, and subject
only to the filing of financing statements, the recordation of the Patent
Security Agreement and the Trademark Security Agreement and the entry into the
Control Agreements in accordance with the Guaranty and Security Agreement, in
each case, in the appropriate filing offices), and first priority Liens, subject
only to Permitted Liens which are non-consensual Permitted Liens, permitted
purchase money Liens, or the interests of lessors under Capital Leases.
4.5    Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and marketable title to (in the case of
fee interests in Real Property), (b) valid leasehold interests in or valid
rights to use (in the case of leasehold interests in real or personal property),
and (c) good and marketable title to (in the case of all Accounts, Inventory and
other material personal property, other than assets subject to Capital


84



--------------------------------------------------------------------------------





Lease Obligations), all of their respective assets reflected in their most
recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements to the
extent permitted hereby, other than minor defects in title (but excluding any
Accounts or Inventory included in the Borrowing Base) that do not materially
interfere with its ability to conduct its business as currently conducted and to
utilize such property and assets for their intended purposes. All of such assets
are free and clear of Liens except for Permitted Liens.
4.6    Litigation.
(a)    There are no actions, suits, or proceedings pending or, to the knowledge
of any Borrower threatened in writing against a Loan Party or any of its
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect.
(b)    Schedule 4.6(b) to this Agreement sets forth a complete and accurate
description of each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $5,000,000 that, as of the Closing Date, is pending
or, to the knowledge of any Borrower, after due inquiry, threatened against a
Loan Party or any of its Subsidiaries.
4.7    Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
4.8    No Material Adverse Effect. All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by Borrowers
to Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since July 1,
2017, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Effect.
4.9    Solvency.
(a)    The Loan Parties, on a consolidated basis, are Solvent.
(b)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
4.10    Employee Benefits.
(a)    Except as set forth on Schedule 4.10, no Loan Party, none of their
Subsidiaries, nor any of their ERISA Affiliates maintains or contributes to any
Pension Plan or Multiemployer Plan; provided, that if a Loan Party or any of its
ERISA Affiliates maintains or contributes to a new Pension Plan or Multiemployer
Plan after the Closing Date, Administrative Borrower shall amend such Schedule
4.10 on or prior to the date of becoming a party to or under such Pension Plan
or Multiemployer Plan.
(b)    Except with a Permitted Multiemployer Withdrawal or as a result of the
PBGC Funding Waiver Obligations, each Loan Party and each of the ERISA
Affiliates has complied in all respects with ERISA, the IRC and all applicable
laws regarding each Benefit Plan, except where such noncompliance could not
reasonably be expected to result in a Material Adverse Effect.


85



--------------------------------------------------------------------------------





(c)    Each Pension Plan is, and has been, maintained in compliance with ERISA,
the IRC, all applicable laws and the terms of each such Pension Plan, except
where such noncompliance could not reasonably be expected to result in a
Material Adverse Effect.
(d)    Except as set forth on Schedule 4.10, each Pension Plan that is intended
to qualify under Section 401(a) of the IRC has received a favorable
determination letter from the Internal Revenue Service or is entitled to rely on
an opinion letter provided under a volume submitted program, except with respect
to a Permitted Multiemployer Withdrawal or as a result of the PBGC Funding
Waiver Obligations,. To the knowledge of each Loan Party and the ERISA
Affiliates, nothing has occurred which would prevent, or cause the loss of, such
qualification.
(e)    No liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Loan Party or ERISA Affiliate has been incurred
or is reasonably expected by any Loan Party or ERISA Affiliate to be incurred
with respect to any Pension Plan, except in connection with the PBGC Funding
Waiver Obligations and other funding obligations that require a Loan Party to
increase the annual cash contribution by an amount greater than $3,000,000 in
the aggregate after the Closing Date.
(f)    Except in connection with a Permitted Multiemployer Withdrawal, no ERISA
Event exists that could reasonably be expected to result in a Material Adverse
Effect or result in an increase in any funding obligations that require a Loan
Party to increase the annual cash contribution by an amount greater than
$5,000,000 in the aggregate after the Closing Date (when combined with any
increases in connection with a Permitted Multiemployer Withdrawal).
(g)    No Loan Party or ERISA Affiliate has provided any security under Section
436 of the IRC or otherwise under the IRC or ERISA, except to secure the PBGC
Funding Waiver Obligations or has been consented to by Agent in its Permitted
Discretion so long as such Lien is junior and subordinate to the Lien in favor
of Agent on terms acceptable to Agent.Environmental Condition
4.11    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about the industry of Parent and its
Subsidiaries) furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement or the other Loan Documents, and all other such
factual information taken as a whole (other than forward-looking information and
projections and information of a general economic nature and general information
about the industry of Parent and its Subsidiaries) hereafter furnished by or on
behalf of Parent or its Subsidiaries in writing to Agent or any Lender will be,
true and accurate, in all material respects, on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided. The Projections delivered to Agent on August 22, 2017
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent, Parent’s and each Loan Party’s
good faith estimate, on the date such Projections are delivered, of Parent’s its
Subsidiaries’ future performance for the periods covered thereby based upon
assumptions believed by Parent to be reasonable at the time of the delivery
thereof to Agent (it being understood that such Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Parent and its Subsidiaries, and no assurances can be given that
such Projections will be realized, and although reflecting Parent’s and each
Loan Party’s good faith estimate, projections or forecasts based on methods and
assumptions which Parent and Loan Parties believed to be reasonable at the time
such Projections were prepared, are not to be viewed as facts, and that actual
results during the period or periods covered by the Projections may differ
materially from projected or estimated results).
4.12    Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation


86



--------------------------------------------------------------------------------





or executive order relating thereto, and (b) Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001, as amended) (the “Patriot Act”).
4.13    Integrated Economic Enterprise. Borrowers and Guarantors make up a
related organization of various entities constituting a single economic and
business enterprise so that Borrowers and Guarantors share an identity of
interests such that any benefit received by any one of them benefits the others.
Certain Borrowers and Guarantors render services to or for the benefit of the
other Borrowers and/or Guarantors, as the case may be, purchase or sell and
supply goods to or from or for the benefit of the others, make loans, advances
and provide other financial accommodations to or for the benefit of the other
Borrowers and Guarantors (including among other things, the payment by Borrowers
and Guarantors of creditors of the other Borrowers or Guarantors and guarantees
by Borrowers and Guarantors of indebtedness of the other Borrowers and
Guarantors and provide administrative, marketing, payroll and management
services to or for the benefit of the other Borrowers and Guarantors). Borrowers
and Guarantors have the same chief executive office, centralized accounting and
legal services, certain common officers and directors and generally do not
provide consolidating financial statements to creditors.
4.14    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
material Tax returns of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed (taking into account any permitted
extensions thereof), and all Taxes shown on such Tax returns to be due and
payable and all other material Taxes upon a Loan Party and its Subsidiaries and
upon their respective assets, income, businesses and franchises that are due and
payable have been paid, other than any Tax being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
reserves or other appropriate provisions, as shall be required in conformity
with GAAP shall have been made therefor. Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all Taxes
not yet due and payable. No Borrower knows of any proposed material Tax
assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided, that such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.
4.15    Margin Stock. Neither any Loan Party nor any of its Subsidiaries owns
any Margin Stock or is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No part of the proceeds of the loans made to
Borrowers will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors. Neither any Loan Party nor any of its Subsidiaries expects to acquire
any Margin Stock.
4.16    Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
4.17    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
Parent and none of its Subsidiaries is in violation of any Sanctions. Parent and
none of its Subsidiaries nor, to the knowledge of Parent and each Loan Party,
any director, officer, employee, agent or Affiliate of Parent or such Subsidiary
(a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of Parent and
its Subsidiaries has implemented and maintains in effect policies and procedures
designed to ensure compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. Each of Parent and its Subsidiaries, and to the
knowledge of Parent and each Loan Party, each director, officer, employee, agent
and Affiliate of Parent and each such Subsidiary, is in compliance with all
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. No proceeds of
any Loan made or Letter of Credit issued hereunder will be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in any manner
that would result in a violation of any Sanction, Anti-Corruption Law or
Anti-Money


87



--------------------------------------------------------------------------------





Laundering Law by any Person (including any Lender, Bank Product Provider, or
other individual or entity participating in any transaction).
4.18    Employee and Labor Matters. Except as could not reasonably be expected
to result in a Material Adverse Effect, there is (i) no unfair labor practice
complaint pending or, to the knowledge of any Loan Party , threatened against
any Loan Party or its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against any Loan Party
or its Subsidiaries which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a material
liability, (ii) no strike, labor dispute, slowdown, stoppage or similar action
or grievance pending or, to the knowledge of any Loan Party threatened in
writing against any Loan Party or its Subsidiaries that could reasonably be
expected to result in a material liability, or (iii) to the knowledge of any
Loan Party no union representation question existing with respect to the
employees of any Loan Party or its Subsidiaries and no union organizing activity
taking place with respect to any of the employees of any Loan Party or its
Subsidiaries. None of any Loan Party or its Subsidiaries has incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act or similar state law, which remains unpaid or unsatisfied, except to the
extent such liability could not individually or in the aggregate reasonably be
expected to result in a Material Adverse Effect. The hours worked and payments
made to employees of each Loan Party and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
All material payments due from any Loan Party or its Subsidiaries on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Loan Parties, except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
4.19    Parent . Parent is a holding company and does not have any material
liabilities, own any material assets or engage in any operations or business
other than (a) the maintenance of its legal existence in compliance with
applicable law, (b) the issuance of its Equity Interests to its shareholders,
(c) the making of dividends or distributions on its Equity Interests, (d) the
ownership of the Equity Interests of its Subsidiaries, including the Loan
Parties, (e) the filing of registration statements, and compliance with
applicable reporting and other obligations, under federal, state or other
securities laws, (f) the performance of obligations under and compliance with
its Organization Documents, or any applicable law, ordinance, regulation, rule,
order, judgment, decree or permit, including as a result of or in connection
with the activities of its Subsidiaries, (g) the incurrence and payment of its
operating and business expenses and any Taxes for which it may be liable
(including reimbursement to Affiliates for such expenses paid on its behalf),
(h) the execution and delivery of any Loan Documents to which it is a party and
the performance of its obligations thereunder (and the acknowledgment of any
related intercreditor agreement), (i) and intercompany Indebtedness with its
Subsidiaries that is subject to the Intercompany Subordination Agreement and (j)
legal, Tax and accounting matters in connection with any of the foregoing.
4.20    Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.
4.21    Eligible Accounts. As to each Account that is identified by Borrowers as
an Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is not excluded as ineligible by virtue of one or more of the excluding
criteria (other than any Agent-discretionary criteria) set forth in the
definition of Eligible Accounts.
4.22    Eligible Inventory. As to each item of Inventory that is identified by
Borrowers as Eligible Inventory, Eligible Domestic In-Transit Inventory,
Eligible International In-Transit Inventory or Eligible Re-Loan Inventory in a
Borrowing Base Certificate submitted to Agent, such Inventory is not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Agent-discretionary criteria) set forth in the definition of Eligible Inventory
(in the case of Eligible In-Transit Inventory, after giving effect to any
exclusions therefrom specified in the definition of Eligible In-Transit
Inventory).
4.23    [Reserved].


88



--------------------------------------------------------------------------------





4.24    Location of Inventory. The Inventory of Borrowers and the other Loan
Parties and their Subsidiaries is located only at, or in-transit to or between,
the locations identified on Schedule 4.25 to this Agreement (as such Schedule
may be updated pursuant to Section 5.14).
4.25    Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.
4.26    [Reserved].
4.27    Material Contracts. Set forth on Schedule 4.28 (as such Schedule may be
updated from time to time in accordance herewith) is a reasonably detailed
description of the Material Contracts of each Loan Party and its Subsidiaries as
of the most recent date on which Borrowers provided the Compliance Certificate
pursuant to Section 5.1; provided, that Borrowers may amend Schedule 4.28 to add
additional Material Contracts so long as such amendment occurs by written notice
to Agent on the date that Borrowers provide the Compliance Certificate. Except
for matters which, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, each Material Contract
(other than those that have expired at the end of their normal terms) (a) is in
full force and effect and is binding upon and enforceable against the applicable
Loan Party or its Subsidiary and, to each Loan Party’s knowledge, each other
Person that is a party thereto in accordance with its terms, (b) has not been
otherwise amended or modified (other than amendments or modifications permitted
by Section 6.6(b)), and (c) is not in default due to the action or inaction of
the applicable Loan Party or its Subsidiary.
4.28    Hedge Agreements. On each date that any Hedge Agreement is executed by
any Hedge Provider, Borrower and each other Loan Party satisfy all eligibility,
suitability and other requirements under the Commodity Exchange Act (7 U.S.C. §
1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.
5.    AFFIRMATIVE COVENANTS.
Each Loan Party covenants and agrees that, until the termination of all of the
Commitments and payment in full of the Obligations:
5.1    Financial Statements, Reports, Certificates. Borrowers (a) will deliver
to Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 to this Agreement no later than the
times specified therein, (b) agree that no Subsidiary of Parent or a Loan Party
will have a fiscal year different from that of Parent and the Loan Parties, (c)
agree to maintain a system of accounting that enables Borrowers to produce
financial statements in accordance with GAAP, and (d) agree that they will, and
will cause each other Loan Party to, keep a reporting system that shows all
material additions, sales, claims, returns, and allowances with respect to their
and their Subsidiaries’ sales.
5.2    Reporting. Borrowers (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 to this Agreement at the times specified therein, and (b) agree to use
commercially reasonable efforts in cooperation with Agent to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule.
5.3    Existence. Except as otherwise permitted under Section 6.3 or Section
6.4, each Loan Party will, and will cause each of its Subsidiaries to, at all
times preserve and keep in full force and effect such Person’s valid existence
and good standing in its jurisdiction of organization and, except as could not
reasonably be expected to result in a Material Adverse Effect, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses.
5.4    Maintenance of Properties. Each Loan Party will, and will cause each of
its Subsidiaries to, maintain and preserve all of its assets that are necessary
or used in the proper conduct of its business in good


89



--------------------------------------------------------------------------------





working order and condition, ordinary wear, tear, casualty, and condemnation and
Permitted Dispositions excepted (and except where the failure to so maintain and
preserve such assets could not reasonably be expected to result in a Material
Adverse Effect).
5.5    Taxes. Each Borrower and each Guarantor shall, and shall cause each of
its Subsidiaries to, duly pay and discharge all taxes, assessments,
contributions and governmental charges upon or against it or its properties or
assets, except (i) for taxes the validity of which are being contested in good
faith by appropriate proceedings diligently pursued and available to such
Borrower, such Guarantor or such Subsidiary, as the case may be and with respect
to which adequate reserves have been set aside on its books in accordance with
GAAP and (ii) as could not reasonably be expected to cause a Material Adverse
Change.
5.6    Insurance. Each Loan Party will, and will cause each of its Subsidiaries
to, at Borrowers’ expense, maintain insurance respecting each of each Loan
Party’s and its Subsidiaries’ assets wherever located, covering liabilities,
losses or damages as are customarily are insured against by other Persons
engaged in same or similar businesses and similarly situated and located. All
such policies of insurance shall be with financially sound and reputable
insurance companies reasonably acceptable to Agent and in such amounts as is
carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and located and, in any event, in amount,
adequacy, and scope reasonably satisfactory to Agent (it being agreed that the
identity of the insurer, amount, adequacy, and scope of the policies of
insurance of Borrowers in effect as of the Closing Date are acceptable to
Agent). All property insurance policies covering the Collateral are to be made
payable to Agent for the benefit of Agent and the Lenders, as their interests
may appear, in case of loss, pursuant to a standard lender’s loss payable
endorsement with a standard non-contributory “lender” or “secured party” clause
and are to contain such other provisions as Agent may reasonably require to
fully protect the Lenders’ interest in the Collateral and to any payments to be
made under such policies. All certificates of property and general liability
insurance are to be delivered to Agent, with the lender’s loss payable and
additional insured endorsements in favor of Agent and shall provide for not less
than thirty days (ten days in the case of non-payment) prior written notice to
Agent of the exercise of any right of cancellation. Borrowers shall maintain
flood insurance on all fee owned Real Property constituting Collateral, from
such providers, in amounts and on terms in accordance with the Flood Laws or as
otherwise satisfactory to all Lenders. If any Loan Party or its Subsidiaries
fails to maintain such insurance, Agent may arrange for such insurance, but at
Borrowers’ expense and without any responsibility on Agent’s part for obtaining
the insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims. Borrowers shall give Agent prompt notice
of any loss exceeding $5,000,000 covered by the casualty or business
interruption insurance of any Loan Party or its Subsidiaries. Upon the
occurrence and during the continuance of an Event of Default, Agent shall have
the sole right to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies. If an Event of Default then exists,
Agent may apply any insurance proceeds received by Agent to the cost of repairs
or replacement of Collateral and/or to payment of the Obligations (including
business interruption insurance) then due in the order and manner required under
Section 2.4(b)(iii). Upon application of such proceeds to the Obligations, Loans
may be available subject and pursuant to the terms hereof to be used for the
costs of repair or replacement of the Collateral lost or damages resulting in
the payment of such insurance proceeds. So long as no Event of Default exists,
all other insurance proceeds may be collected by Borrowers and Guarantors.
5.7    Inspection.
(a)    Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent, any Lender, and each of their respective duly authorized representatives
or agents to visit any of its properties and inspect any of its assets or books
and records, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees (provided, that an authorized representative of a
Borrower shall be allowed to be present) at such reasonable times and intervals
as Agent or any Lender, as applicable, may designate and, so long as no Event of
Default has occurred and is continuing, with reasonable prior notice to
Borrowers and during regular business hours, at Borrowers’ expense, subject to
the limitations set forth below in Section 5.7(c). Notwithstanding anything to
the contrary in this Section


90



--------------------------------------------------------------------------------





5.7, no Loan Party or any Subsidiary of any Loan Party shall be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discuss, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or fiduciary duty or (iii)
is subject to attorney client or similar privilege or constitutes attorney
work-product; provided, that, in the event that any such Loan Party or
Subsidiary does not provide any information requested in connection with an
examination or a discussion permitted under this Section 5.7 in reliance on the
preceding clause (i), (ii) or (iii) due to any law or fiduciary duty or
privilege concerns, such Loan Party or Subsidiary shall provide notice to Agent
that such information is being withheld and, in the case of clause (i) upon the
request of Agent, such Loan Party or Subsidiary shall communicate the applicable
information to Agent subject to a confidentiality agreement reasonable
acceptable to Agent and such Loan Party or Subsidiary.
(b)    Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent and each of its duly authorized representatives or agents to conduct field
examinations, appraisals or valuations at such reasonable times and intervals as
Agent may designate, at Borrowers’ expense in accordance with the provisions of
the Fee Letter, subject to the limitations set forth below in Section 5.7(c).
(c)    So long as no Event of Default exists or has occurred and is continuing
and Excess Availability is not greater than $100,000,000 or less than
$45,000,000, Borrowers shall be obligated to pay for only 2 field examinations
in any 12 month period; provided, that, (i) if Excess Availability is greater
than $100,000,000, then Borrowers shall be obligated to pay for only 1 field
examinations in any 12 month period, and (ii) if Excess Availability is less
than $45,000,000 at any time, then Borrowers shall be obligated to pay for 3
field examinations in any 12 month period at the Permitted Discretion of Agent.
(d)    So long as no Event of Default exists or has occurred and is continuing,
Borrowers shall be obligated to pay for only 2 inventory appraisals in any 12
month period; provided, that, if Excess Availability is greater than
$100,000,000, then Borrowers shall be obligated to pay for only 1 inventory
appraisal in any 12 month period.
(e)    Borrowers shall be required to pay for field examinations and appraisals
conducted in connection with a proposed Permitted Acquisition (whether or not
consummated) and if an Event of Default exists or has occurred and is
continuing.
5.8    Compliance with Laws. Each Loan Party will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
5.9    Environmental. Each Loan Party will, and will cause each of its
Subsidiaries to,
(a)    Keep any property either owned or operated by any Loan Party or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
(b)    Comply with Environmental Laws and provide to Agent documentation of any
non-compliance that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect,
(c)    Promptly notify Agent of any release of which any Loan Party has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by any Loan Party or its Subsidiaries that
individually or in the aggregate, could reasonably be expected to result in
liability to the Parent and/or any of its Subsidiaries of $5,000,000 or more,
and take any Remedial Actions required to abate said release or otherwise to
come into compliance, in all material respects, with applicable Environmental
Law, and


91



--------------------------------------------------------------------------------





(d)    Promptly, but in any event within ten Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of a Loan Party or its Subsidiaries, (ii) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against a Loan Party or its Subsidiaries that could reasonably be expected
to result in the imposition of Environmental Liabilities with respect to such
Environmental Action in excess of $100,000, and (iii) written notice of a
violation, citation, or other administrative order from a Governmental Authority
regarding any liability of the Parent and/or its Subsidiaries of $5,000,000 or
more.
5.10    Disclosure Updates. Each Loan Party will, promptly and in no event later
than five Business Days after obtaining knowledge thereof, notify Agent if any
written information, exhibit, or report furnished to Agent or the Lenders
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein (taken as a whole) not materially misleading in light of the
circumstances in which made. The foregoing to the contrary notwithstanding, any
notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto.
5.11    Formation of Subsidiaries. Each Loan Party will, at the time that any
Loan Party forms any direct or indirect Subsidiary, acquires any direct or
indirect Subsidiary after the Closing Date, within 15 Business Days of such
event (or such later date as permitted by Agent in its sole discretion) (a)
cause such new Subsidiary (i) if such Subsidiary is a Domestic Subsidiary and
Administrative Borrower requests, subject to the consent of Agent, that such
Domestic Subsidiary be joined as a Borrower hereunder, to provide to Agent a
Joinder to this Agreement, and (ii) to provide to Agent a joinder to the
Guaranty and Security Agreement, in each case, together with such other security
agreements (including Mortgages with respect to any Real Property owned in fee
by such new Subsidiary with a fair market value of greater than $10,000,000,
provided that the applicable Subsidiary shall have 90 days to deliver such
mortgage, as well as appropriate financing statements (and with respect to all
property subject to a Mortgage, fixture filings), all in form and substance
reasonably satisfactory to Agent (including being sufficient to grant Agent a
first priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired Subsidiary); provided, that the Joinder, the joinder to
the Guaranty and Security Agreement, and such other security agreements shall
not be required to be provided to Agent with respect to any Subsidiary of any
Loan Party that is a CFC, (b) provide, or cause the applicable Loan Party to
provide, to Agent a pledge agreement (or an addendum to the Guaranty and
Security Agreement) and appropriate certificates and powers or financing
statements, pledging all of the direct or beneficial ownership interest in such
new Subsidiary in form and substance reasonably satisfactory to Agent; provided,
that only 65% of the total outstanding voting Equity Interests of any first tier
Subsidiary of a Loan Party that is a CFC or a CFC Holdco (and none of the Equity
Interests of any Subsidiary of such CFC or CFC Holdco) shall be required to be
pledged, and (c) provide to Agent all other documentation, including the
Governing Documents of such Subsidiary and one or more opinions of counsel
reasonably satisfactory to Agent, which, in its opinion, is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above (including policies of title insurance, flood certification
documentation or other documentation with respect to all Real Property owned in
fee and subject to a mortgage). Any document, agreement, or instrument executed
or issued pursuant to this Section 5.11 shall constitute a Loan Document. No
Real Property shall be taken as Collateral unless Agent receive not less than 45
days’ prior written notice and each Lender confirms to Agent that it has
completed all flood due diligence, received copies of all flood insurance
documentation and confirmed flood insurance compliance as required by the Flood
Laws or as otherwise satisfactory to such Lender. At any time that any Real
Property constitutes Collateral, no modification of a Loan Document shall add,
increase, renew or extend any loan, commitment or credit line hereunder until
the completion of flood due diligence, documentation and coverage as required by
the Flood Laws or as otherwise satisfactory to all Lenders; provided, that any
such Lender that does not complete such flood due diligence, documentation and
coverage in a timely manner and consent to such modification shall be deemed a
Non-Consenting Lender.
5.12    Further Assurances. Each Loan Party will, and will cause each of the
other Loan Parties to, at any time upon the reasonable request of Agent, execute
or deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, mortgages, deeds of trust, opinions of
counsel, and all other documents (the “Additional Documents”) that Agent may
reasonably request in form and substance reasonably


92



--------------------------------------------------------------------------------





satisfactory to Agent, to create, perfect, and continue perfected or to better
perfect Agent’s Liens in all of the assets of each of the Loan Parties (whether
now owned or hereafter arising or acquired, tangible or intangible, real or
personal) (other than any assets expressly excluded from the Collateral (as
defined in the Guaranty and Security Agreement) pursuant to Section 3 of the
Guaranty and Security Agreement), to create and perfect Liens in favor of Agent
in any Real Property acquired by any other Loan Party with a fair market value
in excess of $10,000,000, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents; provided,
that the foregoing shall not apply to any Subsidiary of a Loan Party that is a
CFC or CFC Holdco. To the maximum extent permitted by applicable law, if any
Borrower or any other Loan Party refuses or fails to execute or deliver any
reasonably requested Additional Documents within a reasonable period of time not
to exceed 5 Business Days following the request to do so, each Borrower and each
other Loan Party hereby authorizes Agent to execute any such Additional
Documents in the applicable Loan Party’s name and authorizes Agent to file such
executed Additional Documents in any appropriate filing office. In furtherance
of, and not in limitation of, the foregoing, each Loan Party shall take such
actions as Agent may reasonably request from time to time to ensure that the
Obligations are guaranteed by the Guarantors and are secured by substantially
all of the assets of the Loan Parties, including all of the outstanding capital
Equity Interests its Subsidiaries (in each case, other than with respect to any
assets expressly excluded from the Collateral (as defined in the Guaranty and
Security Agreement) pursuant to Section 3 of the Guaranty and Security
Agreement).
5.13     [Reserved].
5.14    Location of Inventory; Chief Executive Office. Each Loan Party will, and
will cause each of its Subsidiaries to, keep (a) their Inventory and Equipment
only at the locations identified on Schedule 4.25 to this Agreement (provided
that Borrowers may amend Schedule 4.25 to this Agreement so long as such
amendment occurs by written notice to Agent not less than ten days prior to the
date on which such Inventory or Equipment is moved to such new location and such
new location is within the continental United States), and (b) their respective
chief executive offices only at the locations identified on Schedule 7 to the
Guaranty and Security Agreement as may be amended with 10 Business Days’ prior
notice to the Agent so long as such new location is within the continental
United States. Each Loan Party will, and will cause each of its Subsidiaries to,
use their commercially reasonable efforts to obtain Collateral Access Agreements
for each of the locations identified on Schedule 7 to the Guaranty and Security
Agreement and Schedule 4.25 to this Agreement.
5.15    Compliance with ERISA and the IRC. Other than in connection with a
Permitted Multiemployer Withdrawal, as a result of the PBGC Funding Waiver
Obligations or which could not reasonably be expected to result in an increase
in the annual cash funding obligations by the Loan Parties by an amount greater
than $3,000,000 (when combined with any increases in connection with a Permitted
Multiemployer Withdrawal) in the aggregate after the Closing Date, each Loan
Party shall, and shall cause each of its ERISA Affiliates to: (a) maintain each
Benefit Plan and Pension Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal and State law; (b)
cause each Pension Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (c) not terminate any Pension Plan so as to incur
any material liability to the PBGC; (d) not allow or suffer to exist any
prohibited transaction involving any Pension Plan or any trust created
thereunder which would subject such Loan Party or such ERISA Affiliate to a
material tax or other material liability on prohibited transactions imposed
under Section 4975 of the Code or ERISA; (e) make all required contributions to
any Pension Plan or Multiemployer Plan which it is obligated to pay under
Sections 302 or 303 of ERISA, Sections 412 or 430 of the Code or the terms of
such plan; (f) not allow or suffer to exist any violation of the “minimum
funding standards” (within the meaning of Section 302 of ERISA and Section 412
of the Code), whether or not waived, with respect to any such Pension Plan; (g)
not engage in a transaction that could be subject to Section 4069 of ERISA; or
(h) not allow or suffer to exist any “reportable event” under ERISA or the
occurrence of any event or condition which presents a material risk of
termination by the PBGC of any Pension Plan that is a single employer plan,
which termination could result in any material liability to the PBGC.
5.16    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
Parent and each Loan Party will, and will cause each of its Subsidiaries to
comply with all applicable Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Parent and each of the Loan Parties and their Subsidiaries
shall implement and maintain in effect policies and procedures designed to
ensure compliance by Parent, the Loan Parties and their


93



--------------------------------------------------------------------------------





Subsidiaries and their respective directors, officers, employees and agents with
all applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.
Parent and each of the Loan Parties shall and shall cause their respective
Subsidiaries to comply with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.
5.17    End of Fiscal Years and Fiscal Quarters; Changes in Accounting
Practices.
(a)    Each Borrower and each Guarantor shall, for financial reporting purposes,
cause its, and each of its Subsidiaries’ (i) fiscal years to end on the dates
set forth on Schedule 5.17 hereto as fiscal year ends, (ii) fiscal quarters to
end on the dates set forth on Schedule 5.17 hereto as fiscal quarter ends and
(iii) fiscal months to end on the dates set forth on Schedule 5.17 hereto as
fiscal month ends.
(b)    Each Borrower and each Guarantor shall not materially change any of its
accounting policies except as may be required or permitted in accordance with
GAAP.
6.    NEGATIVE COVENANTS.
Each Borrower covenants and agrees that, until the termination of all of the
Commitments and the payment in full of the Obligations:
6.1    Indebtedness. Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
6.2    Liens. Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
6.3    Restrictions on Fundamental Changes. Each Loan Party will not, and will
not permit any of its Subsidiaries to,
(a)    Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Equity Interests; provided, that any Subsidiary of any Borrower or any Guarantor
that is not another Guarantor or another Borrower may merge with or into or
consolidate with any other Subsidiary of any Borrower or any Guarantor that is
not another Guarantor or another Borrower,
(i)    a domestic Subsidiary of any Borrower (other than another Borrower or a
Guarantor) may merge with and into such Borrower so long as (A) such Borrower is
the surviving entity of such merger, (B) as of the effective date of the merger
and after giving effect thereto, no Default or Event of Default shall exist or
have occurred, (C) Administrative Borrower provides Agent not less than 10
Business Days’ prior written notice thereof, (D) Borrowers and Guarantors
execute and deliver, prior to or simultaneously with any such action, any and
all documents and agreements requested by Agent to perfect the security
interests and liens granted to Agent hereunder in the assets of such Subsidiary
which are being transferred to such Borrower pursuant to such merger, (E) such
Borrower shall not assume any liabilities of such subsidiary in excess of
$100,000 (unless otherwise agreed to by Agent in its Permitted Discretion), and
(F) Agent shall have received, true, correct and complete copies of all
agreements, documents and instruments relating to such merger, including, but
not limited to, the certificate or certificates of merger to be filed with each
appropriate Secretary of State (with a copy as filed promptly after such
filing),
(ii)    any Borrower may merge with and into another Borrower so long as (A) as
of the effective date of the merger and after giving effect thereto, no Default
or Event of Default shall exist or have occurred, (B) Administrative Borrower
provides Agent not less than 10 Business Days’ prior written notice thereof, (C)
Borrowers and Guarantors execute and deliver, prior to or simultaneously with
any such action, any and all documents and agreements requested by Agent to
confirm the continuation and preservation of all security interests


94



--------------------------------------------------------------------------------





and liens granted to Agent hereunder, and (D) Agent shall have received, true,
correct and complete copies of all agreements, documents and instruments
relating to such merger, including, but not limited to, the certificate or
certificates of merger to be filed with each appropriate Secretary of State
(with a copy as filed promptly after such filing), and
(iii)    any Guarantor may merge with and into another Guarantor so long as (A)
as of the effective date of the merger and after giving effect thereto, no
Default or Event of Default shall exist or have occurred, (B) Administrative
Borrower provides Agent not less than 10 Business Days’ prior written notice
thereof, (C) Borrowers and Guarantors execute and deliver, prior to or
simultaneously with any such action, any and all documents and agreements
reasonably requested by Agent to confirm the continuation and preservation of
all security interests and liens granted to Agent hereunder, and (D) Agent shall
have received, true, correct and complete copies of all material agreements,
documents and instruments relating to such merger, including, but not limited
to, the certificate or certificates of merger to be filed with each appropriate
Secretary of State (with a copy as filed promptly after such filing),
(b)    wind up, liquidate or dissolve except in the case of Subsidiaries of any
Borrower or any Guarantor that are not a Borrower or a Guarantor, so long as
promptly (but in any event within not less than 10 Business Days) after the
commencement of such winding up, liquidation or dissolution, any assets of such
Subsidiary (i) that would constitute Collateral are transferred to a Loan Party
so that such assets are subject to Agent’s first priority perfected security
interest or (ii) are subject to a Permitted Disposition,
(c)    suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4, or
(d)    change its classification/status for U.S. federal income tax purposes.
6.4    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, each Loan Party will not, and will
not permit any of its Subsidiaries to, convey, sell, lease, license, assign,
transfer, or otherwise dispose of any of its or their assets.
6.5    Nature of Business. Each Loan Party will not, and will not permit any of
its Subsidiaries to, make any change in the nature of its or their business as
described in Schedule 6.5 to this Agreement or acquire any properties or assets
that are not reasonably related to the conduct of such business activities;
provided, that the foregoing shall not prevent any Loan Party and Subsidiaries
from engaging in any business that is reasonably related or ancillary to its or
their business.
6.6    Prepayments and Amendments. Each Loan Party will not, and will not permit
any of its Subsidiaries to,
(a)    Except in connection with Refinancing Indebtedness permitted by Section
6.1,
(i)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Hedge Obligations, (C)
Permitted Intercompany Advances, or (D) other Indebtedness so long as (1) such
prepayments or redemptions do not exceed up to $5,000,000 in the aggregate in
any fiscal year of Loan Parties and on and after giving effect to any such
prepayment or redemption, no Default or Event of Default exists or has occurred
and is continuing and (2) for such prepayments or redemption in excess of
$5,000,000 in any fiscal year so long as on and after giving effect to any such
prepayment or redemption, the Payment Conditions are satisfied, or
(ii)    make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, unless
before and after giving effect to such payment, the Payment Conditions have been
satisfied or


95



--------------------------------------------------------------------------------





(b)    Directly or indirectly, amend, modify, or change any of the terms or
provisions of:
(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness that has been contractually
subordinated in right of payment to the Obligations other than as permitted
under the subordination terms and conditions, or
(ii)    the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.
6.7    Restricted Payments. Each Loan Party will not, and will not permit any of
its Subsidiaries to, make any Restricted Payment; provided, that so long as it
is permitted by law,
(a)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Loan Parties may make distributions to
former employees, officers, or directors of Parent and its Subsidiaries (or any
spouses, ex-spouses, or estates of any of the foregoing) on account of
redemptions of Equity Interests of Parent held by such Persons; provided, that
the aggregate amount of such redemptions made by Loan Parties during the term of
this Agreement plus the amount of Indebtedness outstanding under clause (l) of
the definition of Permitted Indebtedness, does not exceed $5,000,000 in any
fiscal year,
(b)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Loan Parties may make distributions to
former employees, officers, or directors of Parent and its Subsidiaries (or any
spouses, ex-spouses, or estates of any of the foregoing), solely in the form of
forgiveness of Indebtedness of such Persons owing to Loan Parties on account of
repurchases of the Equity Interests of Parent held by such Persons; provided,
that such Indebtedness was incurred by such Persons solely to acquire Equity
Interests of Parent.
(c)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Loan Parties may make distributions to
Parent (i) in an amount sufficient to pay franchise taxes and other fees
required to maintain the legal existence of the Loan Parties and their
Subsidiaries to the extent actually used by Parent to pay such taxes, costs and
expenses, and (ii) in an amount sufficient to pay out-of-pocket legal,
accounting and filing costs and other expenses in the nature of overhead in the
ordinary course of business of Parent and its Subsidiaries in an aggregate
amount not to exceed $8,500,000 in any fiscal year,
(d)    in the event Loan Parties file a consolidated, combined, unitary or
similar type income tax return with Parent, Loan Parties shall be permitted to
make distributions to Parent to permit Parent to pay federal and state income
taxes then due and payable, provided that the amount of such distribution shall
not be greater than the amount of such taxes that would have been due and
payable by Loan Parties and their relevant subsidiaries had Loan Parties not
filed a consolidated, combined, unitary or similar type return with Parent,
(e)    Loan Parties may make dividends and distributions to Parent to make
payments permitted to be made pursuant to Section 6.10(f), or
(f)    other Restricted Payments so long as the Payment Conditions are
satisfied.
6.8    Accounting Methods. Each Loan Party will not, and will not permit any of
its Subsidiaries to, modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).
6.9    Investments. Each Loan Party will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.


96



--------------------------------------------------------------------------------





6.10    Transactions with Affiliates. Each Loan Party will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction with any Affiliate of any Loan Party or any of its
Subsidiaries except for:
(a)    transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between such Loan Party or its Subsidiaries, on
the one hand, and any Affiliate of such Loan Party or its Subsidiaries, on the
other hand, so long as such transactions (i) are fully disclosed to Agent prior
to the consummation thereof, if they involve one or more payments by such Loan
Party or its Subsidiaries in excess of $5,000,000 for any single transaction or
series of related transactions, and (ii) are no less favorable, taken as a
whole, to such Loan Party or its Subsidiaries, as applicable, than would be
obtained in an arm’s length transaction with a non-Affiliate,
(b)    any indemnity provided for the benefit of directors (or comparable
managers) of a Loan Party or one of its Subsidiaries so long as it has been
approved by such Loan Party’s or such Subsidiary’s board of directors (or
comparable governing body) in accordance with applicable law,
(c)    the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of a Loan Party or
one of its Subsidiaries in the ordinary course of business, consistent with
industry practice and in accordance with applicable law,
(d)    (i) transactions solely among the Loan Parties, and (ii) transactions
solely among Subsidiaries of Loan Parties that are not Loan Parties,
(e)    transactions permitted by Section 6.3, Section 6.4, Section 6.7, or
Section 6.9,
(f)    the payment of costs, fees and expenses in connection with a Sponsor
Withdrawal Event not to exceed $2,000,000,
(g)    agreements for the non-exclusive licensing of intellectual property, or
distribution of products, in each case, among the Loan Parties and their
Subsidiaries for the purpose of the counterparty thereof operating its business,
and agreements for the assignment of intellectual property from any Loan Party
or any of its Subsidiaries to any Loan Party, and
(h)    payments by Loan Parties required to be made under (i) the SPE Master
Lease in accordance with the terms of the SPE Master Lease as in effect on the
date hereof or (ii) any other lease between one or more of the Loan Parties and
a SPE Propco so long as such lease is on market terms and no less favorable,
taken as a whole, to such Loan Party or its Subsidiaries, as applicable, than
would be obtained in an arm’s length transaction with a non-Affiliate.
6.11    Use of Proceeds. Each Loan Party will not, and will not permit any of
its Subsidiaries to, use the proceeds of any Loan made hereunder for any purpose
other than (a) on the Closing Date, (i) to repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses owing under or in
connection with the Existing Credit Facility and (ii) to pay the fees, costs,
and expenses incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby, and (b)
thereafter, consistent with the terms and conditions hereof, for their lawful
and permitted purposes; provided that (x) no part of the proceeds of the Loans
will be used to purchase or carry any such Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock or for
any purpose that violates the provisions of Regulation T, U or X of the Board of
Governors, (y) no part of the proceeds of any Loan or Letter of Credit will be
used, directly or indirectly, to make any payments to a Sanctioned Entity or a
Sanctioned Person, to fund any investments, loans or contributions in, or
otherwise make such proceeds available to, a Sanctioned Entity or a Sanctioned
Person, to fund any operations, activities or business of a Sanctioned Entity or
a Sanctioned Person, or in any other manner that would result in a violation of
Sanctions by any Person, and (z) that no part of the proceeds of any Loan or
Letter of Credit will be used, directly or indirectly, in furtherance of an
offer, payment, promise to pay, or authorization of the


97



--------------------------------------------------------------------------------





payment or giving of money, or anything else of value, to any Person in
violation of any Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws.
6.12    Limitation on Issuance of Equity Interests. Each Loan Party will not,
and will not permit any of its Subsidiaries to, issue or sell any of its Equity
Interests, except for the issuance or sale of Qualified Equity Interests.
6.13    Inventory or Equipment with Bailees. Each Borrower will not, and will
not permit any of its Subsidiaries to, store its Inventory or Equipment at a
location other than a location listed on Schedule 4.25 (as such Schedule may be
amended in accordance with Section 5.14).
7.    FINANCIAL COVENANTS.
7.1    Fixed Charge Coverage Ratio. During a FCCR Compliance Period, Parent and
its Subsidiaries shall, when measured as of the month most recently ended for
which Agent has received financial statements of Parent and its Subsidiaries as
provided by Schedule 5.1, maintain, for the most recently ended period of 12
consecutive fiscal months on a consolidated basis, a Fixed Charge Coverage Ratio
of not less than 1.10 to 1.0; provided, that, if Parent and its Subsidiaries
have maintained a Fixed Charge Coverage Ratio of not less than 1.10 to 1.0
through and including the first fiscal quarter of 2018, then during any FCCR
Compliance Period thereafter, Parent and its Subsidiaries shall be required to
maintain, for the most recently ended period of 12 consecutive fiscal months on
a consolidated basis, a Fixed Charge Coverage Ratio of not less than 1.0 to 1.0.
7.2    Capital Expenditures. Borrowers and their Subsidiaries shall not incur
Capital Expenditures of more than $30,000,000 in any Fiscal Year in the
aggregate for all Borrowers and Guarantors; provided, that, if Capital
Expenditures of less than $30,000,000 are incurred in any Fiscal Year (such
difference referred to herein as an “Unused CapEx Allowance”), up to $15,000,000
of the amount of such Unused CapEx Allowance may be incurred in the succeeding
fiscal year.
8.    EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
8.1    Payments. If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of three Business Days, (b)
all or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Bank in reimbursement of any drawing under a Letter of Credit;
8.2    Covenants. If any Loan Party or any of its Subsidiaries:
(a)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit any Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrowers’ affairs, finances, and accounts
with officers and employees of any Borrower), 5.10, 5.11, or 5.14 of this
Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement,
or (iv) Section 7 of the Guaranty and Security Agreement; or
(b)    fails to perform or observe any covenant or other agreement contained in
any of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of fifteen Business Days after the earlier
of (i) the date on which


98



--------------------------------------------------------------------------------





such failure shall first become known to any officer of any Borrower, or (ii)
the date on which written notice thereof is given to Borrowers by Agent; or
(c)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of thirty days after the earlier of (i)
the date on which such failure shall first become known to any officer of any
Borrower, or (ii) the date on which written notice thereof is given to Borrowers
by Agent;
8.3    Judgments. If one or more judgments, orders, or awards for the payment of
money involving individually or in the aggregate of $10,000,000 or more (except
to the extent that such amount is fully covered (other than to the extent of
customary deductibles) by insurance pursuant to which the insurer has not denied
coverage) is entered or filed against a Loan Party or any of its Subsidiaries,
or with respect to any of their respective assets, and either (a) there is a
period of sixty consecutive days at any time after the entry of any such
judgment, order, or award during which (i) the same is not discharged,
satisfied, vacated, or bonded pending appeal, or (ii) a stay of enforcement
thereof is not in effect, or (b) enforcement proceedings are commenced upon such
judgment, order, or award;
8.4    Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;
8.5    Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within sixty calendar days of the
date of the filing thereof, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Loan Party or
its Subsidiary, or (e) an order for relief shall have been issued or entered
therein;
8.6    Default Under Other Agreements. If there is a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness involving an aggregate amount of $10,000,000 or more, and such
default (a) occurs at the final maturity of the obligations thereunder, or (b)
results in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party’s or its Subsidiary’s obligations
thereunder;
8.7    Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;
8.8    Guaranties.
(a)    If the obligations of any Guarantor under the guaranty contained in the
Guaranty and Security Agreement is limited or terminated by operation of law or
by such Guarantor (other than in accordance with the terms of this Agreement) or
if any Guarantor repudiates or revokes or purports to repudiate or revoke any
such guaranty; or
(b)    If the obligations of Parent under the guaranty contained in the Parent
Guarantee is limited or terminated by operation of law or by Parent (other than
in accordance with the terms of this Agreement) or if Parent repudiates or
revokes or purports to repudiate or revoke such Parent Guarantee;


99



--------------------------------------------------------------------------------





8.9    Security Documents. If the Guaranty and Security Agreement or any other
Loan Document that purports to create a Lien, shall, for any reason, fail or
cease to create a valid and perfected and, (except to the extent of Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens
or the interests of lessors under Capital Leases) first priority Lien on the
Collateral covered thereby, except (a) as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement, or (b)
with respect to Collateral the aggregate value of which, for all such
Collateral, does not exceed at any time, $1,000,000;
8.10    Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document;
8.11    Change of Control. A Change of Control shall occur, whether directly or
indirectly;
8.12    ERISA. The occurrence of any of the following events: (a) any Loan Party
or ERISA Affiliate fails to make full payment when due of all amounts which any
Loan Party or ERISA Affiliate is required to pay as contributions, installments,
or otherwise to or with respect to a Pension Plan or Multiemployer Plan, and
such failure could reasonably be expected to result in an increase in the annual
cash funding obligations by the Loan Parties by an amount greater than
$5,000,000 in the aggregate after the Closing Date (when combined with any
increases in connection with a Permitted Multiemployer Withdrawal or as a result
of the PBGC Funding Waiver Obligations) or results in a Lien on the assets of
any Loan Party, unless such Lien is junior and subordinate to the Lien in favor
of Agent on terms acceptable to Agent, (b) an accumulated funding deficiency or
funding shortfall occurs or exists with respect to any Pension Plan, unless such
funding deficiency or funding shortfall is waived by the IRS and the PBGC in an
manner reasonably acceptable to Agent in its Permitted Discretion, (c) an ERISA
Event, which could reasonably be expected to result in an increase in the annual
cash funding obligations by the Loan Parties by an amount greater than
$5,000,000 in the aggregate after the Closing Date (when combined with any
increases in connection with a Permitted Multiemployer Withdrawal or as a result
of the PBGC Funding Waiver Obligations), either individually or in the
aggregate, or results in a Lien on the assets of any Loan Party, unless such
Lien is junior and subordinate to the Lien in favor of Agent on terms acceptable
to Agent, or (d) other than in connection with a Permitted Multiemployer
Withdrawal, any Loan Party or ERISA Affiliate completely or partially withdraws
from one or more Multiemployer Plans and incurs Withdrawal Liability, or fails
to make any Withdrawal Liability payment when due that results in an increase in
the annual cash funding obligations by the Loan Parties by an amount greater
than $5,000,000 in the aggregate after the Closing Date (when combined with any
increases in connection with a Permitted Multiemployer Withdrawal or as a result
of the PBGC Funding Waiver Obligations), or results in a Lien on the assets of
any Loan Party, unless such Lien is junior and subordinate to the Lien in favor
of Agent on terms acceptable to Agent; or
8.13    Mortgage Loan Documents. There shall be (a) a payment default after
giving effect to any applicable grace periods under the Mortgage Loan Documents
with respect to a payment in an amount greater than $250,000 and such default is
continuing for more than ten days or (b) an acceleration of the Mortgage Loan.
9.     RIGHTS AND REMEDIES.
9.1    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrowers), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:
(a)    by written notice to Borrowers, (i) declare the principal of, and any and
all accrued and unpaid interest and fees in respect of, the Loans and all other
Obligations (other than the Bank Product Obligations), whether evidenced by this
Agreement or by any of the other Loan Documents to be immediately due and
payable, whereupon the same shall become and be immediately due and payable and
Borrowers shall be obligated to repay


100



--------------------------------------------------------------------------------





all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by each Borrower, and (ii) direct Borrowers to provide (and
Borrowers agree that upon receipt of such notice Borrowers will provide) Letter
of Credit Collateralization to Agent to be held as security for Borrowers’
reimbursement obligations for drawings that may subsequently occur under issued
and outstanding Letters of Credit;
(b)    by written notice to Borrowers, declare the Commitments terminated,
whereupon the Commitments shall immediately be terminated together with (i) any
obligation of any Revolving Lender to make Revolving Loans, and (ii) the
obligation of Issuing Bank to issue Letters of Credit; and
(c)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers’ reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and (2)
Bank Product Collateralization to be held as security for Borrowers’ or their
Subsidiaries’ obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Loan Parties.
9.2    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Default or Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.
10.    WAIVERS; INDEMNIFICATION.
10.1    Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.
10.2    The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by the Loan
Parties (other than any thereof resulting from the gross negligence or willful
misconduct of any Lender Related Person as determined by a final, non-appealable
order of a court of competent jurisdiction.
10.3    Indemnification. Each Borrower shall pay, indemnify, defend, and hold
the Agent-Related Persons, the Lender-Related Persons, the Issuing Bank, and
each Participant (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable and documented fees and disbursements of attorneys (provided,
that, the obligations to reimburse any Indemnified Person for legal fees


101



--------------------------------------------------------------------------------





and expenses shall be limited to reasonable and documented legal fees and
expenses of one firm of counsel for all such Indemnified Persons and if
necessary, of one local counsel in each appropriate jurisdiction (and, to the
extent required by the subject matter, one specialist counsel for each such
specialized area of law in each appropriate jurisdiction) and in the case of an
actual or perceived conflict of interest, one counsel for such affected
Indemnified Person), experts, or consultants and all other reasonable documented
out-of-pocket costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided, that Borrowers
shall not be liable for costs and expenses (including attorneys’ fees) of any
Lender (other than Wells Fargo) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Parent’s and
its Subsidiaries’ compliance with the terms of the Loan Documents (provided,
that the indemnification in this clause (a) shall not extend to (i) disputes
solely between or among the Lenders that do not involve any acts or omissions of
any Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent (but not the Lenders unless the dispute involves an
act or omission of a Loan Party) relative to disputes between or among Agent on
the one hand, and one or more Lenders, or one or more of their Affiliates, on
the other hand, or (iii) any claims for Taxes, which shall be governed by
Section 16, other than Taxes which relate to primarily non-Tax claims), (b) with
respect to any actual or prospective investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, the making of any Loans or
issuance of any Letters of Credit hereunder, or the use of the proceeds of the
Loans or the Letters of Credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by any Loan Party or
any of its Subsidiaries or any Environmental Actions, Environmental Liabilities
or Remedial Actions related in any way to any such assets or properties of any
Loan Party or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding, no
Borrower shall have any obligation to any Indemnified Person under this Section
10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person or its officers, directors,
employees, advisors, representatives, attorneys, or agents. This provision shall
survive the termination of this Agreement and the repayment in full of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON. NOTWITHSTANDING THE FOREGOING, EACH INDEMNIFIED PERSON SHALL BE
OBLIGATED TO REFUND AND RETURN ANY AND ALL AMOUNTS PAID BY BORROWERS UNDER THIS
PARAGRAPH TO SUCH INDEMNIFIED PERSON FOR ANY SUCH FEES, EXPENSES OR DAMAGES TO
THE EXTENT A COURT OF COMPETENT JURISDICTION FINALLY DETERMINES THAT SUCH
INDEMNIFIED PERSON IS NOT ENTITLED TO PAYMENT OF SUCH AMOUNT IN ACCORDANCE WITH
THE TERMS HEREOF.
11.    NOTICES.
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Loan Party or Agent, as the case may be, they shall be sent to
the respective address set forth below:


102



--------------------------------------------------------------------------------





If to any Loan Party:
BlueLinx Corporation
 
4100 Wildwood Parkway
Atlanta, Georgia 30339
Attention: Chief Financial Officer
Fax No.:
with copies to:
BlueLinx Corporation




If to Agent:
4100 Wildwood Parkway
Atlanta, Georgia 30339
Attention: General Counsel
Fax No. (770) 953-7008
Wells Fargo Bank, National Association
100 Park Avenue
New York, New York 10017
Attn: Loan Portfolio Manager
Fax No.: (212) 545-4283
 
with copies to:
Otterbourg P.C.
230 Park Avenue
New York, New York 10169
Attn: Valerie S. Mason, Esq.
Fax No.: (212) 682-6104

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).
12.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN
PARTY AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE


103



--------------------------------------------------------------------------------





TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY AND
EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO
A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). EACH OF PARENT AND EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.
(d)    EACH OF PARENT AND EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, ANY OTHER
LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL,
REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF
ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF
OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.
13.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
13.1    Assignments and Participations.
(a)     (i) Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Commitments) to
one or more assignees so long as such prospective assignee is an Eligible
Transferee (each, an “Assignee”), with the prior written consent (such consent
not be unreasonably withheld or delayed) of:
(A)        Borrowers; provided, that, no consent of Borrowers shall be required
(1) if an Event of Default has occurred and is continuing, or (2) in connection
with an assignment to a Person that is a Lender or an Affiliate (other than
natural persons) of a Lender; and
(B)    Agent and Issuing Bank.


104



--------------------------------------------------------------------------------





(ii)        Assignments shall be subject to the following additional conditions:
(A)    no assignment may be made to Parent, a Loan Party, an Affiliate of Parent
or a Loan Party, a natural person, or any Sponsor Affiliated Entity,
(B)    the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender, or (II) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000),
(C)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement,
(D)        the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,
(E)        unless waived by Agent, the assigning Lender or Assignee has paid to
Agent, for Agent’s separate account, a processing fee in the amount of $3,500,
and
(F)    the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).
(b)    From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under


105



--------------------------------------------------------------------------------





this Agreement and the other Loan Documents as are delegated to Agent, by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
(d)    Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.
(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party, an
Affiliate of a Loan Party, or any Sponsor Affiliated Entity, and (vii) all
amounts payable by Borrowers hereunder shall be determined as if such Lender had
not sold such participation, except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement. The rights of any Participant only shall be derivative through
the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Borrowers, the
Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.
(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Loan Party and its Subsidiaries and
their respective businesses.
(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement to secure obligations of such
Lender, including any pledge in favor of any Federal Reserve Bank in accordance
with Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR
§203.24, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law; provided, that no such
pledge shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


106



--------------------------------------------------------------------------------





(h)    Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain,
or cause to be maintained, a register (the “Register”) on which it enters the
name and address of each Lender as the registered owner of the Revolving Loans
(and the principal amount thereof and stated interest thereon) held by such
Lender (each, a “Registered Loan”). Other than in connection with an assignment
by a Lender of all or any portion of its portion of the Revolving Loans to an
Affiliate of such Lender or a Related Fund of such Lender (i) a Registered Loan
(and the registered note, if any, evidencing the same) may be assigned or sold
in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrowers shall treat the Person
in whose name such Registered Loan (and the registered note, if any, evidencing
the same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary. In the case of any assignment by a Lender of all or any portion of its
Revolving Loan to an Affiliate of such Lender or a Related Fund of such Lender,
and which assignment is not recorded in the Register, the assigning Lender, on
behalf of Borrowers, shall maintain a register comparable to the Register.
(i)    In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. No Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(j)    Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register to the extent it has one) available for review
by Borrowers from time to time as Borrowers may reasonably request.
13.2    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.
14.    AMENDMENTS; WAIVERS.
14.1    Amendments and Waivers.


107



--------------------------------------------------------------------------------





(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by Parent or any Loan Party therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by Agent at the written request of the Required Lenders) and the Loan
Parties that are party thereto and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, that no such waiver, amendment, or consent shall, unless
in writing and signed by all of the Lenders directly and adversely affected
thereby and all of the Loan Parties that are party thereto, do any of the
following:
(i)    increase the amount of or extend the expiration date of any Commitment of
any Lender,
(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
(iii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),
(iv)    amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
(v)    amend, modify, or eliminate Section 3.1 or 3.2,
(vi)    amend, modify, or eliminate Section 15.11,
(vii)    other than as permitted by Section 15.11, release or contractually
subordinate Agent’s Lien in and to any of the Collateral,
(viii)    amend, modify, or eliminate the definitions of “Required Lenders”,
“Supermajority Lenders” or “Pro Rata Share”,
(ix)    other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or any Guarantor from any obligation for the
payment of money or consent to the assignment or transfer by any Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,
(x)    amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii), or (iii) or
(xi)    amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties,
Affiliates of a Loan Party, or Sponsor Affiliated Entities;
(b)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,
(i)    the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders), or
(ii)    any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders.


108



--------------------------------------------------------------------------------





(c)    No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrowers and the Supermajority Lenders,
modify, or eliminate (i) the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Accounts, Eligible Inventory,
Eligible Domestic In-Transit Inventory, Eligible International In-Transit
Inventory and Eligible Re-Load Inventory) that are used in such definition to
the extent that any such change results in more credit being made available to
Borrowers based upon the Borrowing Base, but not otherwise, or (ii) the
definition of Maximum Revolver Amount, the definition of Qualified Cash or
change Section 2.1(c).
(d)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrowers, and the Required Lenders.
(e)    No amendment, waiver, modification, or consent shall amend the Borrowing
Base to include Real Property without the written consent of Agent, Borrowers
and all Lenders.
(f)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, and (ii)
any amendment, waiver, modification, elimination, or consent of or with respect
to any provision of this Agreement or any other Loan Document may be entered
into without the consent of, or over the objection of, any Defaulting Lender
other than any of the matters governed by Section 14.1(a)(i) through (iii) that
affect such Lender.
(g)    Anything in this Section 14.1 to the contrary notwithstanding, (i) if
Agent and Administrative Borrower shall have jointly identified an obvious error
or any error or omission of a technical or immaterial nature, in each case, in
any provision of this Agreement or the other the Loan Documents, then Agent and
Administrative Borrower shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within 3 Business Days following receipt of notice thereof.
(h)    Nothing in this Section 14.1 shall be construed to prohibit the amendment
of any schedule hereto or to any other Loan Document which is expressly
permitted to be amended pursuant to written notice provided to Agent by any
Borrower or the applicable Loan Party.
14.2    Replacement of Certain Lenders.
(a)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least five Business Days prior irrevocable
notice, may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”), any Lender that made a
claim for compensation (a “Tax Lender”), any Defaulting Lender, or any Affected
Lender under Section 2.13 with one or more Replacement Lenders, and the
Non-Consenting Lender, Tax Lender, Defaulting Lender or Affected Lender, as
applicable, shall have no right to refuse to be replaced hereunder. Such notice
to replace the Non-Consenting Lender, Tax Lender, Defaulting Lender or Affected
Lender, as applicable, shall specify an effective date for such replacement,
which date shall not be later than 15 Business Days after the date such notice
is given.
(b)    Prior to the effective date of such replacement, the Non-Consenting
Lender, Tax Lender, Defaulting Lender or Affected Lender, as applicable, and
each Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Non-Consenting Lender or Tax Lender, as applicable, being
repaid in full its share of the outstanding Obligations (without any premium or
penalty of any kind whatsoever, but


109



--------------------------------------------------------------------------------





including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, (ii) an assumption of its Pro Rata Share of participations in
the Letters of Credit and (iii) Funding Losses). If the Non-Consenting Lender,
Tax Lender, Defaulting Lender or Affected Lender, as applicable, shall refuse or
fail to execute and deliver any such Assignment and Acceptance prior to the
effective date of such replacement, Agent may, but shall not be required to,
execute and deliver such Assignment and Acceptance in the name or and on behalf
of the Non-Consenting Lender, Tax Lender, Defaulting Lender or Affected Lender,
as applicable, and irrespective of whether Agent executes and delivers such
Assignment and Acceptance, the Non-Consenting Lender, Tax Lender, Defaulting
Lender or Affected Lender, as applicable, shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Non-Consenting
Lender, Tax Lender, Defaulting Lender or Affected Lender, as applicable, shall
be made in accordance with the terms of Section 13.1. Until such time as one or
more Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Non-Consenting Lender,
Tax Lender, Defaulting Lender or Affected Lender, as applicable, hereunder and
under the other Loan Documents, the Non-Consenting Lender, Tax Lender,
Defaulting Lender or Affected Lender, as applicable, shall remain obligated to
make the Non-Consenting Lender’s, Tax Lender’s, Defaulting Lender’s or Affected
Lender’s, as applicable, Pro Rata Share of Revolving Loans and to purchase a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of participations in such Letters of Credit.
14.3    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Loan Parties of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
15.    AGENT; THE LENDER GROUP.
15.1    Appointment and Authorization of Agent. Each Lender hereby designates
and appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, payments and proceeds of Collateral, and related matters, (b)
execute or file any and all financing or similar statements or notices,


110



--------------------------------------------------------------------------------





amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, or to
take any other action with respect to any Collateral or Loan Documents which may
be necessary to perfect, and maintain perfected, the security interests and
Liens upon Collateral pursuant to the Loan Documents, (c) make Revolving Loans,
for itself or on behalf of Lenders, as provided in the Loan Documents, (d)
exclusively receive, apply, and distribute payments and proceeds of the
Collateral as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to any Loan Party or its Subsidiaries, the
Obligations, the Collateral, or otherwise related to any of same as provided in
the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.
15.2    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
15.3    Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Loan Party or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Loan Party or its
Subsidiaries. No Agent-Related Person shall have any liability to any Lender,
and Loan Party or any of their respective Affiliates if any request for a Loan,
Letter of Credit or other extension of credit was not authorized by the
applicable Borrower. Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable law or regulation.
15.4    Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).
15.5    Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to


111



--------------------------------------------------------------------------------





Events of Default of which Agent has actual knowledge, unless Agent shall have
received written notice from a Lender or Borrowers referring to this Agreement,
describing such Default or Event of Default, and stating that such notice is a
“notice of default.” Agent promptly will notify the Lenders of its receipt of
any such notice or of any Event of Default of which Agent has actual knowledge.
If any Lender obtains actual knowledge of any Event of Default, such Lender
promptly shall notify the other Lenders and Agent of such Event of Default. Each
Lender shall be solely responsible for giving any notices to its Participants,
if any. Subject to Section 15.4, Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, that unless and until Agent has received
any such request, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable.
15.6    Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of any Loan Party and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).
15.7    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including reasonable and documented
out-of-pocket court costs, attorneys’ fees and expenses, fees and expenses of
financial accountants, advisors, consultants, and appraisers, costs of
collection by outside collection agencies, auctioneer fees and expenses, and
costs of security guards or insurance premiums paid to maintain the Collateral,
whether or not Borrowers are obligated to reimburse Agent or Lenders for such
expenses pursuant to this Agreement or otherwise. Agent is authorized and
directed to deduct and retain sufficient amounts from payments or proceeds of
the Collateral received by Agent to reimburse Agent for such reasonable and
documented out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders (or Bank Product Providers). In the event Agent is not
reimbursed for such costs and expenses by the Loan Parties and their
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to Agent such Lender’s ratable share thereof. Whether or not the transactions
contemplated hereby are consummated, each of the Lenders, on a ratable basis,
shall indemnify and defend the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrowers and without limiting the obligation of
Borrowers to do so) from and against any and all Indemnified


112



--------------------------------------------------------------------------------





Liabilities; provided, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct nor shall any
Lender be liable for the obligations of any Defaulting Lender in failing to make
a Revolving Loan or other extension of credit hereunder. Without limitation of
the foregoing, each Lender shall reimburse Agent upon demand for such Lender’s
ratable share of any costs or out of pocket expenses (including attorneys,
accountants, advisors, and consultants fees and expenses) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrowers. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.
15.8    Agent in Individual Capacity. Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Loan Party and its Subsidiaries and Affiliates and any other Person
party to any Loan Document as though Wells Fargo were not Agent hereunder, and,
in each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding a Loan Party or its Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Loan Party or such other Person and that prohibit
the disclosure of such information to the Lenders (or Bank Product Providers),
and the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include Wells Fargo in its individual capacity.
15.9    Successor Agent. Agent may resign as Agent upon 30 days (ten days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers or an Event of Default has occurred
and is continuing) and without any notice to the Bank Product Providers. If
Agent resigns under this Agreement, the Required Lenders shall be entitled, with
(so long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned), appoint a successor Agent (which shall not be a Defaulting Lender
or a natural person) for the Lenders (and the Bank Product Providers). If, at
the time that Agent’s resignation is effective, it is acting as Issuing Bank,
such resignation shall also operate to effectuate its resignation as Issuing
Bank, and it shall automatically be relieved of any further obligation to issue
Letters of Credit. If no successor Agent is appointed prior to the effective
date of the resignation of Agent, Agent may appoint, after consulting with the
Lenders and Borrowers, a successor Agent. If Agent has materially breached or
failed to perform any material provision of this Agreement or of applicable law,
the Required Lenders may agree in writing to remove and replace Agent with a
successor Agent (which shall not be a Defaulting Lender or a natural person)
from among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement. If no successor Agent has accepted appointment as Agent by the
date which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.
15.10    Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with any Loan


113



--------------------------------------------------------------------------------





Party and its Subsidiaries and Affiliates and any other Person party to any Loan
Documents as though such Lender were not a Lender hereunder without notice to or
consent of the other members of the Lender Group (or the Bank Product
Providers). The other members of the Lender Group acknowledge (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding a Loan Party or its Affiliates or
any other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Loan Party or such other Person and that prohibit
the disclosure of such information to the Lenders, and the Lenders acknowledge
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver such Lender will use
its reasonable best efforts to obtain), such Lender shall not be under any
obligation to provide such information to them.
15.11    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by the Loan Parties and their
Subsidiaries of all of the Obligations, (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
Borrowers certify to Agent that the sale or disposition is permitted under
Section 6.4 (and Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property in which no Loan Party or any of
its Subsidiaries owned any interest at the time Agent’s Lien was granted nor at
any time thereafter, (iv) constituting property leased or licensed to a Loan
Party or its Subsidiaries under a lease or license that has expired or is
terminated in a transaction permitted under this Agreement, or (v) in connection
with a credit bid or purchase authorized under this Section 15.11. The Loan
Parties and the Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, based upon the instruction of the Required Lenders, to (a) consent to the
sale of, credit bid, or purchase (either directly or indirectly through one or
more entities) all or any portion of the Collateral at any sale thereof
conducted under the provisions of any Insolvency Law, including Section 363 of
the Bankruptcy Code, (b) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code, or (c) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in any judicial action
or proceeding or by the exercise of any legal or equitable remedy. In connection
with any such credit bid or purchase, (i) the Obligations owed to the Lenders
and the Bank Product Providers shall be entitled to be, and shall be, credit bid
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims being estimated for such purpose if the fixing or liquidation thereof
would not impair or unduly delay the ability of Agent to credit bid or purchase
at such sale or other disposition of the Collateral and, if such contingent or
unliquidated claims cannot be estimated without impairing or unduly delaying the
ability of Agent to credit bid at such sale or other disposition, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the Collateral that is the subject of such credit bid or purchase) and the
Lenders and the Bank Product Providers whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the Collateral that is the subject of such credit bid or purchase
(or in the Equity Interests of the any entities that are used to consummate such
credit bid or purchase), and (ii) Agent, based upon the instruction of the
Required Lenders, may accept non-cash consideration, including debt and equity
securities issued by any entities used to consummate such credit bid or purchase
and in connection therewith Agent may reduce the Obligations owed to the Lenders
and the Bank Product Providers (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) based upon the value of such non-cash consideration; provided, that
Bank Product Obligations not entitled to the application set forth in Section
2.4(b)(iii)(H) shall not be entitled to be, and shall not be, credit bid, or
used in the calculation of the ratable interest of the Lenders and Bank Product
Providers in the Obligations which are credit bid. Except as provided above,
Agent will not execute and deliver a release of any Lien on any Collateral
without the prior written authorization of (y) if the release is of all or
substantially all of the Collateral, all of the Lenders (without requiring the
authorization of the Bank Product Providers), or (z) otherwise, the Required
Lenders (without requiring the authorization of the Bank Product Providers).
Upon request by Agent


114



--------------------------------------------------------------------------------





or Borrowers at any time, the Lenders will (and if so requested, the Bank
Product Providers will) confirm in writing Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 15.11;
provided, that (1) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent’s
opinion, could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrowers in respect of) any and all
interests retained by any Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. Each Lender further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to irrevocably authorize) Agent, at
its option and in its sole discretion, to subordinate (by contract or otherwise)
any Lien granted to or held by Agent on any property under any Loan Document (a)
to the holder of any Permitted Lien on such property if such Permitted Lien
secures purchase money Indebtedness (including Capitalized Lease Obligations)
which constitute Permitted Indebtedness and (b) to the extent Agent has the
authority under this Section 15.11 to release its Lien on such property.
(b)    Agent shall have no obligation whatsoever to any of the Lenders (or the
Bank Product Providers) (i) to verify or assure that the Collateral exists or is
owned by a Loan Party or any of its Subsidiaries or is cared for, protected, or
insured or has been encumbered, (ii) to verify or assure that Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, (iii) to verify or assure
that any particular items of Collateral meet the eligibility criteria applicable
in respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.
15.12    Restrictions on Actions by Lenders; Sharing of Payments.
(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so and not otherwise prohibited by the terms of the agreements of such Lender
with a Loan Party, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Loan Party or its
Subsidiaries or any deposit accounts of any Loan Party or its Subsidiaries now
or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so in writing by Agent,
take or cause to be taken any action, including, the commencement of any legal
or equitable proceedings to enforce any Loan Document against any Borrower or
any Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.
(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.


115



--------------------------------------------------------------------------------





15.13    Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.
15.14    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
15.15    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
15.16    Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:
(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination report respecting
any Loan Party or its Subsidiaries (each, a “Report”) prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,
(b)    expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding the Loan Parties
and their Subsidiaries and will rely significantly upon Borrowers’ and their
Subsidiaries’ books and records, as well as on representations of Borrowers’
personnel,
(d)    agrees to keep all Reports and other material, non-public information
regarding the Loan Parties and their Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
In addition to the foregoing, (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party or its Subsidiaries to Agent that has not


116



--------------------------------------------------------------------------------





been contemporaneously provided by such Loan Party or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Loan Party or its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Borrowers the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from such Loan Party or such Subsidiary, Agent promptly shall
provide a copy of same to such Lender, and (z) any time that Agent renders to
Borrowers a statement regarding the Loan Account, Agent shall send a copy of
such statement to each Lender.
15.17    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.
15.18    Joint Lead Arrangers, Joint Book Runners, and Syndication Agent. Each
of the Joint Lead Arrangers, Joint Book Runners, and Syndication Agent, in such
capacities, shall not have any right, power, obligation, liability,
responsibility, or duty under this Agreement other than those applicable to it
in its capacity as a Lender, as Agent or as Issuing Bank. Without limiting the
foregoing, each of the Joint Lead Arrangers, Joint Book Runners, and Syndication
Agent, in such capacities, shall not have or be deemed to have any fiduciary
relationship with any Lender or any Loan Party. Each Lender, Agent, Issuing
Bank, and each Loan Party acknowledges that it has not relied, and will not
rely, on the Joint Lead Arrangers, Joint Book Runners, and Syndication Agents in
deciding to enter into this Agreement or in taking or not taking action
hereunder. Each of the Joint Lead Arrangers, Joint Book Runners, and Syndication
Agent, in such capacities, shall be entitled to resign at any time by giving
notice to Agent and Borrowers.
16.    WITHHOLDING TAXES.
16.1    Payments. All payments made by any Loan Party under any Loan Document
will be made free and clear of, and without deduction or withholding for, any
Taxes, except as otherwise required by applicable law. In the event any
deduction or withholding of Taxes is required, the Loan Parties shall be
entitled to make the requisite withholding and promptly pay over to the
applicable Governmental Authority the withheld tax, and the applicable Loan
Party shall furnish to Agent as promptly as possible after the date the payment
of any such Tax is due pursuant to applicable law, certified copies of tax
receipts evidencing any such payment by the Loan Parties. Furthermore, if any
such Tax is an Indemnified Taxes or an Indemnified Tax is so levied or imposed,
the Loan Parties agree to pay the full amount of such Indemnified Taxes and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement, any note, or Loan Document, including any amount paid
pursuant to this Section 16.1 after withholding or deduction for or on account
of any Indemnified Taxes, will not be less than the amount provided for herein.
The Loan Parties will promptly pay any Other Taxes or reimburse Agent for such
Other Taxes upon Agent's demand. The Loan Parties shall jointly and severally
indemnify each Indemnified Person (as defined in Section 10.3) (collectively a
"Tax Indemnitee") for the full amount of Indemnified Taxes arising in connection
with this Agreement or any other Loan Document or breach thereof by any Loan
Party (including, without limitation, any Indemnified Taxes imposed or asserted
on, or attributable to, amounts payable under this Section 16) imposed on, or
paid by, such Tax Indemnitee and all reasonable documented out-of-pocket


117



--------------------------------------------------------------------------------





costs and expenses related thereto (including fees and disbursements of
attorneys and other tax professionals), as and when they are incurred and
irrespective of whether suit is brought, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority (other than Indemnified Taxes and additional amounts that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Tax Indemnitee); provided, that if the
Tax Indemnitee does not notify the Loan Parties of any indemnification required
under this Section 16.1 within 180 days after such Tax Indemnitee has received
written notice of the specific assessment or deficiency giving rise to such
indemnification claim, the Loan Parties shall not be required to indemnify such
Tax Indemnitee for any incremental interest, penalties or cost resulting from
such Tax Indemnitee’s failure to notify the Loan Parties within the 180 day
period. The obligations of the Loan Parties under this Section 16 shall survive
the termination of this Agreement, the resignation and replacement of the Agent,
and the repayment of the Obligations.
16.2    Exemptions.
(a)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) and the Administrative Borrower on
behalf of all Borrowers one of the following before receiving its first payment
under this Agreement:
(i)    if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception, (A)
a statement of the Lender or Participant, signed under penalty of perjury, that
it is not (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Administrative Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation related to
Borrowers within the meaning of Section 864(d)(4) of the IRC, and (B) a properly
completed and executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8IMY (with
proper attachments as applicable);
(ii)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as applicable;
(iii)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (including a withholding statement and copies
of the tax certification documentation for its beneficial owner(s) of the income
paid to the intermediary, if required based on its status provided on the Form
W-8IMY); or
(v)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
(b)    Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and shall
promptly notify Agent and Administrative Borrower (or, in the case of a
Participant, the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
(c)    If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrowers, to deliver to Agent and
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation only) any such form or forms, as may be required
under the laws of such jurisdiction as a condition to exemption from, or


118



--------------------------------------------------------------------------------





reduction of, foreign withholding or backup withholding tax before receiving its
first payment under this Agreement, but only if such Lender or such Participant
is legally able to deliver such forms, or the providing of or delivery of such
forms in the Lender's reasonable judgment would not subject such Lender to any
material unreimbursed cost or expense or materially prejudice the legal or
commercial position of such Lender (or its Affiliates); provided, further, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and shall promptly notify Agent and Administrative Borrower (or,
in the case of a Participant, the Lender granting the participation only) of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.
(d)    If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16.2(a) or 16.2(c) as
no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.2(a) or 16.2(c),
if applicable. Borrowers agree that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto; provided that
no Participant shall be entitled to receive any greater payment under Section 16
with respect to any participation than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.
(e)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable due diligence and reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) at the time or times
prescribed by law and at such time or times reasonably requested by Agent (or,
in the case of a Participant, the Lender granting the participation) such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by Agent (or, in the case of a Participant, the Lender granting the
participation) as may be necessary for Agent or Borrowers to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (e), "FATCA"
shall include any amendments made to FATCA after the date of this Agreement.
16.3    Reductions.
(a)    If a Lender or a Participant is subject to an applicable withholding tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax.
(b)    If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Participant,
to the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation)


119



--------------------------------------------------------------------------------





of a change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason) such Lender shall
indemnify and hold Agent harmless (or, in the case of a Participant, such
Participant shall indemnify and hold the Lender granting the participation
harmless) for all amounts paid, directly or indirectly, by Agent (or, in the
case of a Participant, to the Lender granting the participation), as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent (or, in the case of a
Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys’ fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
16.4    Refunds. If Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
to which the Loan Parties have paid additional amounts pursuant to this Section
16, so long as no Default or Event of Default has occurred and is continuing, it
shall pay over such refund to the Administrative Borrower on behalf of the Loan
Parties (but only to the extent of payments made, or additional amounts paid, by
the Loan Parties under this Section 16 with respect to Indemnified Taxes giving
rise to such a refund), net of all out-of-pocket expenses of Agent or such
Lender and without interest (other than any interest paid by the applicable
Governmental Authority with respect to such a refund); provided, that the Loan
Parties, upon the request of Agent or such Lender, agrees to repay the amount
paid over to the Loan Parties (plus any penalties, interest or other charges,
imposed by the applicable Governmental Authority, other than such penalties,
interest or other charges imposed as a result of the willful misconduct or gross
negligence of Agent or Lender hereunder as finally determined by a court of
competent jurisdiction) to Agent or such Lender in the event Agent or such
Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything in this Agreement to the contrary, this Section 16
shall not be construed to require Agent or any Lender to make available its tax
returns (or any other information which it deems confidential) to Loan Parties
or any other Person or require Agent or any Lender to pay any amount to an
indemnifying party pursuant to Section 16.4, the payment of which would place
Agent or such Lender (or their Affiliates) in a less favorable net after-Tax
position than such Person would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.
17.    GENERAL PROVISIONS.
17.1    Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Loan Party, Agent, and each Lender whose signature is provided
for on the signature pages hereof.
17.2    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
17.3    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Parent or any Loan Party,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
17.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
17.5    Bank Product Providers. Each Bank Product Provider in its capacity as
such shall be deemed a third party beneficiary hereof and of the provisions of
the other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan


120



--------------------------------------------------------------------------------





Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Liens and security interests (and, if applicable, guarantees)
granted to Agent and the right to share in payments and collections out of the
Collateral as more fully set forth herein. In addition, each Bank Product
Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not. In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the applicable Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the applicable Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Borrowers may obtain Bank
Products from any Bank Product Provider, although Borrowers are not required to
do so. Each Borrower acknowledges and agrees that no Bank Product Provider has
committed to provide any Bank Products and that the providing of Bank Products
by any Bank Product Provider is in the sole and absolute discretion of such Bank
Product Provider. Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, no provider or holder of any Bank Product shall have
any voting or approval rights hereunder (or be deemed a Lender) solely by virtue
of its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.
17.6    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.
17.7    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
17.8    Revival and Reinstatement of Obligations; Certain Waivers.
(a)    If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document or any Bank Product Agreement, because the
payment, transfer, or the incurrence of the obligation so satisfied is asserted
or declared to be void, voidable, or otherwise recoverable under any Insolvency
Law, including provisions of the Bankruptcy Code relating to fraudulent
transfers, preferences, or other voidable or recoverable obligations or
transfers (each, a “Voidable Transfer”), or because such member of the Lender
Group or Bank Product Provider elects to do so on the reasonable advice of its
counsel in connection with a claim that the payment, transfer, or incurrence is
or may be a


121



--------------------------------------------------------------------------------





Voidable Transfer, then, as to any such Voidable Transfer, or the amount thereof
that such member of the Lender Group or Bank Product Provider elects to repay,
restore, or return (including pursuant to a settlement of any claim in respect
thereof), and as to all reasonable and documented out-of-pocket costs, expenses,
and attorneys’ fees of such member of the Lender Group or Bank Product Provider
related thereto, (i) the liability of the Loan Parties with respect to the
amount or property paid, refunded, restored, or returned will automatically and
immediately be revived, reinstated, and restored and will exist, and (ii)
Agent’s Liens securing such liability shall be effective, revived, and remain in
full force and effect, in each case, as fully as if such Voidable Transfer had
never been made. If, prior to any of the foregoing, (A) Agent’s Liens shall have
been released or terminated, or (B) any provision of this Agreement shall have
been terminated or cancelled, Agent’s Liens, or such provision of this
Agreement, shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligation of any Loan Party in respect of such
liability or any Collateral securing such liability. This provision shall
survive the termination of this Agreement and the repayment in full of the
Obligations.
17.9    Confidentiality.
(a)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers); provided, that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided, that (x) prior to any disclosure under this clause
(iv), the disclosing party agrees to provide Borrowers with prior notice
thereof, to the extent that it is practicable to do so and to the extent that
the disclosing party is permitted to provide such prior notice to Borrowers
pursuant to the terms of the applicable statute, decision, or judicial or
administrative order, rule, or regulation and (y) any disclosure under this
clause (iv) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision, or judicial or administrative order,
rule, or regulation, (v) as may be agreed to in advance in writing by Borrowers,
(vi) as requested or required by any Governmental Authority pursuant to any
subpoena or other legal process; provided, that (x) prior to any disclosure
under this clause (vi) the disclosing party agrees to provide Borrowers with
prior written notice thereof, to the extent that it is practicable to do so and
to the extent that the disclosing party is permitted to provide such prior
written notice to Borrowers pursuant to the terms of the subpoena or other legal
process and (y) any disclosure under this clause (vi) shall be limited to the
portion of the Confidential Information as may be required by such Governmental
Authority pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement; provided, that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that prior to any disclosure to any Person (other than any Loan Party,
Agent, any Lender, any of their respective Affiliates, or their respective
counsel) under this clause (ix) with respect to litigation involving any Person
(other than any Borrower, Agent, any Lender, any of their respective Affiliates,
or their respective counsel), the disclosing party agrees to provide Borrowers
with prior written notice thereof, and (x) in connection with, and to the extent
reasonably necessary for, the exercise of any secured creditor remedy under this
Agreement or under any other Loan Document.


122



--------------------------------------------------------------------------------





(b)    Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent.
(c)    Each Loan Party agrees that Agent may make materials and information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) available to the Lenders by posting the Communications on
IntraLinks, SyndTrak or a substantially similar secure electronic transmission
system (the “Platform”). The Platform is provided “as is” and “as available.”
Agent does not warrant the accuracy or completeness of the Borrower Materials,
or the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by Agent in connection with
the Borrower Materials or the Platform. In no event shall Agent or any of the
Agent-Related Persons have any liability to the Loan Parties, any Lender or any
other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or Agent’s transmission
of communications through the Internet, except to the extent the liability of
such person is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such person’s gross negligence or willful
misconduct. Each Loan Party further agrees that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties shall be deemed to have authorized
Agent and its Affiliates and the Lenders to treat Borrower Materials marked
“PUBLIC” or otherwise at any time filed with the SEC as not containing any
material non-public information with respect to the Loan Parties or their
securities for purposes of United States federal and state securities laws. All
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor” (or another similar
term). Agent and its Affiliates and the Lenders shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” or that are not at any time
filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as “Public Investor” (or such other similar term).
17.10    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.
17.11    Patriot Act; Due Diligence. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Patriot Act. In
addition, Agent and each Lender shall have the right to periodically conduct due
diligence on all Loan Parties, their senior management and key principals and
legal and beneficial owners. Each Loan Party agrees to cooperate in respect of
the conduct of such due diligence and further agrees that the reasonable and
documented out-of-pocket costs and charges for any such due diligence by Agent
shall constitute Lender Group Expenses hereunder and be for the account of
Borrowers.


123



--------------------------------------------------------------------------------





17.12    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
17.13    BlueLinx Corporation as Agent for Borrowers. Each Borrower hereby
irrevocably appoints BlueLinx Corporation as the borrowing agent and
attorney-in-fact for all Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower. Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Agent with all notices with respect to
Revolving Loans and Letters of Credit obtained for the benefit of any Borrower
and all other notices and instructions under this Agreement and the other Loan
Documents (and any notice or instruction provided by Administrative Borrower
shall be deemed to be given by Borrowers hereunder and shall bind each
Borrower), (b) to receive notices and instructions from members of the Lender
Group (and any notice or instruction provided by any member of the Lender Group
to the Administrative Borrower in accordance with the terms hereof shall be
deemed to have been given to each Borrower), (c) to enter into Bank Product
Provider Agreements on behalf of Borrowers and their Subsidiaries, and (d) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Revolving Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement. It is understood that the handling of the Loan Account and Collateral
in a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that Lender Group shall not incur liability to any Borrower as a result
hereof. Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Lender Group to do
so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (i) the handling of the
Loan Account and Collateral of Borrowers as herein provided, or (ii) the Lender
Group’s relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.13 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.
17.14    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or


124



--------------------------------------------------------------------------------





otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
17.15    Keepwell. Each Qualified ECP Borrower hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the Guaranty and Security Agreement in
respect of Hedge Obligations (provided, that, each Qualified ECP Guarantor shall
only be liable under this Section 17.15 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
17.15, or otherwise under each Guaranty Agreement, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until payment in full of the
Obligations. Each Qualified ECP Guarantor intends that this Section 17.15
constitute, and this Section 17.15 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
17.16    Acknowledgment and Restatement; Release.
(a)    Obligations under Existing Credit Facility. Each Borrower, Guarantor and
Parent hereby acknowledges, confirms and agrees that Borrowers are indebted to
Agent and the lenders under the Existing Loan Agreement for loans and advances
to Borrowers under the Existing Loan Agreement, as of the close of business
immediately prior to the Closing Date, in the aggregate principal amount of
$233,562,950.09 and in respect of Existing Letters of Credit in the aggregate
outstanding amount of $3,500,000, together with all interest accrued and
accruing on the foregoing (to the extent applicable), and all fees, costs,
expenses and other charges relating thereto, all of which are unconditionally
owing by Borrowers to under the Existing Financing Agreements, without offset,
defense or counterclaim of any kind, nature or description whatsoever.
(b)    Acknowledgment of Existing Security Interests.
(i)    Each Borrower, Guarantor and Parent hereby acknowledges, confirms and
agrees that Agent has had and shall on and after the date hereof continue to
have, for itself and the ratable benefit of Lenders, a security interest in and
lien upon the Collateral heretofore granted to Agent (or its predecessors in
whatever capacity) pursuant to the Existing Loan Agreement and the Existing
Financing Agreements to secure the Obligations, except as otherwise set forth in
the Loan Documents.
(ii)    The liens and security interests of Agent in the Collateral shall be
deemed to be continuously granted and perfected from the earliest date of the
granting and perfection of such liens and security interests to Agent, whether
under the Existing Loan Agreement, this Agreement or any of the other Loan
Documents.
(c)    Existing Financing Agreements. Each Borrower, Guarantor and Parent hereby
acknowledges, confirms and agrees immediately prior to the date hereof: the
Existing Loan Agreement and each of the other Existing Financing Agreements to
which such Borrower, Guarantor and Parent is a party were duly executed and
delivered by such Borrower, Guarantor and Parent and are in full force and
effect; (ii) the agreements and obligations of Borrowers, Guarantors and Parent
contained in the Existing Loan Agreement and the other Existing Financing
Agreements to which it is a party constitute the legal, valid and binding
obligations of such Borrower, Guarantor and Parent and are enforceable against
it in accordance with their respective terms and Borrowers, Guarantors and
Parent have no valid defense to the enforcement of such obligations, in each
case except as otherwise set forth in the Loan Documents.
(d)    Restatement of Loan Agreement.


125



--------------------------------------------------------------------------------





(i)    Except as otherwise stated in this Section 17.16, as of the date hereof,
the terms, conditions, agreements, covenants, representations and warranties set
forth in the Existing Loan Agreement are hereby amended and restated in their
entirety, and as so amended and restated, replaced and superseded, by the terms,
conditions, agreements, covenants, representations and warranties set forth in
this Agreement, except that nothing herein or in the Loan Documents shall impair
or adversely affect the continuation of the liability of any Borrower or
Guarantor for the Obligations heretofore granted, pledged and/or assigned to
Agent or any Lender. The amendment and restatement contained herein shall not,
in any manner, be construed to constitute payment of, or impair, limit, cancel
or extinguish, or constitute a novation in respect of, the Indebtedness and
other obligations and liabilities of any Borrower, Guarantor or Parent evidenced
by or arising under the Existing Loan Agreement or the other Existing Financing
Agreements, and the liens and security interests securing such Indebtedness and
other obligations and liabilities, which shall not in any manner be impaired,
limited, terminated, waived or released, except as otherwise set forth in the
Loan Documents.
(ii)    The principal amount of the Loans and Letters of Credit (including the
Existing Letters of Credit) outstanding as of the date hereof under the Existing
Loan Agreement shall be allocated to the Loans and Letters of Credit hereunder
according to the Lenders’ Pro Rata Shares. On and after the date hereof, all
Existing Letters of Credit shall be deemed to be Letters of Credit issued under
this Agreement and shall subject to all the terms and conditions hereof as if
such Letters of Credit were issued by Issuing Bank pursuant to this Agreement.
(e)    Release.
(i)    In consideration of the agreements of Agent and Lenders contained herein,
and the continued making of the loans, advances and other accommodations by
Lenders (or Agent on behalf of Lenders) to Borrowers pursuant to this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Parent, each Borrower and each Guarantor, on
behalf of itself and its successors, assigns, and other legal representatives,
hereby, jointly and severally, absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent, each member of the Lender Group,
and its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives and their respective successors and assigns (Agent, Lender and
all such other parties being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which each of Parent, any Borrower or any Guarantor, or any of
its successors, assigns, or other legal representatives and their respective
successors and assigns may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any nature,
cause or thing whatsoever which arises at any time on or prior to the day and
date of this Agreement, including, without limitation, for or on account of, or
in relation to, or in any way in connection with the Credit Agreement through
the date hereof, and the other Loan Documents.
(ii)    Parent, each Borrower and each Guarantor understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.
(iii)    Parent, each Borrower and each Guarantor agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final and unconditional
nature of the release set forth above.
(iv)    Parent, each Borrower and each Guarantor represent and warrant that each
such Person is the sole and lawful owner of all right, title and interest in and
to all of the claims released hereby and each such Person has not heretofore
voluntarily, by operation of law or otherwise, assigned or transferred or
purported to assign or transfer to any person any such claim or any portion
thereof.


126



--------------------------------------------------------------------------------





(v)    Nothing contained herein shall constitute an admission of liability with
respect to any Claim on the part of any Releasee.
(f)    Covenant Not to Sue. Parent, each Borrower and each Guarantor, on behalf
of itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably, jointly and severally, covenants
and agrees with each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by Parent, any Borrower or any Guarantor
pursuant to Section 17.16(e). If Parent, any Borrower or any Guarantor violates
the foregoing covenant, Parent, each Borrower and each Guarantor agrees to pay,
in addition to such other damages as any Releasee may sustain as a result of
such violation, all attorneys’ fees and costs incurred by any Releasee as a
result of such violation.
(g)    Waiver of Statutory Provisions. PARENT, EACH BORROWER AND EACH GUARANTOR
HEREBY EXPLICITLY WAIVE ALL RIGHTS UNDER AND ANY BENEFITS OF ANY COMMON LAW OR
STATUTORY RULE OR PRINCIPLE WITH RESPECT TO THE RELEASE OF SUCH CLAIMS, PARENT,
EACH BORROWER AND EACH GUARANTOR) AGREE THAT NO SUCH COMMON LAW OR STATUTORY
RULE OR PRINCIPLE SHALL AFFECT THE VALIDITY OR SCOPE OR ANY OTHER ASPECT OF THIS
RELEASE.

[Signature pages to follow]


127



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
PARENT:
BLUELINX HOLDINGS INC.


By: /s/ Susan C. O'Farrell 
Name: Susan C. O'Farrell
Title: Senior Vice President, Chief Financial Officer, and Principal Accounting
Officer
BORROWERS:
BLUELINX CORPORATION


By: /s/ Susan C. O'Farrell 
Name: Susan C. O'Farrell
Title: Senior Vice President, Chief Financial Officer, and Principal Accounting
Officer




 
BLUELINX FLORIDA LP


By: BlueLinx Florida Holding No. 2 Inc.,
   its General Partner


By: /s/ Susan C. O'Farrell 
Name: Susan C. O'Farrell
Title: Treasurer




GUARANTORS:
BLUELINX FLORIDA HOLDING NO. 1 INC.


By: /s/ Susan C. O'Farrell 
Name: Susan C. O'Farrell
Title: Treasurer




BLUELINX FLORIDA HOLDING NO. 2 INC.


By: /s/ Susan C. O'Farrell 
Name: Susan C. O'Farrell
Title: Treasurer













 
S-1
 

128



--------------------------------------------------------------------------------








WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, as Joint Lead Arranger, as Joint Book Runner and as a Lender
By:    /s/ Thomas A. Martin
Name:    Thomas A. Martin
Its Authorized Signatory


 
S-2
 

129



--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as Joint Lead Arranger, as Joint Book Runner, as Syndication Agent, and as a
Lender
By:    /s/ Douglas Cowan
Name:    Douglas Cowan
Title:    Senior Vice President


BMO Harris Bank, N.A.,
as a Lender
By:    /s/ Sarah Yates
Name:    Sarah Yates
Title:    Vice President


Citizens Bank, N.A.,
as a Lender
By:    /s/ Richard Norberg
Name:    Richard Norberg
Title:    Assistant Vice President




SunTrust Bank,
as a Lender
By:    /s/ Amanda Watkins
Name:    Amanda Watkins
Title:    Director
    














--------------------------------------------------------------------------------








EXHIBIT A-1


FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT




This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment
Agreement”) is entered into as of        between      (“Assignor”)
and    (“Assignee”). Reference is made to the Agreement described in Annex I
hereto (the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement.


1.In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor's rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.


2.The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to (i) any statements, representations or warranties made in or in connection
with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrowers
to Assignor with respect to Assignor’s share of the Revolving Loans assigned
hereunder, as reflected on Assignor’s books and records.


3.The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; (e)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (f) if applicable, attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee's status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement or such other documents as are necessary to indicate that
all such payments are subject to such rates at a rate reduced by an applicable
tax treaty.


4.Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent.
The effective date of this Assignment (the “Settlement Date”) shall be the
latest to occur of (a) the date of the execution and delivery hereof by the
Assignor and the Assignee, (b) the receipt by Agent for its sole and separate
account a processing fee in the amount of $3,500 (if required by the Credit
Agreement), (c) the receipt of any required consent of the Agent, and (d) the
date specified in Annex I.


131



--------------------------------------------------------------------------------







5.As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of the Credit
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.


6.Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.


7.This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.


8.THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE
OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION
12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.


132



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.


[NAME OF ASSIGNOR],


as Assignor




By
    

Name:
Title:




[NAME OF ASSIGNEE],


as Assignee




By


Name:
Title:




ACCEPTED THIS    DAY OF     


WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Agent and as Issuing Bank


By
Name:

Title:




[[     ], [as Issuing Bank]


By
Name:

Title:]




[BLUELINX CORPORATION,
as Administrative Borrower]




By
Name:

Title:]1 




1 Include to the extent required by Section 13.1(a)(i)(A).


133



--------------------------------------------------------------------------------







ANNEX FOR ASSIGNMENT AND ACCEPTANCE ANNEX I
1.
Borrowers: BlueLinx Corporation, a Georgia corporation and BlueLinx Florida LP,
a Florida limited partnership



2.
Name and Date of Credit Agreement:



Credit Agreement dated as of [     ], 2017 (as amended, restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”) by and among
Borrowers, BlueLinx Holdings Inc., a Delaware corporation (“Parent”), BlueLinx
Florida Holding No. 1 Inc., a Georgia corporation (“BFH1”), BlueLinx Florida
Holding No. 2 Inc., a Georgia corporation (“BFH2”, and together with BFH1 and
those additional entities that hereafter become parties to the Credit Agreement
as Guarantors in accordance with the terms thereof, each, a “Guarantor” and
individually and collectively, jointly and severally, the “Guarantors”), the
lenders party thereto as “Lenders”, Wells Fargo Bank, National Association, a
national banking association, as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”), Wells Fargo Capital Finance,
LLC (“WFCF”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint
lead arrangers, WFCF and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
joint book runners, and Merrill Lynch, Pierce, Fenner & Smith Incorporated as
syndication agent.


3.
Date of Assignment Agreement:



4.
Amounts:



a.
Assigned Amount of Revolver Commitment    $    



b.
Assigned Amount of Revolving Loans    $    



5.
Settlement Date:



6.
Purchase Price    $    



7.
Notice and Payment Instructions, etc.



Assignee:    Assignor:










134



--------------------------------------------------------------------------------
















EXHIBIT B-1


FORM OF BORROWING BASE CERTIFICATE




See attached.


135



--------------------------------------------------------------------------------







borrowingbasecertificate.jpg [borrowingbasecertificate.jpg]




136



--------------------------------------------------------------------------------










EXHIBIT B-2


FORM OF BANK PRODUCT PROVIDER AGREEMENT




[Letterhead of Specified Bank Product Provider] [Date]




Wells Fargo Bank, National Association, as Agent 100 Park Avenue
New York, New York 10017 Attention: Loan Portfolio Manager


Ladies and Gentlemen:


Reference is hereby made to that certain Credit Agreement, dated as of [     ],
2017 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among BlueLinx Corporation, a Georgia
corporation (“BlueLinx”), BlueLinx Florida LP, a Florida limited partnership
(“BFLP”, and together with BlueLinx and those additional entities that hereafter
become parties to the Credit Agreement as Borrowers in accordance with the terms
thereof, each, a “Borrower” and individually and collectively, jointly and
severally, the “Borrowers”), BlueLinx Holdings Inc., a Delaware corporation
(“Parent”), BlueLinx Florida Holding No. 1 Inc., a Georgia corporation (“BFH1”),
BlueLinx Florida Holding No. 2 Inc., a Georgia corporation (“BFH2”, and together
with BFH1 and those additional entities that hereafter become parties to the
Credit Agreement as Guarantors in accordance with the terms thereof, each, a
“Guarantor” and individually and collectively, jointly and severally, the
“Guarantors”), the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
“Lender”), Wells Fargo Bank, National Association, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Agent”), Wells Fargo Capital Finance, LLC (“WFCF”)
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arrangers,
WFCF and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint book
runners, and Merrill Lynch, Pierce, Fenner & Smith Incorporated as syndication
agent. Capitalized terms used herein, but not specifically defined herein, shall
have the meanings ascribed to them in the Credit Agreement.


Reference is also made to that certain [description of the Bank Product
Agreement or Agreements] (the “Specified Bank Product [Agreement] [Agreements]”)
dated as of     , by and between [Lender or Affiliate of Lender] (the “Specified
Bank Products Provider”) and [identify the Loan Party].


1.Appointment of Agent. The Specified Bank Products Provider hereby designates
and appoints Agent, and Agent by its signature below hereby accepts such
appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Products Provider hereby acknowledges that it has
reviewed Sections 15.1 through 15.15 and Sections 15.17, 15.18 and 17.5
(collectively such sections are referred to herein as the “Agency Provisions”),
including, as applicable, the defined terms used therein. Specified Bank
Products Provider and Agent each agree that the Agency Provisions which govern
the relationship, and certain representations, acknowledgements, appointments,
rights, restrictions, and agreements, between the Agent, on the one hand, and
the Lenders, on the other hand,


137



--------------------------------------------------------------------------------





shall, from and after the date of this letter agreement, also apply to and
govern, mutatis mutandis, the relationship between the Agent, on the one hand,
and the Specified Bank Product Provider with respect to the Bank Products
provided pursuant to the Specified Bank Product Agreement[s], on the other hand.


2.Acknowledgement of Certain Provisions of Credit Agreement. The Specified Bank
Products Provider hereby acknowledges that it has reviewed the provisions of
Section 2.4(b)(ii), Section 14.1, Section 15 and Section 17.5 of the Credit
Agreement, including, as applicable, the defined terms used therein, and agrees
to be bound by the provisions thereof. Without limiting the generality of any of
the foregoing referenced provisions, Specified Bank Product Provider understands
and agrees that its rights and benefits under the Loan Documents consist solely
of it being a beneficiary of the Liens and security interests granted to Agent
and the right to share in proceeds of the Collateral to the extent set forth in
the Credit Agreement.


3.Reporting Requirements. Agent shall have no obligation to calculate the amount
due and payable with respect to any Bank Products. On a monthly basis (not later
than the 10th Business Day of each calendar month) or as more frequently as
Agent shall request, the Specified Bank Products Provider agrees to provide
Agent with a written report, in form and substance satisfactory to Agent,
detailing Specified Bank Products Provider’s reasonable determination of the
liabilities and obligations (and mark- to-market exposure) of Parent, Borrowers
and the other Loan Parties in respect of the Bank Products provided by Specified
Bank Products Provider pursuant to the Specified Bank Products Agreement[s]. If
Agent does not receive such written report within the time period provided
above, Agent shall be entitled to assume that the reasonable determination of
the liabilities and obligations of Parent, Borrowers and the other Loan Parties
with respect to the Bank Products provided pursuant to the Specified Bank
Products Agreement[s] is zero.


4.Bank Product Reserve Conditions. Specified Bank Products Provider further
acknowledges and agrees that Agent shall have the right (to the extent permitted
pursuant to the Credit Agreement), but shall have no obligation to establish,
maintain, relax, or release reserves in respect of any of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of the Agent to determine or insure whether the amount of any such reserve
is appropriate or not (including whether it is sufficient in amount). If Agent
chooses to implement a reserve, Specified Bank Products Provider acknowledges
and agrees that Agent shall be entitled to rely on the information in the
reports described above to establish the Bank Product Reserves.


5.Bank Product Obligations. From and after the delivery to Agent of this
agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this agreement by Agent and Borrower, the obligations and
liabilities of Parent, Borrowers and the other Loan Parties to Specified Bank
Product Provider in respect of Bank Products evidenced by the Specified Bank
Product Agreement[s] shall constitute Bank Product Obligations (and which, in
turn, shall constitute Obligations), and Specified Bank Product Provider shall
constitute a Bank Product Provider until such time as Specified Bank Products
Provider or its Affiliate is no longer a Lender. Specified Bank Products
Provider acknowledges that other Bank Products (which may or may not be
Specified Bank Products) may exist at any time.


6.Notices. All notices and other communications provided for hereunder shall be
given in the form and manner provided in Section 11 of the Credit Agreement,
and, if to Agent, shall be mailed, sent, or delivered to Agent in accordance
with Section 11 in the Credit Agreement, if to any Borrower, shall be mailed,
sent, or delivered to Borrowers in accordance with Section 11 in the Credit
Agreement, and, if to Specified Bank Products Provider, shall be mailed, sent,
or delivered to the address set forth
below, or, in each case as to any party, at such other address as shall be
designated by such party in a written notice to the other party.


If to Specified Bank
Products Provider:                 






138



--------------------------------------------------------------------------------







Attn:             
Fax No.             




7.Miscellaneous. This agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties hereto (including any
successor agent pursuant to Section
15.9 of the Credit Agreement); provided, that Borrowers may not assign this
agreement or any rights or duties hereunder without the other parties’ prior
written consent and any prohibited assignment shall be absolutely void ab
initio. Unless the context of this agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” This agreement may be executed in any number
of counterparts and by different parties on separate counterparts. Each of such
counterparts shall be deemed to be an original, and all of such counterparts,
taken together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this letter by telefacsimile or other means of
electronic transmission shall be equally effective as delivery of a manually
executed counterpart.


8.
Governing Law.



(a)THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


(b)THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK. EACH PARTY HERETO WAIVES, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 8(b).


(c)TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
WAIVES ITS RIGHT, IF ANY, TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
EACH PARTY HERETO REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH
LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


(d)EACH BORROWER AND SPECIFIED BANK PRODUCTS PROVIDER EACH HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY


139



--------------------------------------------------------------------------------





SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.


[signature pages to follow]


140



--------------------------------------------------------------------------------







Sincerely,


[SPECIFIED BANK PRODUCTS PROVIDER]




By:                        
Name:                    
Title:                         


141



--------------------------------------------------------------------------------





Acknowledged, accepted, and agreed as of the date first written above:


BLUELINX CORPORATION, as Administrative Borrower




By:                        
Name:                        
Title:                     


142



--------------------------------------------------------------------------------





Acknowledged, accepted, and agreed as of                 


WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Agent




By:                        
Name:                    
Title:                     




143



--------------------------------------------------------------------------------








EXHIBIT C-1


FORM OF COMPLIANCE CERTIFICATE




[on Administrative Borrower’s letterhead]




To:
Wells Fargo Bank, National Association 100 Park Avenue

New York, New York 10017 Attention: Loan Portfolio Manager


Re:    Compliance Certificate dated    , 20


Ladies and Gentlemen:


Reference is hereby made to that certain Credit Agreement, dated as of [     ],
2017 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among BlueLinx Corporation, a Georgia
corporation (“BlueLinx”), BlueLinx Florida LP, a Florida limited partnership
(“BFLP”, and together with BlueLinx and those additional entities that hereafter
become parties to the Credit Agreement as Borrowers in accordance with the terms
thereof, each, a “Borrower” and individually and collectively, jointly and
severally, the “Borrowers”), BlueLinx Holdings Inc., a Delaware corporation
(“Parent”), BlueLinx Florida Holding No. 1 Inc., a Georgia corporation (“BFH1”),
BlueLinx Florida Holding No. 2 Inc., a Georgia corporation (“BFH2”, and together
with BFH1 and those additional entities that hereafter become parties to the
Credit Agreement as Guarantors in accordance with the terms thereof, each, a
“Guarantor” and individually and collectively, jointly and severally, the
“Guarantors”), the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
“Lender”), Wells Fargo Bank, National Association, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Agent”), Wells Fargo Capital Finance, LLC (“WFCF”)
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arrangers,
WFCF and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint book
runners, and Merrill Lynch, Pierce, Fenner & Smith Incorporated as syndication
agent. Capitalized terms used herein, but not specifically defined herein, shall
have the meanings ascribed to them in the Credit Agreement.


Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Administrative Borrower hereby certifies as of the date hereof that:


1.The financial information of Parent, Borrowers and their Subsidiaries
furnished in Schedule 1 attached hereto has been prepared in accordance with
GAAP (except, in the case of unaudited financial statements, for year-end audit
adjustments and the lack of footnotes), and fairly presents in all material
respects the financial condition of Parent, Borrowers and their Subsidiaries as
of the date set forth therein.


2.Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and financial condition of


Parent, Borrowers and their Subsidiaries during the accounting period covered by
the financial statements delivered pursuant to Section 5.1 of the Credit
Agreement.


144



--------------------------------------------------------------------------------







3.Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, in each case
specifying the nature and period of existence thereof and what action Parent,
Borrowers and their Subsidiaries have taken, are taking, or propose to take with
respect thereto.


4.Except as set forth on Schedule 3 attached hereto, the representations and
warranties of Parent, Borrowers and their Subsidiaries set forth in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date).


5.As of the date hereof, Parent, Borrowers and their Subsidiaries are in
compliance with the applicable covenants contained in Section 7 of the Credit
Agreement as demonstrated on Schedule 4 hereof.


[Signature page follows.]


145



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this     day of        , 20     .




BLUELINX CORPORATION,
as Administrative Borrower




By:                    
Name:                
Title:                     




146



--------------------------------------------------------------------------------






EXHIBIT L-1


FORM OF LIBOR NOTICE




Wells Fargo Bank, National Association, as Agent under the below referenced
Credit Agreement
100 Park Avenue
New York, New York 10017 Attention: Loan Portfolio Manager


Ladies and Gentlemen:


Reference is hereby made to that certain Credit Agreement, dated as of [     ],
2017 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among BlueLinx Corporation, a Georgia
corporation (“BlueLinx”), BlueLinx Florida LP, a Florida limited partnership
(“BFLP”, and together with BlueLinx and those additional entities that hereafter
become parties to the Credit Agreement as Borrowers in accordance with the terms
thereof, each, a “Borrower” and individually and collectively, jointly and
severally, the “Borrowers”), BlueLinx Holdings Inc., a Delaware corporation
(“Parent”), BlueLinx Florida Holding No. 1 Inc., a Georgia corporation (“BFH1”),
BlueLinx Florida Holding No. 2 Inc., a Georgia corporation (“BFH2”, and together
with BFH1 and those additional entities that hereafter become parties to the
Credit Agreement as Guarantors in accordance with the terms thereof, each, a
“Guarantor” and individually and collectively, jointly and severally, the
“Guarantors”), the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
“Lender”), Wells Fargo Bank, National Association, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Agent”), Wells Fargo Capital Finance, LLC (“WFCF”)
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arrangers,
WFCF and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint book
runners, and Merrill Lynch, Pierce, Fenner & Smith Incorporated as syndication
agent. Capitalized terms used herein, but not specifically defined herein, shall
have the meanings ascribed to them in the Credit Agreement.


This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding Revolving Loans in the amount of $    (the “LIBOR Rate
Advance”)[, and is a written confirmation of the telephonic notice of such
election given to Agent].


The LIBOR Rate Advance will have an Interest Period of [1, 2, 3, 6, 9, or 12]
month(s) commencing on             .


This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate as determined pursuant
to the Credit Agreement.


Administrative Borrower represents and warrants that (i) as of the date hereof,
the representations and warranties of Parent, the Borrowers and their
Subsidiaries contained in the Credit Agreement and in the other Loan Documents
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date)), (ii)
each of the covenants and agreements contained in any Loan Document have been
performed (to the extent required to be performed on or before the date hereof
or each such effective date), and


147



--------------------------------------------------------------------------------





(iii) no Event of Default has occurred and is continuing on the date hereof, nor
will any thereof occur after giving effect to the request above.




[signature page follows]




148



--------------------------------------------------------------------------------





Dated:                         




BLUELINX CORPORATION,
as Administrative Borrower




By                        
Name:                        
Title:                        
















Acknowledged by:


WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Agent




By    
Name:    
Title:    








[     , a     , as a Lender






By    
Name:    
Title:
]1 







1 Include to the extent Borrowers have elected a 9 or 12 month Interest Period.




149



--------------------------------------------------------------------------------








EXHIBIT J-1


[FORM OF] JOINDER AGREEMENT


This JOINDER AGREEMENT (this “Agreement”), is entered into as of     , 20 , by
and among      , a    (“New Borrower”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Wells Fargo”), as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
“Agent”).


W I T N E S S E T H:


WHEREAS, pursuant to that certain Credit Agreement, dated as of [ ], 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among BlueLinx Corporation, a Georgia corporation
(“BlueLinx”), BlueLinx Florida LP, a Florida limited partnership (“BFLP”, and
together with BlueLinx and those additional entities that hereafter become
parties to the Credit Agreement as Borrowers in accordance with the terms
thereof, each, a “Borrower” and individually and collectively, jointly and
severally, the “Borrowers”), BlueLinx Holdings Inc., a Delaware corporation
(“Parent”), BlueLinx Florida Holding No. 1 Inc., a Georgia corporation (“BFH1”),
BlueLinx Florida Holding No. 2 Inc., a Georgia corporation (“BFH2”, and together
with BFH1 and those additional entities that hereafter become parties to the
Credit Agreement as Guarantors in accordance with the terms thereof, each, a
“Guarantor” and individually and collectively, jointly and severally, the
“Guarantors”), the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
“Lender”), Agent, Wells Fargo Capital Finance, LLC (“WFCF”) and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as joint lead arrangers, WFCF and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as joint book runners, and Merrill
Lynch, Pierce, Fenner & Smith Incorporated as syndication agent, the Lender
Group has agreed to make or issue Loans, Letters of Credit and other certain
financial accommodations thereunder;


WHEREAS, initially capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement;


WHEREAS, pursuant to that certain Intercompany Subordination Agreement, dated as
of
    , 20 (as amended, restated, supplemented or otherwise modified from time to
time, the “Intercompany Subordination Agreement”), by and among [Parent,]
    [and] each of     ’s Subsidiaries listed on the signature pages hereto as an
obligor (such Subsidiaries, together with          [and Parent], are referred to
hereinafter each individually as a “Obligor”, and individually and collectively,
jointly and severally, as “Obligors”) and Agent, each Obligor has agreed to the
subordination of indebtedness of each other Obligor owed to such Obligor on the
terms set forth therein;


WHEREAS, pursuant to that certain Fee Letter, dated as of [     ], 2017 (as
amended, restated, supplemented or otherwise modified from time to the, the “Fee
Letter”), by and among Borrowers and Agent, each Borrower has agreed to pay
certain fees to Agent on the terms set forth therein;


WHEREAS, New Borrower is required to become a party to the Credit Agreement by,
among other things, executing and delivering this Agreement to Agent; and


WHEREAS, New Borrower has determined that the execution, delivery and
performance of this Agreement directly benefit, and are within the corporate
purposes and in the best interests of, New


Borrower, by virtue of the financial accommodations available to New Borrower
from time to time


150



--------------------------------------------------------------------------------





pursuant to the terms and conditions of the Credit Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties hereto hereby
agrees as follow:


1.Joinder of New Borrower to the Credit Agreement. By its execution of this
Agreement, New Borrower hereby (a) agrees that from and after the date of this
Agreement it shall be a party to the Credit Agreement as a “Borrower” and shall
be bound by all of the terms, conditions, covenants, agreements and obligations
set forth in the Credit Agreement, (b) accepts joint and several liability for
the Obligations pursuant to the terms of the Loan Documents, and (c) confirms
that, after giving effect to the supplement to the Schedules to the Credit
Agreement provided for in Section 2 below, the representations and warranties
contained in Section 4 of the Credit Agreement are true and correct as they
relate to New Borrower as of the date this Agreement. New Borrower hereby agrees
that each reference to a “Borrower” or the “Borrowers” in the Credit Agreement
and the other Loan Documents shall include New Borrower. New Borrower
acknowledges that it has received a copy of the Credit Agreement and the other
Loan Documents and that it has read and understands the terms thereof.


2.Updated Schedules. Attached as Exhibit A hereto are updated copies of each of
Schedule 4.1(b) and Schedule 4.1(c) to the Credit Agreement revised to include
all information required to be provided therein including information with
respect to New Borrower. Each such Schedule shall be attached to the Credit
Agreement, and on and after the date hereof all references in any Loan Document
to any such Schedule to the Credit Agreement shall mean such Schedule as so
amended; provided, that any use of the term “as of the date hereof” or any term
of similar import, in any provision of the Credit Agreement relating to New
Borrower or any of the information amended by such Schedule hereby, shall be
deemed to refer to the date of this Agreement.


3.Joinder of New Borrower to the Intercompany Subordination Agreement. By its
execution of this Agreement, New Borrower hereby (a) agrees that from and after
the date of this Agreement it shall be an Obligor under the Intercompany
Subordination Agreement as if it were a signatory thereto and shall be bound by
all of the provisions thereof, and (b) agrees that it shall comply with and be
subject to all the terms, conditions, covenants, agreements and obligations set
forth in the Intercompany Subordination Agreement. New Borrower hereby agrees
that each reference to an “Obligor” or the “Obligors” in the Intercompany
Subordination Agreement shall include New Borrower. New Borrower acknowledges
that it has received a copy of the Intercompany Subordination Agreement and that
it has read and understands the terms thereof.


4.Joinder of New Borrower to the Fee Letter. By its execution of this Agreement,
New Borrower hereby (a) agrees that from and after the date of this Agreement it
shall be a “Borrower” party to the Fee Letter as if it were a signatory thereto
and shall be bound by all of the provisions thereof, and (b) agrees that it
shall comply with and be subject to all of the terms, conditions, covenants,
agreements and obligations set forth in the Fee Letter applicable to Borrowers.
New Borrower hereby agrees that each reference to “Borrower” or “Borrowers” in
the Fee Letter shall include New Borrower. New Borrower acknowledges that it has
received a copy of the Fee Letter and that it has read and understands the terms
thereof.


5.Representations and Warranties of New Borrower. New Borrower hereby represents
and warrants to Agent for the benefit of the Lender Group and the Bank Product
Providers as follows:
(a)It (i) is duly organized and existing and in good standing under the laws of
the jurisdiction of its organization, (ii) is qualified to do business in any
state where the failure to be so qualified could reasonably be expected to
result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into this Agreement and the
other Loan Documents to which it is made a party and to carry out the
transactions contemplated hereby and thereby.


(b)The execution, delivery, and performance by it of this Agreement and any
other Loan Document to which New Borrower is made a party (i) have been duly
authorized by all necessary action on the


151



--------------------------------------------------------------------------------





part of New Borrower and (ii) do not and will not (A) violate any material
provision of federal, state, or local law or regulation applicable to New
Borrower or its Subsidiaries, the Governing Documents of New Borrower or its
Subsidiaries, or any order, judgment, or decree of any court or other
Governmental Authority binding on New Borrower or its Subsidiaries, (B) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material agreement of New Borrower or its Subsidiaries
where any such conflict, breach or default could individually or in the
aggregate reasonably be expected to have a Material Adverse Effect, (C) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any assets of New Borrower, other than Permitted Liens, (D) require any
approval of New Borrower’s interest holders or any approval or consent of any
Person under any material agreement of New Borrower, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of material agreements, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Effect, or (E) require any registration
with, consent, or approval of, or notice to or other action with or by, any
Governmental Authority, other than registrations, consents, approvals, notices,
or other actions that have been obtained and that are still in force and effect,
and except for filings and recordings with respect to the Collateral to be made,
or otherwise delivered to Agent for filing or recordation.


(c)This Agreement and each Loan Document to which New Borrower is a party is the
legally valid and binding obligation of New Borrower, enforceable against New
Borrower in accordance with its respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.


(d)Each other representation and warranty applicable to New Borrower as a
Borrower under the Loan Documents is true, correct and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date).


6.Additional Requirements. Concurrent with the execution and delivery of this
Agreement, Agent shall have received the following, each in form and substance
satisfactory to Agent:


(a)a Joinder No. to the Guaranty and Security Agreement, dated as of the date
hereof, by and among New Borrower and Agent (“Joinder No.     ”), together with
the original Equity Interest certificates, if any, representing all of the
Equity Interests of the Subsidiaries of New Borrower required to be pledged
under the Guaranty and Security Agreement and any original promissory notes of
New Borrower, accompanied by undated Equity Interest powers/transfer forms
executed in blank, and the same shall be in full force and effect;


(b)a Pledged Interests Addendum by a , dated as of the date hereof, with respect
to the pledge of Equity Interest of New Borrower, owned by         , together
with the original stock certificates, if any, representing all of the Equity
Interests of New Borrower held by     , accompanied by undated stock powers
executed in blank and other proper instruments of transfer, and the same shall
be in full force and effect;


(c)appropriate financing statement to be filed in the office of
the        Secretary of State against New Borrower to perfect the Agent’s Liens
in and to the Collateral of New Borrower;


(d)a certificate from the Secretary of New Borrower, dated as of the date
hereof, (i) attesting to the resolutions of New Borrower’s [Board of
Directors][Managers] authorizing its execution, delivery, and performance of
this Agreement and the other Loan Documents to which New Borrower is or will
become a party, (ii) authorizing officers of New Borrower to execute the same,
and (iii) attesting to the incumbency and signatures of such specific officers
of New Borrower;


(e)a certificate of status with respect to New Borrower, dated as of a recent
date, such


152



--------------------------------------------------------------------------------





certificate to be issued by the appropriate officer of the jurisdiction of
organization of New Borrower, which certificate shall indicate that New Borrower
is in good standing in such jurisdiction;


(f)certificates of status with respect to New Borrower, dated as of a recent
date, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of New Borrower) in
which the failure to be duly qualified or licensed would constitute a Material
Adverse Effect, which certificates shall indicate that New Borrower is in good
standing in such jurisdictions;


(g)copies of New Borrower’s Governing Documents, as amended, modified or
supplemented to the date hereof, certified by the Secretary of New Borrower;


(h)evidence that New Borrower has been added to the Loan Parties’ existing
insurance policies required by Section 5.6 of the Credit Agreement;


(i)a customary opinion of counsel regarding such matters as to New Borrower as
Agent or its counsel may reasonably request, and which is otherwise in form and
substance reasonably satisfactory to Agent (it being understood that such
opinion shall be limited to this Agreement, and the documents executed or
delivered in connection herewith (including the financing statement filed
against New Borrower); and


(j)such other agreements, instruments, approvals or other documents reasonably
requested by Agent prior to the date hereof in order to create, perfect and
establish the first priority of, or otherwise protect, any Lien purported to be
covered by any Loan Document or otherwise to effect the intent that New Borrower
shall become bound by all of the terms, covenants and agreements contained in
the Loan Documents and that, to the extent set forth in the Credit Agreement and
the Guaranty and Security Agreement, all property and assets of New Borrower
shall become Collateral for the Obligations.


7.Further Assurances. At any time upon the reasonable request of Agent, New
Borrower shall promptly execute and deliver to Agent such Additional Documents
as Agent shall reasonably request pursuant to the Credit Agreement and the other
Loan Documents, in each case in form and substance reasonably satisfactory to
Agent.


8.Notices. Notices to New Borrower shall be given in the manner set forth for
Borrowers in Section 11 of the Credit Agreement.
9.Choice of Law and Venue; Jury Trial Waiver; Judicial Reference. THIS AGREEMENT
SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL
WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT AGREEMENT,
AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.


10.Binding Effect. This Agreement shall be binding upon New Borrower, and the
other Loan Parties and shall inure to the benefit of the Agent and the Lenders,
together with their respective successors and permitted assigns.


11.
Effect on Loan Documents.



(a)Except as contemplated to be supplemented hereby, the Credit Agreement, the
Fee Letter, the Intercompany Subordination Agreement and each other Loan
Document shall continue to be, and shall remain, in full force and effect.
Except as expressly contemplated hereby, this Agreement shall not be deemed (i)
to be a waiver of, or consent to, or a modification or amendment of any other
term or condition of the Credit Agreement, the Fee Letter, the Intercompany
Subordination Agreement or any of the instruments or agreements referred to
therein, as the same may be amended or modified from time to time.


(b)Each reference in the Credit Agreement and the other Loan Documents to
“Borrower”,


153



--------------------------------------------------------------------------------





“Obligor” or words of like import referring to a Borrower or an Obligor shall
include and refer to New Borrower and (b) each reference in the Credit
Agreement, the Fee Letter, Intercompany Subordination Agreement or any other
Loan Document to this “Agreement”, “hereunder”, “herein”, “hereof”,
“thereunder”, “therein”, “thereof”, or words of like import referring to the
Credit Agreement, the Fee Letter, Intercompany Subordination Agreement or any
other Loan Document shall mean and refer to such agreement as supplemented by
this Agreement.


12.
Miscellaneous.



(a)This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, taken together, shall constitute but one and the same Agreement.
Delivery of an executed counterpart of this Agreement by telefacsimile or other
electronic image scan transmission (e.g., “PDF” or “tif” via email) shall be
equally effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic image scan transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.


(b)Any provision of this Agreement which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.


(c)Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.
(d)Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group or New Borrower, whether under
any rule of construction or otherwise. This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.


(e)The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.


(f)
This Agreement shall be subject to the rules of construction set forth in
Section 1.4

of the Credit Agreement, and such rules of construction are incorporated herein
by this reference,
mutatis mutandis.


[remainder of this page intentionally left blank].




154



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, New Borrower and Agent have caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.




NEW BORROWER:             ,
a                 




By:                    
Name:                
Title:             




155



--------------------------------------------------------------------------------





AGENT:                    WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association




By:                    
Name:                
Title:             




156



--------------------------------------------------------------------------------







Exhibit A




157



--------------------------------------------------------------------------------






EXHIBIT P-1
FORM OF PERFECTION CERTIFICATE
Reference is hereby made to (a) that certain Credit Agreement, dated as of
[_______], 2017 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), by and among BlueLinx Holdings Inc., a
Delaware corporation (“Parent”), BlueLinx Corporation, a Georgia corporation
(“BlueLinx”), BlueLinx Florida LP, a Florida limited partnership (“BFLP”, and
together with BlueLinx and those additional entities that become parties thereto
as Borrowers in accordance with the terms thereof by executing the form of
Joinder attached thereto as Exhibit J-1, each, a “Borrower” and individually and
collectively, jointly and severally, the “Borrowers”), BlueLinx Florida Holding
No. 1 Inc., a Georgia corporation (“BFH1”), BlueLinx Florida Holding No. 2 Inc.,
a Georgia corporation (“BFH2”; and together with BFH1 and those additional
entities that become guarantor parties thereto pursuant to Section 5.11 of the
Credit Agreement, each individually a “Guarantor” and collectively,
“Guarantors”), the lenders identified on the signature pages thereof (each of
such lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender” and, collectively, the “Lenders”), Wells Fargo Bank,
National Association, a national banking association (“Wells Fargo”), as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity “Agent”), Wells Fargo Capital Finance, LLC (“WFCF”) and [___________],
as joint lead arrangers (in such capacity, together with their successors and
assigns in such capacity, the “Joint Lead Arrangers”), WFCF and [___________],
as joint book runners (in such capacity, together with their successors and
assigns in such capacity, the “Joint Book Runners”), [Wells Fargo and
___________], as co-syndication agents (in such capacity, together with their
successors and assigns in such capacity, the “Co-Syndication Agents”), and
[Wells Fargo and ___________], as co-documentation agents (in such capacity,
together with their successors and assigns in such capacity, the
“Co-Documentation Agents”), and (b) that certain Guaranty and Security Agreement
dated as of [_________], 2017 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Guaranty and Security Agreement”) by and among
by and among Parent, Borrowers and Guarantors (each, a “Grantor” and
collectively, the “Grantors”), and Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement. Any terms (whether capitalized or
lower case) used in this Perfection Certificate that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Credit Agreement; provided that to the extent that the Code is
used to define any term used herein and if such term is defined differently in
different Articles of the Code, the definition of such term contained in Article
9 of the Code shall govern. As used herein, the term “Loan Parties” shall mean
the “Loan Parties” as that term is defined in the Credit Agreement and “Code”
shall mean the “Code” as that term is defined in the Guaranty and Security
Agreement.
The undersigned, the ________ of ______________    Insert appropriate
officer(s), as applicable., hereby certifies (in my capacity as __________ and
not in my individual capacity) to Agent and each of the other members of the
Lender Group and the Bank Product Providers as follows as of [_______], 2017:
1.Names.
(a)The exact legal name of each Loan Party, as such name appears in its
certified certificate of incorporation, articles of incorporation, certificate
of formation, or any other organizational document, is set forth in Schedule
1(a). Each Loan Party is (i) the type of entity disclosed next to its name in
Schedule 1(a) and (ii) a registered organization except to the extent disclosed
in Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Loan Party that is a registered
organization, the Federal Taxpayer Identification Number of each Loan Party and
the jurisdiction of formation of each Loan Party. Each Loan Party has qualified
to do business in the states listed on Schedule 1(a).
(b)Set forth in Schedule 1(b) hereto is a list of any other legal names each
Loan Party has had in the past five years, together with the date of the
relevant name change.


158



--------------------------------------------------------------------------------





(c)Set forth in Schedule 1(c) is a list of all other names used by each Loan
Party in connection with any business or organization to which such Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise or on any filings with the
Internal Revenue Service, in each case, at any time in the past five years.
Except as set forth in Schedule 1(c), no Loan Party has changed its jurisdiction
of organization at any time during the past four months.
2.Chief Executive Offices. The chief executive office of each Loan Party is
located at the address set forth in Schedule 2 hereto.
3.Real Property.
(a)Attached hereto as Schedule 3(a) is a list of all Real Property (as defined
in the Credit Agreement) of each Loan Party, identified by the commonly-known
street addresses for such Real Property, as well as the identities, to the
relevant Loan Party’s knowledge, of the fee simple owner of each such location.
Except as described on Schedule 3(a) attached hereto: (A) no Loan Party has
entered into any leases, subleases, tenancies, franchise agreements, licenses or
other occupancy arrangements as owner, lessor, sublessor, licensor, franchisor
or grantor with respect to any of the real property described on Schedule 3(a)
and (B) no Loan Party is a party to any lease agreements the express terms of
which would require the consent of the landlord, tenant or other party thereto
to the transactions expressly contemplated by the Loan Documents.
(b)Schedule 3(b) sets forth all third parties (“Bailees”) with possession of any
Collateral (including inventory and equipment) of the Loan Parties, including
the name and address of such Bailee, a description of the inventory and
equipment in such Bailee’s possession and the location of such inventory and
equipment (if none please so state).
4.Extraordinary Transactions. Except for those purchases, mergers, acquisitions,
consolidations, and other transactions described on Schedule 4 attached hereto,
all of the Collateral has been originated by each Loan Party in the ordinary
course of business or consists of goods which have been acquired by such Loan
Party in the ordinary course of business from a person in the business of
selling goods of that kind.
5.Stock Ownership and Other Equity Interests. Attached hereto as Schedule 5(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, Equity Interests of each Loan Party and its Subsidiaries and the
record and beneficial owners of such Equity Interests. Also set forth on
Schedule 5(a) is each equity investment of each Loan Party that represents 50%
or less of the equity of the entity in which such investment was made. Attached
hereto as Schedule 5(b) is a true and correct organizational chart of Parent and
its Subsidiaries.
6.Instruments and Chattel Paper. Attached hereto as Schedule 6 is a true and
correct list of all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of Indebtedness held by each Loan
Party as of [______________], 2017 having an aggregate value or face amount in
excess of $[5,000,000], including all intercompany notes between or among any
two or more Loan Parties or any of their Subsidiaries.
7.Intellectual Property.
(a)Schedule 7(a) provides a complete and correct list of all registered
Copyrights (as defined in the Guaranty and Security Agreement) owned by any Loan
Party, all applications for registration of Copyrights owned by any Loan Party,
and all other Copyrights owned by any Loan Party and material to the conduct of
the business of any Loan Party. Schedule 7(a) provides a complete and correct
list of all Patents (as defined in the Guaranty and Security Agreement) owned by
any Loan Party and all applications for Patents owned by any Loan Party.
Schedule 7(a) provides a complete and correct list of all registered Trademarks
(as defined in the Guaranty and Security Agreement) owned by any Loan Party, all
applications for registration of Trademarks owned by any Loan Party, and all
other Trademarks owned by any Loan Party and material to the conduct of the
business of any Loan Party.
(b)Schedule 7(b) provides a complete and correct list of all Intellectual
Property Licenses (as defined in the Guaranty and Security Agreement) entered
into by any Loan Party pursuant to which (i) any Loan Party has provided any
license or other rights in Intellectual Property (as defined in the Guaranty and
Security Agreement) owned or controlled by such Loan Party to any other Person
(other than non-exclusive software licenses granted in the ordinary course of
business) or (ii) any Person has granted to any Loan Party any license or other
rights in Intellectual Property owned or controlled by such Person that is
material to the business of such Loan Party, including any Intellectual Property
that is incorporated in any Inventory, software, or other product marketed,
sold, licensed, or distributed by such Loan Party;


159



--------------------------------------------------------------------------------





8.Commercial Tort Claims. Attached hereto as Schedule 8 is a true and correct
list of all commercial tort claims that exceed $[5,000,000] held by each Loan
Party, including a brief description thereof.
9.Deposit Accounts and Securities Accounts. Attached hereto as Schedule 9 is a
true and complete list of all Deposit Accounts and Securities Accounts (each as
defined in the Guaranty and Security Agreement) maintained by each Loan Party,
including the name of each institution where each such account is held, the name
of each such account and the name of each entity that holds each account.
10.Letter-of-Credit Rights. Attached hereto as Schedule 10 is a true and correct
list of all letters of credit issued in favor of any Loan Party, as beneficiary
thereunder.
11.Motor Vehicles. Attached hereto as Schedule 11 is a true and correct list of
all motor vehicles and other goods (covered by certificates of title or
ownership) and the owner and approximate fair market value of such motor
vehicles.
12.Other Assets: A Loan Party owns the following kinds of assets:
Aircraft:
Yes ____ No ____
Vessels, boats or ships:
Yes ____ No ____
Railroad rolling stock:
Yes ____ No ____

If the answer is yes to any of these other types of assets, please describe on
Schedule 12.
[The Remainder of this Page has been intentionally left blank]


160



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this ____ day of ________________, 2017.
BlueLinx Holdings Inc.
By:                    
Name:                    
Title:                


BlueLinx Corporation
By:                    
Name:                    
Title:                


BlueLinx Florida LP
By:                    
Name:                    
Title:                


BlueLinx Florida Holding No. 1 Inc.
By:                    
Name:                    
Title:                


BlueLinx Florida Holding No. 2 Inc.
By:                    
Name:                    
Title:                














161



--------------------------------------------------------------------------------





FORM OF SUPPLEMENT TO PERFECTION CERTIFICATE
Supplement (this “Supplement”), dated as of ____, 20__, to the Perfection
Certificate, dated as of ________, 20__ (as amended, restated, supplemented or
otherwise modified from time to time, the “Perfection Certificate”) by each of
the parties listed on the signature pages thereto and those additional entities
that thereafter become Loan Parties.
Reference is hereby made to (a) that certain Credit Agreement, dated as of
[_______], 2017 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), by and among BlueLinx Holdings Inc., a
Delaware corporation (“Parent”), BlueLinx Corporation, a Georgia corporation
(“BlueLinx”), BlueLinx Florida LP, a Florida limited partnership (“BFLP”, and
together with BlueLinx and those additional entities that become parties thereto
as Borrowers in accordance with the terms thereof by executing the form of
Joinder attached thereto as Exhibit J-1, each, a “Borrower” and individually and
collectively, jointly and severally, the “Borrowers”), BlueLinx Florida Holding
No. 1 Inc., a Georgia corporation (“BFH1”), BlueLinx Florida Holding No. 2 Inc.,
a Georgia corporation (“BFH2”; and together with BFH1 and those additional
entities that become guarantor parties thereto pursuant to Section 5.11 of the
Credit Agreement, each individually a “Guarantor” and collectively,
“Guarantors”), the lenders identified on the signature pages thereof (each of
such lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender” and, collectively, the “Lenders”), Wells Fargo Bank,
National Association, a national banking association (“Wells Fargo”), as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity “Agent”), Wells Fargo Capital Finance, LLC (“WFCF”) and [___________],
as joint lead arrangers (in such capacity, together with their successors and
assigns in such capacity, the “Joint Lead Arrangers”), WFCF and [___________],
as joint book runners (in such capacity, together with their successors and
assigns in such capacity, the “Joint Book Runners”), [Wells Fargo and
___________], as co-syndication agents (in such capacity, together with their
successors and assigns in such capacity, the “Co-Syndication Agents”), and
[Wells Fargo and ___________], as co-documentation agents (in such capacity,
together with their successors and assigns in such capacity, the
“Co-Documentation Agents”), and (b) that certain Guaranty and Security Agreement
dated as of [_________], 2017 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Guaranty and Security Agreement”) by and among
by and among Parent, Borrowers and Guarantors (each, a “Grantor” and
collectively, the “Grantors”), and Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement. Any terms (whether capitalized or
lower case) used in this Perfection Certificate that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Credit Agreement; provided that to the extent that the Code is
used to define any term used herein and if such term is defined differently in
different Articles of the Code, the definition of such term contained in Article
9 of the Code shall govern. As used herein, the term “Code” shall mean the
“Code” as that term is defined in the Guaranty and Security Agreement.
WHEREAS, pursuant to Section 5.2 of the Credit Agreement, the Loan Parties must
execute and deliver a Perfection Certificate and the execution and delivery of
the Perfection Certificate may be accomplished by the execution of this
Supplement in favor of Agent, for the benefit of each member of the Lender Group
and the Bank Product Providers;
In accordance with Section 5.2 of the Credit Agreement, the undersigned, the
________ of _________    Insert appropriate officer(s), as applicable., hereby
certify (in my capacity as __________ and not in my individual capacity) to
Agent and each of the other members of the Lender Group and the Bank Product
Providers as follows as of _______, 20__: [the information in the Perfection
Certificate delivered on or prior to the Closing Date is true, correct, and
complete on and as of the date hereof.] [Schedule 1(a), “Legal Names, Etc.”,
Schedule 1(b), “Prior Names”, Schedule 1(c), “Changes in Corporate Identity;
Other Names”, Schedule 2, “Chief Executive Offices”, Schedule 3(a), “Real
Property”, Schedule 3(b), “Bailees”, Schedule 4, “Transactions Other Than in the
Ordinary Course of Business”, Schedule 5(a), “Equity Interests”, Schedule 5(b),
“Organizational Chart” Schedule 6, “Instruments and Chattel Paper”, Schedule
7(a), “Copyrights, Patents and Trademarks”, Schedule 7(b), “Intellectual


162



--------------------------------------------------------------------------------





Property Licenses”, Schedule 8, “Commercial Tort Claims”, Schedule 9, “Deposit
Accounts and Securities Accounts”, Schedule 10, “Letter-of-Credit Rights”,
Schedule 11, “Motor Vehicles”, and Schedule 12, “Other Assets” attached hereto
supplement Schedule 1(a), Schedule (1(b), Schedule 1(c), Schedule 2, Schedule 3,
Schedule 4, Schedule 5(a), Schedule 5(b), Schedule 6, Schedule 7(a), Schedule
7(b), Schedule 8, Schedule 9, Schedule 10, Schedule 11, and Schedule 12
respectively, to the Perfection Certificate and shall be deemed a part thereof
for all purposes of the Perfection Certificate.]
The undersigned officers of each of the Loan Parties hereby certify as of the
date hereof on behalf of the Loan Parties in their capacity as officers of the
Loan Parties and not in their individual capacities that no additional filings
or actions are required to create, preserve or perfect the security interests in
the Collateral granted, assigned or pledged to Agent pursuant to the Loan
Documents.
Except as expressly supplemented hereby, the Perfection Certificate shall remain
in full force and effect.
IN WITNESS WHEREOF, we have hereunto signed this Supplement to Perfection
Certificate as of this ____ day of ________________, 20__.
BlueLinx Holdings Inc.
By:                    
Name:                    
Title:                


BlueLinx Corporation
By:                    
Name:                    
Title:                


BlueLinx Florida LP
By:                    
Name:                    
Title:                


BlueLinx Florida Holding No. 1 Inc.
By:                    
Name:                    
Title:                


BlueLinx Florida Holding No. 2 Inc.
By:                    
Name:                    
Title:                


163



--------------------------------------------------------------------------------






Schedule C-1
 
 
 
Commitments
 
 
 
Lender
 
Commitment



Wells Fargo Bank, National Association
 
$
120,000,000


Bank of America, N.A.
 
$
110,000,000


BMO Harris Bank N.A.
 
$
35,000,000


Citizens Bank, N.A.
 
$
35,000,000


SunTrust Bank
 
$
35,000,000


TOTAL
 
$
335,000,000


 
 
 
 
 
 
 
 
 
 
 
 





164



--------------------------------------------------------------------------------






Schedule 3.1
The obligation of each Lender to make its initial extension of credit provided
for in this Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:
(a)     the Closing Date shall occur on or before October 10, 2017;
(b)    Agent shall have received a letter duly executed by each Loan Party
authorizing Agent to file appropriate financing statements in such office or
offices as may be necessary or, in the opinion of Agent, desirable to perfect
the security interests to be created by the Loan Documents;
(c)    Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:
(i)    a completed Borrowing Base Certificate;
(ii)    the Control Agreements,
(iii)    the Controlled Account Agreements (as defined in the Guaranty and
Security Agreement),
(iv)    the Fee Letter,
(v)    the Exiting Lender Payment Agreement,
(vi)    the Guaranty and Security Agreement,
(vii)    the Intercompany Subordination Agreement,
(viii)    the Parent Guarantee,
(ix)    a completed Perfection Certificate for each of the Loan Parties, and
(x)    the Trademark Security Agreement.
(d)    Agent shall have received a certificate from the Secretary of each Loan
Party (i) attesting to the resolutions of such Loan Party’s board of directors
authorizing its execution, delivery, and performance of the Loan Documents to
which it is a party, (ii) authorizing specific officers of such Loan Party to
execute the same, and (iii) attesting to the incumbency and signatures of such
specific officers of such Loan Party;
(e)    Agent shall have received copies of each Loan Party’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, which
Governing Documents shall be (i) certified by the Secretary of such Loan Party,
and (ii) with respect to Governing Documents that are charter documents,
certified as of a recent date (not more than 30 days prior to the Closing Date)
by the appropriate governmental official;
(f)    Agent shall have received a certificate of status with respect to each
Loan Party, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Loan Party, which certificate shall indicate that such Loan Party is in good
standing in such jurisdiction;
(g)    Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 5.6 of this Agreement, the form
and substance of which shall be satisfactory to Agent;





--------------------------------------------------------------------------------





(h)    Agent shall have received an opinion of the Loan Parties’ counsel in form
and substance satisfactory to Agent;
(i)    Borrowers shall have Excess Availability of not less than $45,000,000
after giving effect to the transactions contemplated by this Agreement and the
payment of all fees and expenses required to be paid by Borrowers on the Closing
Date under this Agreement or the other Loan Documents;
(j)    Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of Borrowers’ and their
respective Subsidiaries’ books and records and verification of Borrowers’
representations and warranties to Lender Group, (ii) an inspection of each of
the locations where Borrowers’ and their respective Subsidiaries’ Inventory is
located, and (iii) a review of Borrowers’ and their respective Subsidiaries’
material agreements, in each case, the results of which shall be satisfactory to
Agent;
(k)    Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches
and customary individual background checks for each Loan Party, and (ii)
OFAC/PEP searches and customary individual background searches for each Loan
Party’s senior management and key principals, the results of which shall be
satisfactory to Agent;
(l)    Agent shall have received a set of Projections of Borrowers for the 3
year period following the Closing Date (on a year by year basis, and for the 1
year period following the Closing Date, on a month by month basis), in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent;
(m)    Borrowers shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement and the other Loan
Documents; and
(n)    Parent and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Parent or its Subsidiaries of the
Loan Documents or with the consummation of the transactions contemplated
thereby.




2



--------------------------------------------------------------------------------






Schedule 5.1
Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:
as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Parent’s fiscal quarters) after the end of each
month during each of Parent’s fiscal years,
(a)    an unaudited consolidated and consolidating balance sheet, income
statement, statement of cash flow, and statement of shareholder’s equity
covering Parent’s Borrowers’ and their Subsidiaries’ operations during such
period and compared to the prior period and plan, together with a corresponding
discussion and analysis of results from management, and
(b)    a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at EBITDA and to calculate the covenants in
Section 7.1 (whether or not then applicable) and Section 7.2.
as soon as available, but in any event within 90 days after the end of each of
Parent’s fiscal years,
(c)    consolidated financial statements (including the unaudited consolidating
financial statements used to prepare the consolidated financial statements) of
Parent, Borrowers and their Subsidiaries for each such fiscal year, audited by
independent certified public accountants reasonably acceptable to Agent and
certified, without any qualifications (including any (i) “going concern” or like
qualification or exception, (ii) qualification or exception as to the scope of
such audit, or (iii) qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 7 of the
Agreement), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity, and, if prepared,
such accountants’ letter to management), and
(d)    a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at EBITDA and to calculate the covenants in
Section 7.1 (whether or not then applicable) and Section 7.2.
as soon as available, but in any event within 30 days prior to the start of each
of Parent’s fiscal years,
(e)    copies of Parent’s and Borrowers’ Projections, in form and substance
(including as to scope and underlying assumptions) satisfactory to Agent, in its
Permitted Discretion, for the forthcoming three years, year by year, and for the
forthcoming fiscal year, month by month and fiscal quarter by fiscal quarter,
certified by the chief financial officer of Parent and Administrative Borrower
,respectively as being such officer’s good faith estimate of the financial
performance of Parent and Borrowers and their Subsidiaries during the period
covered thereby.
promptly, but in any event within 5 days after any Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,
(f)    notice of such event or condition and a statement of the curative action
that Borrowers propose to take with respect thereto.






--------------------------------------------------------------------------------





promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Parent or any Borrower or any of
its Subsidiaries,
(g)    notice of all actions, suits, or proceedings brought by or against Parent
or any Borrower or any of its Subsidiaries before any Governmental Authority
which reasonably could be expected to result in a Material Adverse Effect.
(h)    Notice of any ERISA Event.
upon the request of Agent,
(i)    any other information reasonably requested relating to the financial
condition of Parent any Borrower or its Subsidiaries.







2



--------------------------------------------------------------------------------







Schedule 5.2
Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:
Monthly (no later than the 10th day of each month); provided, that, (x) if
Excess Availability is less than $80,000,000 for 5 consecutive Business Days,
every two weeks (no later than Wednesday of every second week); or (y) if Excess
Availability is less than $60,000,000 for 5 consecutive Business Days or if an
Event of Default exists or has occurred and is continuing, weekly (no later than
Wednesday of each week), (provided, however, if Excess Availability is greater
than the amount required in such clause (x) or (y) for at least 60 consecutive
days and no Event of Default exists or has occurred and is continuing, then
Borrowers may resume the required periodic reporting required in clause (x) or
clause (y) as applicable)
(a)    an executed Borrowing Base Certificate,
(b)    a detailed aging, by total, of each Borrower’s Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted,
(c)    a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of
Borrowers’ general ledger
(d)    a detailed calculation of those Accounts that are not eligible for the
Borrowing Base,
(e)    notice of all claims, offsets, or disputes asserted by Account Debtors
with respect to each Borrower's Accounts,
(f)    Inventory system/perpetual reports specifying the cost and the wholesale
market value of each Borrower’s Inventory, by category, with additional detail
showing
additions to and deletions therefrom, together with a reconciliation to
Borrowers’ general ledger,
(g)    a detailed calculation of Inventory categories that are not eligible for
the Borrowing Base,
(h)    a summary aging, by vendor, of each Loan Party’s accounts payable and any
book overdraft and an aging, by vendor, of any held checks, and
(i)    a detailed report regarding each Loan Party’s and its Subsidiaries’ cash
and Cash Equivalents, including an indication of which amounts constitute
Qualified Cash (unless Excess Availability is required to be calculated, in
which case the amount of Qualified Cash shall be delivered or caused to be
delivered to Agent to calculate such amount),
Monthly (no later than the 30th day of each month),
(j)    a reconciliation of Accounts, accounts payable, and Inventory of
Borrowers’ general ledger to its monthly financial statements, including any
book reserves related to each category.
Annually (no later than 90 days after the end of each fiscal year),
(k)    a detailed list of each Loan Party’s and its Subsidiaries’ customers,
with address and contact information.
promptly but in any event within 2 days after any Loan Party acquires any Margin
Stock,


  (l)    notice of such acquisition, together with a description of the Margin
Stock and a Form U-1 (with sufficient additional originals thereof for each
Lender) duly executed and delivered by the Borrowers, together with such other
documentation as Agent shall reasonably request, in order to enable Agent and
the Lenders to comply with any of the requirements under Regulations T, U or X
of the Federal Reserve Board.



3



--------------------------------------------------------------------------------





Promptly but in any event within 30 days after each determination
(m)    the amount of the contributions or other payments required to be made for
any calendar year by any Loan Party in respect of any underfunded Pension Plan
or Multiemployer Plan in order to eliminate or reduce the funding deficiency and
prior to any Loan Party making any contribution of other payment in respect of
such calendar year, together with such information with respect thereto as Agent
may reasonably request.
Upon request by Agent in its Permitted Discretion
(n)    copies of purchase orders and invoices for Inventory and Equipment
acquired by any Loan Party or its Subsidiaries,
(o)     copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time, and
(p)    such other reports as to the Collateral of any Loan Party and its
Subsidiaries, as Agent may reasonably request.







4

